Exhibit 10.1

INTERIM LOAN AGREEMENT
 
Dated as of January 22, 2007
 
by and among
 
HOSPITALITY PROPERTIES TRUST,
as Borrower
 
Each of
 
MERRILL LYNCH CAPITAL CORPORATION,
 
as Administrative Agent,
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
 
as Lead Arranger and Lead Bookrunner,
 
WACHOVIA BANK, NATIONAL ASSOCIATION
RBC CAPITAL MARKETS
UBS SECURITIES LLC
and
MORGAN STANLEY SENIOR FUNDING INC.,
 
as Co-Syndication Agents,
 
and
 
THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO
AND THEIR ASSIGNEES PURSUANT TO SECTION 12.5.,
as Lenders
 



--------------------------------------------------------------------------------


TABLE OF CONTENTS



 
Page
   
Article I. Definitions
2
     
Section 1.1.
Definitions
2
Section 1.2.
General; References to Times
28
   
Article II. Interim Loans
29
     
Section 2.1.
Interim Loans
29
Section 2.2.
[Reserved]
29
Section 2.3.
[Reserved]
29
Section 2.4.
Rates and Payment of Interest on Loans
29
Section 2.5.
Number of Interest Periods
30
Section 2.6.
Repayment of Loans
30
Section 2.7.
Prepayments
31
Section 2.8.
Continuation
32
Section 2.9.
Conversion
32
Section 2.10.
Notes
33
Section 2.11.
Termination of Commitments
33
   
Article III. Payments, Fees and Other General Provisions
33
     
Section 3.1.
Payments
33
Section 3.2.
Pro Rata Treatment
34
Section 3.3.
Sharing of Payments, Etc.
34
Section 3.4.
Several Obligations
35
Section 3.5.
Minimum Amounts
35
Section 3.6.
Fees
35
Section 3.7.
Computations
35
Section 3.8.
Usury
35
Section 3.9.
Agreement Regarding Interest and Charges
36
Section 3.10.
Statements of Account
36
Section 3.11.
Defaulting Lenders
36
Section 3.12.
Taxes
37
   
Article IV. Yield Protection, Etc.
39
     
Section 4.1.
Additional Costs; Capital Adequacy
39
Section 4.2.
Suspension of LIBOR Loans
41
Section 4.3.
Illegality
41
Section 4.4.
Compensation
41
Section 4.5.
Affected Lenders
42
Section 4.6.
Treatment of Affected Loans
42
Section 4.7.
Change of Lending Office
43


-i-

--------------------------------------------------------------------------------






   
Page
     
Section 4.8.
Assumptions Concerning Funding of LIBOR Loans
43
   
Article V. Conditions Precedent
43
     
Section 5.1.
Conditions Precedent
43
Section 5.2.
Conditions as Covenants
47
   
Article VI. Representations and Warranties
47
     
Section 6.1.
Representations and Warranties
47
Section 6.2.
Survival of Representations and Warranties, Etc.
54
   
Article VII. Affirmative Covenants
54
     
Section 7.1.
Preservation of Existence and Similar Matters
54
Section 7.2.
Compliance with Applicable Law and Material Contracts
54
Section 7.3.
Maintenance of Property
55
Section 7.4.
Conduct of Business
55
Section 7.5.
Insurance
55
Section 7.6.
Payment of Taxes and Claims
55
Section 7.7.
Visits and Inspections
55
Section 7.8.
Use of Proceeds
56
Section 7.9.
Environmental Matters
56
Section 7.10.
Books and Records
56
Section 7.11.
Further Assurances
56
Section 7.12.
New Subsidiaries/Guarantors
57
Section 7.13.
REIT Status
57
Section 7.14.
Exchange Listing
57
Section 7.15.
Refinancing of Interim Loans
58
   
Article VIII. Information
58
     
Section 8.1.
Quarterly Financial Statements
58
Section 8.2.
Year End Statements
59
Section 8.3.
Compliance Certificate
59
Section 8.4.
Other Information
60
   
Article IX. Negative Covenants
62
     
Section 9.1.
Financial Covenants
62
Section 9.2.
Indebtedness
63
Section 9.3.
Certain Permitted Investments
64
Section 9.4.
Investments Generally
64
Section 9.5.
Liens; Negative Pledges; Other Matters
65
Section 9.6.
Restricted Payments
65
Section 9.7.
Merger, Consolidation, Sales of Assets and Other Arrangements
66


-ii-

--------------------------------------------------------------------------------






   
Page
     
Section 9.8.
Fiscal Year
67
Section 9.9.
Modifications to Advisory Agreement and Other Material Contracts
67
Section 9.10.
Transactions with Affiliates
67
Section 9.11.
ERISA Exemptions
68
   
Article X. Default
68
     
Section 10.1.
Events of Default
68
Section 10.2.
Remedies Upon Event of Default
72
Section 10.3.
Remedies Upon Default
72
Section 10.4.
Allocation of Proceeds
73
Section 10.5.
[Reserved]
73
Section 10.6.
Performance by Agent
73
Section 10.7.
Rights Cumulative
73
   
Article XI. The Agent
74
     
Section 11.1.
Authorization and Action
74
Section 11.2.
Agent’s Reliance, Etc.
74
Section 11.3.
Notice of Defaults.
75
Section 11.4.
Agent as Lender
75
Section 11.5.
Approvals of Lenders
76
Section 11.6.
Lender Credit Decision, Etc.
76
Section 11.7.
Indemnification of Agent
77
Section 11.8.
Successor Agent
77
Section 11.9.
Titled Agents
78
   
Article XII. Miscellaneous
78
     
Section 12.1.
Notices
78
Section 12.2.
Expenses
80
Section 12.3.
Setoff
80
Section 12.4.
Litigation; Jurisdiction; Other Matters; Waivers
81
Section 12.5.
Successors and Assigns
82
Section 12.6.
Amendments
84
Section 12.7.
Nonliability of Agent and Lenders
85
Section 12.8.
Confidentiality
85
Section 12.9.
Indemnification
86
Section 12.10.
Termination; Survival
87
Section 12.11.
Severability of Provisions
88
Section 12.12.
GOVERNING LAW
88
Section 12.13.
Counterparts
88
Section 12.14.
Obligations with Respect to Loan Parties
88
Section 12.15.
Limitation of Liability
88
Section 12.16.
Entire Agreement
89
Section 12.17.
Construction
89


-iii-

--------------------------------------------------------------------------------






   
Page
     
Section 12.18.
Liability of Trustees, Etc.
89
Section 12.19.
Patriot Act
89



 
SCHEDULE 1.1.(a)
Applicable Margin
SCHEDULE 1.1.(c)
List of Loan Parties
SCHEDULE 6.1.(b)
Ownership Structure
SCHEDULE 6.1.(f)
Title to Properties; Liens
SCHEDULE 6.1.(g)
Indebtedness and Guaranties
SCHEDULE 6.1.(h)
Material Contracts
SCHEDULE 6.1.(i)
Litigation
SCHEDULE 6.1.(k)
Financial Statements
SCHEDULE 6.1.(y)
List of Unencumbered Assets
EXHIBIT A
Form of Assignment and Acceptance Agreement
EXHIBIT B
Form of Guaranty
EXHIBIT C
Form of Notice of Borrowing
EXHIBIT D
Form of Notice of Continuation
EXHIBIT E
Form of Notice of Conversion
EXHIBIT F
Form of Solvency Certificate
EXHIBIT G
Form of Officer’s Certificate
EXHIBIT H
Form of Interim Note
EXHIBIT I
[Reserved]
EXHIBIT J
Form of Compliance Certificate
EXHIBIT K
Form of Administrative Questionnaire








-iv-

--------------------------------------------------------------------------------





THIS INTERIM LOAN AGREEMENT (this “Agreement”) dated as of January 22, 2007 by
and among HOSPITALITY PROPERTIES TRUST, a real estate investment trust formed
under the laws of the State of Maryland (the “Borrower”), MERRILL LYNCH CAPITAL
CORPORATION, as Administrative Agent (the “Agent”), MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED, as Lead Arranger and Lead Bookrunner (in each such
capacity, the “Lead Arranger” and “Lead Bookrunner”), WACHOVIA BANK, NATIONAL
ASSOCIATION, RBC CAPITAL MARKETS, UBS SECURITIES LLC and MORGAN STANLEY SENIOR
FUNDING INC., as Co-Syndication Agents (the “Syndication Agents”), and each of
the financial institutions initially a signatory hereto together with their
assignees pursuant to Section 12.5.(d).
 
WHEREAS, the Borrower has entered into that certain Agreement and Plan of
Merger, dated as of September 15, 2006 (as amended, supplemented or otherwise
modified from time to time in accordance with the provisions hereof and thereof
(the “Merger Agreement”)) with TravelCenters of America, Inc., a Delaware
corporation (the “Target”), Oak Hill Capital Partners, L.P., a Delaware limited
partnership, solely in its capacity as the representative of the existing
stockholders of the Target and HPT TA Merger Sub Inc., a Delaware corporation
and wholly-owned subsidiary of the Borrower (the “Merger Sub”), pursuant to
which Merger Sub will merge with and into the Target, with the Target surviving
(the “Merger”).
 
WHEREAS, to finance the Merger and related transactions, the Borrower will raise
gross proceeds of up to $2.0 billion through (i) the issuance of equity,
equity-linked and debt securities (collectively, the “Securities”) and (ii)
borrowings under this Agreement.
 
WHEREAS, on the closing date of the Merger, Target and its subsidiaries will
repay certain indebtedness (the “Existing Indebtedness”) outstanding on such
date (including Target’s existing term loan and revolving credit facility) and
terminate all commitments to make extensions of credit thereunder (the
“Refinancing”).
 
WHEREAS, immediately prior to the consummation of the Merger, (i) the Borrower
will own all of the outstanding Equity Interests of HPT TA Properties Trust, a
Maryland real estate investment trust (“TCA REIT”); (ii) TCA REIT will own all
of the outstanding Equity Interests of TravelCenters of America, LLC (“TCA
LLC”); and (iii) TCA LLC will own all of the outstanding Equity Interests of the
Merger Sub (which will merge with and into the Target). The Target will convert
from a corporation to a limited liability company in connection with the Merger
and, immediately after giving effect to the Merger, TCA LLC will remain the
holder of all the outstanding Equity Interests of such limited liability company
(as successor to the Merger Sub).
 
WHEREAS, immediately following the consummation of the Merger, (i) each Travel
Center Property to be retained by the Borrower will be distributed to TCA REIT
or one of its Subsidiaries and then leased by TCA REIT or one of its
Subsidiaries to TCA LLC or one of its Subsidiaries and (ii) TCA REIT will
distribute to the Borrower, and the Borrower will distribute to its common
shareholders, all of the outstanding Equity Interests of TCA LLC (such
distributions, collectively the “Travel Centers Distribution”) (such
transactions, collectively, the “Restructuring”).
 

-1-

--------------------------------------------------------------------------------



WHEREAS, the Borrower has requested that the Lenders extend credit to the
Borrower in the form of an Interim Loan on the Effective Date, in an aggregate
principal amount up to $2.0 billion.
 
WHEREAS, the proceeds of the Interim Loans are to be used in accordance with
Section 7.8 hereof.
 
WHEREAS, the Merger, the Refinancing, the Restructuring, the offering of the
Securities and the closing of the Interim Loan and the other related
transactions contemplated hereby and thereby are referred to as the
“Transactions.”
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:
 
Article I. Definitions
 
Section 1.1. Definitions.
 
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:
 
“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.
 
“Additional Costs” has the meaning given that term in Section 4.1.
 
“Adjusted EBITDA” means, with respect to a Person for a given period, such
Person’s EBITDA for such period determined on a consolidated basis less the sum
of (a) any FF&E Reserves to the extent included in EBITDA and (b) (1) when
determining the Adjusted EBITDA of a Travel Center Property, the excess, if any,
with respect to each Travel Center Property of such Person, of (i) $150,000 per
annum for such Travel Center Property (such amount to be appropriately adjusted
if such period is not a year in duration) over (ii) the FF&E Reserve actually
funded during such period or prefunded for such period with respect to such
Travel Center Property pursuant to the applicable Operating Agreement or any
related Ancillary Agreement or (2) in all other cases, the excess, if any, with
respect to each Hotel or Hotel Pool (as applicable) of such Person, of (i) 4.0%
of total gross room revenues of such Hotel or Hotel Pool for such period over
(ii) the FF&E Reserve actually funded during such period or prefunded for such
period with respect to such Property or Hotel Pool pursuant to the applicable
Operating Agreement or any related Ancillary Agreement, and (c) to the extent
included in EBITDA, replacement reserves for (i) any Property that is not a
Hotel and is part of a Hotel Pool included in Unencumbered Hotels, or (ii) Other
Acceptable Properties.
 
“Adjusted Eurodollar Rate” means, with respect to each Interest Period for any
LIBOR Loan, the rate obtained by dividing (a) LIBOR for such Interest Period by
(b) a percentage equal to 1 minus the stated maximum rate (stated as a decimal)
of all reserves, if any, required to be maintained with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest
 

-2-

--------------------------------------------------------------------------------



rate on LIBOR Loans is determined or any category of extensions of credit or
other assets which includes loans by an office of any Lender outside of the
United States of America to residents of the United States of America).
 
“Administrative Questionnaire” means an Administrative Questionnaire
substantially in the form of Exhibit K.
 
“Advisory Agreement” means that certain Advisory Agreement dated as of January
1, 1998 by and between the Borrower and RMR.
 
“Affected Lender” has the meaning given such term in Section 4.5.
 
“Affiliate” means any Person (other than the Agent or any Lender): (a) directly
or indirectly controlling, controlled by, or under common control with, the
Borrower; (b) directly or indirectly owning or holding ten percent (10.0%) or
more of any Equity Interest in the Borrower; or (c) ten percent (10.0%) or more
of whose voting stock or other Equity Interest is directly or indirectly owned
or held by the Borrower. For purposes of this definition, “control” (including
with correlative meanings, the terms “controlling”, “controlled by” and “under
common control with”) means the possession directly or indirectly of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities or by contract or otherwise.
The Affiliates of a Person shall include any officer or director of such Person.
 
“Agent” has the meaning given such term in the preamble to this Agreement.
 
“Agreement” has the meaning given such term in the preamble to this Agreement.
 
“Agreement Date” means the date as of which this Agreement is dated.
 
“Ancillary Agreement” means, with respect to any Operating Agreement, any
material incidental agreement with respect to such Operating Agreement
(including, by way of example, guarantees, franchise agreements, and, in the
case of Leases, management agreements not constituting Operating Agreements) to
which the Borrower or any Subsidiary is a party.
 
“Applicable Law” means all applicable provisions of constitutions, statutes,
laws, rules, regulations and orders of all governmental bodies and all orders
and decrees of all courts, tribunals and arbitrators.
 
“Applicable Margin” means the percentage per annum determined, at any time,
based on the range into which the Borrower’s Credit Rating then falls, in
accordance with the levels in the table set forth in Schedule 1.1.(a) (each a
“Level”). Any change in the Borrower’s Credit Rating which would cause it to
move to a different Level in such table shall effect a change in the Applicable
Margin on the Business Day on which such change occurs. During any period in
which the Borrower has received Credit Ratings that are not equivalent, the
Applicable Margin shall be determined by the higher of such two Credit Ratings;
provided, however, that if the ratings of S&P and Moody’s are two pricing Levels
apart, then the Applicable Margin shall be based on the Level that falls between
the Levels that correspond to the ratings of S&P and Moody’s. During any period
for which the Borrower has received a Credit Rating from only one
 

-3-

--------------------------------------------------------------------------------



Rating Agency, then the Applicable Margin shall be determined based on such
Credit Rating. During any period for which the Borrower has not received a
Credit Rating from either Rating Agency, then the Applicable Margin shall be
determined based on Level 6.
 
“Applicable Percentage” means (i) 0.75%, if the Borrower has a Credit Rating on
the Effective Date of at least Baaa3 from Moody’s and at least BBB- from S&P,
and (ii) 1.00%, in the event that clause (i) hereof does not apply.
 
“Asset Sale” means the sale by the Borrower or any of its Subsidiaries to any
Person other than the Borrower or any of its Wholly Owned Subsidiaries of (i)
any Equity Interests of any of the Borrower’s Subsidiaries, (ii) substantially
all of the assets of any division or line of business of the Borrower or any of
its Subsidiaries or (iii) any other assets (whether tangible or intangible) of
the Borrower or any of its Subsidiaries; provided that no sale or sales of other
assets shall be deemed to constitute an Asset Sale, unless the aggregate value
of such assets sold in all such asset sales exceeds $50.0 million, and then,
only to the extent of such excess; provided further, that, notwithstanding the
foregoing, any sale of other assets in a single transaction or a series of
related transactions the aggregate value of which is equal to or greater than
$50.0 million, shall be deemed to constitute an Asset Sale in an amount equal to
the aggregate value of all such assets sold.
 
“Asset Under Development” means, as of any date of determination, any Property
on which construction of new income-producing improvements has been commenced
and is continuing. If such construction consists of the construction of tenant
or comparable improvements, as opposed to material expansion of such Property or
any “ground up” development, such Property shall not be considered to be an
Asset Under Development. In addition, to the extent any Property includes a
revenue generating component (e.g. an existing Hotel) and a building under
development, such revenue generating component shall not be considered to be an
Asset Under Development but such building under development shall be considered
to be an Asset Under Development. Further, no Hotel shall be considered an Asset
Under Development if the opening date with respect to such Hotel has occurred.
 
“Assignee” has the meaning given that term in Section 12.5.(d).
 
“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Assignee and the Agent, substantially in the form
of Exhibit A.
 
“Base Payments” means the minimum base rent or owner’s priority payment that an
Owner is entitled to receive under an Operating Agreement. The term excludes:
(a) payments (such as real estate taxes, insurance premiums, and costs of
maintenance) that the Operating Agreement requires the Operator to pay third
parties; (b) any element of rent or owner’s priority payment that is
conditional, contingent, or not yet capable of determination; and (c) FF&E
Reserves. If Operating Agreement(s) for multiple Hotels do not separately
allocate Base Payments to such Hotels, then Base Payments shall be reasonably
allocated among such Hotels (where necessary) in a manner satisfactory to Agent.
 
“Base Rate” means the per annum rate of interest equal to the greater of (a) the
Prime Rate or (b) the Federal Funds Rate plus one half of one percent (0.5%).
Any change in the Base
 

-4-

--------------------------------------------------------------------------------



Rate resulting from a change in the Prime Rate or the Federal Funds Rate shall
become effective as of 12:01 a.m. on the Business Day on which each such change
occurs. The Base Rate is a reference rate used by the Agent in determining
interest rates on certain loans and is not intended to be the lowest rate of
interest charged by the Agent or any other Lender on any extension of credit to
any debtor.
 
“Base Rate Loan” means an Interim Loan bearing interest at a rate based on the
Base Rate.
 
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
 
“Borrower” has the meaning set forth in the preamble to this Agreement and shall
include the Borrower’s successors and permitted assigns.
 
“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in New York, New York are authorized or required to close and (b)
with reference to a LIBOR Loan, any such day that is also a day on which
dealings in Dollar deposits are carried out in the London interbank market.
 
“Capitalization Rate” means 9.0%.
 
“Capitalized Lease Obligation” means obligations under a lease that is required
to be capitalized for financial reporting purposes in accordance with GAAP. The
amount of a Capitalized Lease Obligation is the capitalized amount of such
obligation as would be required to be reflected on the balance sheet prepared in
accordance with GAAP of the applicable Person as of the applicable date.
 
“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
at the time of the acquisition thereof has capital and unimpaired surplus in
excess of $500,000,000.00 and which bank or its holding company at the time of
the acquisition thereof has a short term commercial paper rating of at least A 2
or the equivalent by S&P or at least P 2 or the equivalent by Moody’s; (c)
reverse repurchase agreements with terms of not more than seven days from the
date acquired, for securities of the type described in clause (a) above and
entered into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at the
time of the acquisition thereof at least A 2 or the equivalent thereof by S&P or
at least P 2 or the equivalent thereof by Moody’s, in each case with maturities
of not more than one year from the date acquired; and (e) investments in money
market funds registered under the Investment Company Act of 1940, which have at
the time of the acquisition thereof net assets of at least
 

-5-

--------------------------------------------------------------------------------



$500,000,000.00 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.
 
“Casualty Event” means any involuntary loss of title, any involuntary loss of,
damage to or any destruction of, or any condemnation or other taking (including
by any Governmental Authority) of, any property of the Borrower or any of its
Subsidiaries. “Casualty Event” shall include but not be limited to any taking of
all or any part of any Property of any Person or any part thereof, in or by
condemnation or other eminent domain proceedings pursuant to any requirement of
any Governmental Authority, or by reason of the temporary requisition of the use
or occupancy of all or any part of any Property of any person or any part
thereof by any Governmental Authority, civil or military, or any settlement in
lieu thereof.
 
“Commitment” means, as to each Lender, such Lender’s obligation to make an
Interim Loan hereunder on the Effective Date in the amount set forth for such
Lender on its signature page hereto as such Lender’s “Commitment Amount” or as
set forth in the applicable Assignment and Acceptance Agreement, as the same may
be reduced from time to time pursuant to Section 2.11. or as appropriate to
reflect any assignments to or by such Lender effected in accordance with Section
12.5.
 
“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders hereunder; provided, however, that if
at the time of determination the Commitments have terminated or been reduced to
zero, the “Commitment Percentage” of each Lender shall be the Commitment
Percentage of such Lender in effect immediately prior to such termination or
reduction.
 
“Compliance Certificate” has the meaning given that term in Section 8.3.
 
“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.8.
 
“Convert”, “Conversion” and “Converted” each refers to the conversion of an
Interim Loan of one Type into an Interim Loan of another Type pursuant to
Section 2.9.
 
“Credit Rating” means, with respect to a Person, the lowest rating assigned by a
Rating Agency to each series of rated senior unsecured long term indebtedness of
such Person.
 
“Debt Service” means, for any period, the sum of: (a) Interest Expense of the
Borrower and its Subsidiaries determined on a consolidated basis for such period
and (b) all regularly scheduled principal payments made with respect to
Indebtedness of the Borrower and its Subsidiaries during such period, other than
any balloon, bullet or similar principal payment which repays such Indebtedness
in full.
 
“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.
 
“Defaulting Lender” has the meaning set forth in Section 3.11.
 

-6-

--------------------------------------------------------------------------------



“Derivatives Contract” means any “swap agreement” as defined in 11 U.S.C. § 101.
 
“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, the termination
value(s) thereof determined in accordance with GAAP.
 
“Developable Property” means (a) any Property on which there are no improvements
(excluding land which is leased under a net lease to a third party) or (b) any
Property (or portion thereof) acquired by the Borrower or any Subsidiary for the
purpose of being developed. Developable Property shall not include any Property
that is an Asset Under Development.
 
“Dollars” or “$” means the lawful currency of the United States of America.
 
“Due Diligence Reports” means, as to any Hotel Pool or individual Hotel not in a
Hotel Pool, (a) an Operating Agreement Abstract and (b) such other information
as the Agent may reasonably request in order to evaluate such Hotel Pool or
Hotel.
 
“EBITDA” means, with respect to a Person for a given period: (a) net income (or
loss) of such Person for such period determined on a consolidated basis
exclusive of the following (to the extent included in determination of such net
income (loss)): (i) depreciation and amortization; (ii) interest expense; (iii)
income tax expense; and (iv) extraordinary or non-recurring gains and losses;
plus (b) such Person’s pro rata share of EBITDA of its Unconsolidated
Affiliates. Straight line rent leveling adjustments, deferred percentage rent
and deferred hotel operating income adjustments and amortization of intangibles
pursuant to Statement of Financial Accounting Standards No. 141 and the like
required under GAAP, shall be disregarded in determinations of EBITDA (to the
extent such adjustments would otherwise have been included in the determination
of EBITDA).
 
“Effective Date” means the later of: (a) the Agreement Date; and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived in writing by the Requisite Lenders.
 
“Eligible Assignee” means (a) a Lender, (b) an affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Agent and (ii) unless a Default or Event of Default specified in
Section 10.1 (a), (b), (f) or (g) shall exist or the Lead Arranger, in
consultation with the Borrower, has determined that such assignment is necessary
to achieve a successful syndication, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.
 
“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, disposal or clean up of Hazardous
Materials including, without limitation, the following: Clean Air Act, 42 U.S.C.
§ 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.;
Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery
Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency and any applicable
 

-7-

--------------------------------------------------------------------------------



rule of common law and any judicial interpretation thereof relating primarily to
the environment or Hazardous Materials.
 
“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security (other than a security constituting Indebtedness)
convertible into or exchangeable for any share of capital stock of (or other
ownership or profit interests in) such Person or warrant, right or option for
the purchase or other acquisition from such Person of such shares (or such other
interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.
 
“Equity Issuance” means any issuance by a Person of any Equity Interest and
shall in any event include the issuance of any Equity Interest upon the
conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.
 
“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.
 
“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.
 
“Excluded Subsidiary” means any Subsidiary (a) holding title to or beneficially
owning assets which are or are intended to become collateral for any Secured
Indebtedness of such Subsidiary, or being a beneficial owner of a Subsidiary
holding title to or beneficially owning such assets (but having no material
assets other than such beneficial ownership interests) and (b) which (i) is, or
is expected to be, prohibited from Guarantying the Indebtedness of any other
Person pursuant to any document, instrument or agreement evidencing such Secured
Indebtedness or (ii) is prohibited from Guarantying the Indebtedness of any
other Person pursuant to a provision of such Subsidiary’s organizational
documents which provision was included in such Subsidiary’s organizational
documents as a condition or anticipated condition to the extension of such
Secured Indebtedness.
 
“Existing Indebtedness” has the meaning given such term in the third “WHEREAS”
clause of this Agreement.
 
“Fair Market Value” means, with respect to (a) a security listed on a principal
national securities exchange, the price of such security as reported on such
exchange by any widely recognized reporting method customarily relied upon by
financial institutions and (b) with respect to any other property, the price
which could be negotiated in an arm’s-length free market transac-
 

-8-

--------------------------------------------------------------------------------



tion, for cash, between a willing seller and a willing buyer, neither of which
is under pressure or compulsion to complete the transaction.
 
“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.
 
“Fees” means the fees and commissions provided for or referred to in Section
3.6. and any other fees payable by the Borrower hereunder or under any other
Loan Document.
 
“FF&E Reserve” means, for any period and with respect to a given Property or
Hotel Pool, an amount equal to the amount that the Operating Agreement or any
Ancillary Agreement for such Property or Hotel Pool requires the Operator to
reserve during such period for (i) replacements and renewals to such Property’s
or Hotel Pool’s furnishings, fixtures and equipment, (ii) routine repairs and
maintenance to buildings which are normally capitalized under GAAP and (iii)
major repairs, alterations, improvements, renewals or replacements to building
structures, roofs or exterior facade, or for mechanical, electrical, HVAC,
plumbing or vertical transportation systems.
 
“Fitch” means Fitch, Inc. and its successors.
 
“Fixed Charges” means, for any period, the sum (without duplication) of (a) Debt
Service for such period and (b) Preferred Dividends for such period.
 
“Floating Rate Debt” means all Indebtedness of the Borrower and its Subsidiaries
which bears interest at fluctuating rates (excluding, until the date that is one
year following the effective date of the Merger, all Loans and other
Indebtedness of the Borrower under the Loan Documents) and for which the
Borrower or any such Subsidiary has not obtained Interest Rate Agreements which
effectively cause such variable rates to be equivalent to fixed rates less than
or equal to (a) the rate (as reasonably determined by the Agent) borne by United
States 10-year Treasury Notes at the time the applicable Interest Rate Agreement
became effective plus (b) 3.0%.
 
“Funds From Operations” means, for any period, (a) net income of the Borrower
for such period determined on a consolidated basis exclusive of the following
(to the extent included in the determination of such net income): (i)
depreciation and amortization; (ii) gains and losses from extraordinary or
non-recurring items; (iii) gains and losses on sales of real estate; (iv) gains
and losses on investments in marketable securities; and (v) provisions/benefits
for income taxes for such period, plus (b) FF&E Reserves required under
Operating Agreements but not included in net income, plus (c) the Borrower’s
share of Funds From Operations from Unconsolidated Affiliates. Straight line
rent leveling adjustments, deferred percentage rent and deferred hotel oper-
 

-9-

--------------------------------------------------------------------------------



ating income adjustments and amortization of intangibles pursuant to Statement
of Financial Accounting Standards No. 141 required under GAAP shall be
disregarded in determinations of Funds From Operations (to the extent such
adjustments otherwise would be included in the determination of Funds From
Operations).
 
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.
 
“Governing Documents” of any Person means the declaration of trust, certificate
or articles of incorporation, by-laws, partnership agreement or operating or
members agreement, as the case may be, and any other organizational or governing
documents, of such Person.
 
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
 
“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau or entity (including, without limitation, the
Federal Deposit Insurance Corporation, the Comptroller of the Currency or the
Federal Reserve Board, any central bank or any comparable authority) or any
arbitrator with authority to bind a party at law.
 
“Ground Lease” means a ground lease containing the following terms and
conditions: (a) either (i) a remaining term (taking into account extensions
which may be effected by the lessee without the consent of the lessor) of no
less than 30 years from the Agreement Date, or (ii) the right of the lessee to
purchase the property on terms reasonably acceptable to the Agent; (b) the right
of the lessee to mortgage and encumber its interest in the leased property; (c)
the obligation of the lessor to give the holder of any mortgage Lien on such
leased property written notice of any defaults on the part of the lessee and
that such lease will not be terminated until such holder has had a reasonable
opportunity to cure or complete foreclosures, and fails to do so; and (d) free
transferability of the lessee’s interest under such lease, including ability to
sublease, subject to only reasonable consent provisions.
 
“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”
and in any event shall include each Material Subsidiary (unless an Excluded
Subsidiary or an Unleveraged Non-Domestic Subsidiary).
 
“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation
 

-10-

--------------------------------------------------------------------------------



whether by: (i) the purchase of securities or obligations, (ii) the purchase,
sale or lease (as lessee or lessor) of property or the purchase or sale of
services primarily for the purpose of enabling the obligor with respect to such
obligation to make any payment or performance (or payment of damages in the
event of nonperformance) of or on account of any part or all of such obligation,
or to assure the owner of such obligation against loss, (iii) the supplying of
funds to or in any other manner investing in the obligor with respect to such
obligation, (iv) the repayment of amounts drawn down by beneficiaries of letters
of credit (including Letters of Credit), or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation. As the context
requires, “Guaranty” shall also mean the Guaranty to which the Guarantors are
parties substantially in the form of Exhibit B.
 
“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; (e) toxic
mold; and (f) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.
 
“Hotel” means any Property, the improvements on which are operated as a hotel,
inn or the providing of lodging or leisure services, together with any
incidental improvements on such Property operated in connection with such hotel,
inn, lodging or leisure facility.
 
“Hotel Net Cash Flow” means the net operating cash flow of a Hotel, after (a)
all taxes (except income taxes), insurance, salaries, utilities, and other
operating expenses, all sums that the applicable Operating Agreement or any
related Ancillary Agreement requires the applicable Operator to pay (excluding
(i) all items payable to such Operator that are subordinated to Base Payments
and (ii) Base Payments), and (b) the greater of (a) FF&E Reserves, or (b) 4.0%
of total gross room revenues for such period. Hotel Net Cash Flow shall be
determined as of any date based on the last four completed fiscal quarters of
the Person that owns such Hotel (subject to reasonable adjustment or
interpolation to accommodate differences between such Person’s fiscal quarters
and those of its Operator).
 
“Hotel Pool” means any group of two or more Properties, substantially all of the
value of which is attributable to Hotels, that are (a) leased to or managed by
an Operator pursuant to a single Operating Agreement, or (b) leased or managed
pursuant to Operating Agreements that are cross-defaulted (as to defaults by
Operator), together with all other Properties whose Operating Agreements are
cross-defaulted (as to defaults by Operator) with such Operating Agreement.
 
“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person, whether
or not for money borrowed (1) represented by
 

-11-

--------------------------------------------------------------------------------



notes payable, or drafts accepted, in each case representing extensions of
credit, (2) evidenced by bonds, debentures, notes or similar instruments, or (3)
constituting purchase money indebtedness, conditional sales contracts, title
retention debt instruments or other similar instruments, upon which interest
charges are customarily paid or that are issued or assumed as full or partial
payment for property or services rendered; (c) Capitalized Lease Obligations of
such Person; (d) all reimbursement obligations of such Person under any letters
of credit or acceptances (whether or not the same have been presented for
payment); (e) all obligations, contingent or otherwise, of such Person under any
synthetic lease, tax retention operating lease, off balance sheet loan or
similar off balance sheet financing arrangement if the transaction giving rise
to such obligation (1) is considered indebtedness for borrowed money for tax
purposes but is classified as an operating lease under GAAP and (2) does not
(and is not required pursuant to GAAP to) appear as a liability on the balance
sheet of such Person; (f) all obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment in respect of any Mandatorily
Redeemable Stock issued by such Person or any other Person, valued at the
greater of its voluntary or involuntary liquidation preference; (g) all
obligations of such Person in respect of any take out commitment or forward
equity commitment (excluding, in the case of the Borrower and its Subsidiaries,
any such obligation that can be satisfied solely by the issuance of Equity
Interests (other than Mandatorily Redeemable Stock)); (h) all Indebtedness of
other Persons which such Person has Guaranteed or is otherwise recourse to such
Person, valued at the lesser of (1) the stated or determinable amount of the
Indebtedness such Person Guaranteed or, if the amount of such Indebtedness is
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof, and (2) the amount of any express limitation on such Guaranty;
(i) all Indebtedness of another Person secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien (other than Permitted Liens of the types described in clauses (a)
through (c) or (e) through (i) of the definition thereof) on property or assets
owned by such Person, even though such Person has not assumed or become liable
for the payment of such Indebtedness or other payment obligation, valued, in the
case of any such Indebtedness as to which recourse for the payment thereof is
expressly limited to the property or assets on which such Lien is granted, at
the lesser of (1) the stated or determinable amount of the Indebtedness that is
so secured or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) and (2) the Fair Market Value of such property or assets; and (j)
such Person’s pro rata share of the Indebtedness of any Unconsolidated Affiliate
of such Person.
 
“Intellectual Property” has the meaning given that term in Section 6.1.(t).
 
“Interest Expense” means, with respect to a Person for any period of time, (a)
the interest expense, whether paid, accrued or capitalized (without deduction of
consolidated interest income) of such Person for such period plus (b) in the
case of the Borrower, the Borrower’s pro rata share of Interest Expense of its
Unconsolidated Affiliates. Interest Expense shall exclude any amortization of
(i) deferred financing fees and (ii) debt discounts (but only to the extent such
discounts do not exceed 3.0% of the initial face principal amount of such debt).
 
“Interest Period” means with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made or the last day of the next preceding
Interest Period for such Loan and ending one, two, three or six months (or, in
the case, of a LIBOR Loan pursuant to Section 2.9(b), 14 days) thereafter, as
the Borrower may select in a Notice of Borrowing, Notice
 

-12-

--------------------------------------------------------------------------------



of Continuation or Notice of Conversion, as the case may be, except that each
Interest Period (other than an Interest Period pursuant to Section 2.9(b)) that
commences on the last Business Day of a calendar month shall end on the last
Business Day of the appropriate subsequent calendar month. Notwithstanding the
foregoing: (i) if any Interest Period would otherwise end after the Maturity
Date, such Interest Period shall end on the Maturity Date; and (ii) each
Interest Period that would otherwise end on a day which is not a Business Day
shall end on the immediately following Business Day (or, if such immediately
following Business Day falls in the next calendar month, on the immediately
preceding Business Day).
 
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar contractual
agreement or arrangement entered into with a nationally recognized financial
institution then having an Investment Grade Rating for the purpose of protecting
against fluctuations in interest rates.
 
“Interim Loan” means a loan made by a Lender to the Borrower pursuant to Section
2.1.(a).
 
“Interim Note” has the meaning given that term in Section 2.10.(a).
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended and
in effect from time to time.
 
“Investment” means, (x) with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person and (y) with respect to any Property or other asset, the
acquisition thereof. Any commitment to make an Investment in any other Person,
as well as any option of another Person to require an Investment in such Person,
shall constitute an Investment. Except as expressly provided otherwise, for
purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
 
“Investment Grade Rating” means a Credit Rating of BBB-/Baa3 (or equivalent) or
higher from both Rating Agencies.
 
“Lead Arranger” has the meaning given such term in the preamble to this
Agreement.
 
“Lead Bookrunner” has the meaning given such term in the preamble to this
Agreement.
 
“Lease” means a (sub)lease of a Property between the Borrower or a Subsidiary,
as (sub)lessor, and an Operator, as (sub)lessee; provided that unless the Agent
otherwise approves, a (sub)lease of a Property from the Borrower or a Subsidiary
to a TRS or any other Subsidiary of the Borrower shall be deemed not to be a
“Lease” for purposes of this Agreement.
 

-13-

--------------------------------------------------------------------------------



“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns.
 
“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto or in the applicable
Assignment and Acceptance Agreement, or such other office of such Lender as such
Lender may notify the Agent and the Borrower in writing from time to time.
 
“LIBOR” means, for any LIBOR Loan for any Interest Period therefor, the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) determined by
the Agent to appear on Telerate Page 3750 (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period. If for any reason such rate is
not available, the term “LIBOR” shall mean, for any LIBOR Loan for any Interest
Period therefor, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on the Reuters Screen LIBO Page as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period; provided, however, if more than
one rate is specified on the Reuters Screen LIBO Page, the applicable rate shall
be the arithmetic mean of all such rates. If for any reason none of the
foregoing rates is available, LIBOR shall be, for any Interest Period, the rate
per annum reasonably determined by the Agent as the rate of interest at which
Dollar deposits in the approximate amount of the LIBOR Loan comprising part of
such borrowing would be offered by the Agent to major banks in the London
interbank Eurodollar market at their request at or about 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period for a
term comparable to such Interest Period.
 
“LIBOR Loans” means Interim Loans bearing interest at a rate based on LIBOR.
 
“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, pledge,
lien, charge or lease constituting a Capitalized Lease Obligation, conditional
sale or other title retention agreement, or other security title or encumbrance
of any kind in respect of any property of such Person, or upon the income or
profits therefrom; (b) any arrangement, express or implied, under which any
property of such Person is transferred, sequestered or otherwise identified for
the purpose of subjecting the same to the payment of Indebtedness or performance
of any other obligation in priority to the payment of the general, unsecured
creditors of such Person; (c) the filing of any financing statement under the
Uniform Commercial Code or its equivalent in any jurisdiction, other than a
financing statement filed (i) in respect of a lease not constituting a
Capitalized Lease Obligation pursuant to Section 9-505 (or a successor
provision) of the Uniform Commercial Code as in effect in an a plicable
jurisdiction or (ii) in connection with a sale or other disposition of accounts
or other assets not prohibited by this Agreement in a transaction not otherwise
constituting or giving rise to a Lien; and (d) any agreement by such Person to
grant, give or otherwise convey any of the foregoing.
 
“Loan” means an Interim Loan.
 

-14-

--------------------------------------------------------------------------------



“Loan Document” means this Agreement, each Note, the Guaranty and each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement.
 
“Loan Party” means each of the Borrower and each other Person who guarantees all
or a portion of the Obligations. Schedule 1.1.(c) sets forth the Loan Parties in
addition to the Borrower as of the Agreement Date.
 
“Management Agreement” means an agreement pursuant to which the Borrower or a
Subsidiary, as Owner, contracts for the management and operation of a Property
by an Operator. In the event a Property is subject to both a Lease and an
agreement that would otherwise constitute a Management Agreement under this
definition, such agreement shall be treated as an Ancillary Agreement with
respect to such Lease rather than as a Management Agreement for purposes of this
Agreement,
 
“Managing Trustee” means either Mr. Barry M. Portnoy or Mr. Adam D. Portnoy,
both having a business address c/o RMR.
 
“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest which is redeemable solely in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests), in each
case on or prior to the date on which all Interim Loans are scheduled to be due
and payable in full.
 
“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition, results of operations or business
prospects of the Borrower and its Subsidiaries taken as a whole, (b) the ability
of the Borrower or any other Loan Party to perform its obligations under any
Loan Document to which it is a party, (c) the validity or enforceability of any
of the Loan Documents, (d) the rights and remedies of the Lenders and the Agent
under any of the Loan Documents or (e) the timely payment of the principal of or
interest on the Loans or other amounts payable in connection therewith.
 
“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Borrower, any Subsidiary or
any other Loan Party is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect, and in any event shall include the
Advisory Agreement.
 
“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $10,000,000.
 

-15-

--------------------------------------------------------------------------------



“Material Subsidiary” means any Subsidiary to which 2.0% or more of Total Asset
Value is, directly or indirectly, attributable.
 
“Maturity Date” shall mean the date which is 364 days after the Effective Date
or, if such date is not a Business Day, the Business Day immediately preceding
such date.
 
“Merger” has the meaning given such term in the first “WHEREAS” clause of this
Agreement.
 
“Merger Agreement” has the meaning given such term in the first “WHEREAS” clause
of this Agreement.
 
“Merger Sub” has the meaning given such term in the first “WHEREAS” clause of
this Agreement.
 
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
 
“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.
 
“Negative Pledge” means a provision of any agreement (other than this Agreement
or any other Loan Document) that prohibits or limits the creation or assumption
of any Lien on any assets of a Person or entitles another Person to obtain or
claim the benefit of a Lien on any assets of such Person; provided, however, the
following shall not constitute a Negative Pledge for purposes of this Agreement:
an agreement (a) that (i) establishes a maximum ratio of unsecured debt to
unencumbered assets, or of secured debt to total assets, or otherwise conditions
a Person’s ability to encumber its assets upon the maintenance of one or more
specified ratios that limit such Person’s ability to encumber its assets, or
(ii) limits cross-collateralization of specific assets or pools of assets with
other assets or pools of assets or otherwise imposes documentary, procedural or
other conditions or requirements in connection with a Person’s encumbering its
assets, but (b) that does not generally prohibit (i) the encumbrance of its
assets or (ii) the encumbrance of specific assets.
 
“Net Proceeds” means:
 
(a) with respect to any Equity Issuance by the Borrower or any of its
Subsidiaries, the aggregate amount of all cash and Cash Equivalents received by
such Person in respect of such Equity Issuance, net of investment banking fees,
legal fees, accountants’ fees, underwriting discounts and commissions and other
customary fees and expenses actually incurred by such Person in connection with
such Equity Issuance;
 
(b) with respect to any incurrence or issuance of any Indebtedness by the
Borrower or any of its Subsidiaries, the aggregate amount of all cash and Cash
Equivalents received by such Person in respect of such incurrence or issuance of
Indebtedness, net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and com-
 

-16-

--------------------------------------------------------------------------------


missions and other customary fees and expenses actually incurred by such Person
in connection with such incurrence or issuance of Indebtedness;
 
(c) with respect to any Asset Sale by the Borrower or any of its Subsidiaries,
the aggregate amount of all cash, Cash Equivalents and Fair Market Value of all
other property received by such Person in respect of such Asset Sale, net of (i)
investment banking fees, legal fees, accountants’ fees, survey costs, title
insurance premiums, search and recording charges, transfer taxes, deed or
mortgage recording taxes, brokerage and consultant fees and other customary fees
and expenses actually incurred by such Person in connection with such Asset
Sale, (ii) the principal amount of any Indebtedness that is secured by the
applicable asset that is required to be repaid in connection with such
transaction and (iii) income taxes reasonably estimated to be actually payable
within two years of the date of the Asset Sale as a result of any gain
recognized in connection therewith; and


        (d) with respect to any Casualty Event of the Borrower or any of its
Subsidiaries, the cash insurance proceeds, condemnation awards and other
compensation received by such Person in respect of such Casualty Event, net of
(i) legal fees, accountants’ fees, survey costs, title insurance premiums,
search and recording charges, transfer taxes, deed or mortgage recording taxes,
brokerage and consultant fees and other customary fees and expenses actually
incurred by such Person in connection with the collection of the proceeds,
awards or other compensation relating to such Casualty Event, (ii) the principal
amount of any Indebtedness that is secured by the applicable asset that is
required to be repaid in connection with such Casualty Event and (iii) income
taxes reasonably estimated to be actually payable within two years of the date
of such Casualty Event Sale as a result of any gain recognized in connection
therewith; provided, however, that Net Proceeds of any Casualty Event shall not
include any amount to the extent that, pursuant to the terms of any Operating
Agreement or any ground lease to which the Borrower or any Subsidiary is a party
as a tenant or subtenant, such amount must be applied to restoration or repair,
or acquisition or reinvestment, or must be paid over or distributed to third
parties.
 
       “Non-Domestic Property” means a Property located outside a state,
territory or commonwealth of the United States of America (including without
limitation Puerto Rico and the U.S. Virgin Islands) or the District of Columbia.
Notwithstanding the foregoing, the two hotels currently owned by the Borrower
located in Ontario, Canada are deemed not to be Non-Domestic Properties for
purposes of this Agreement.
 
“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar exceptions to nonrecourse liability) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.
 
“Note” means an Interim Note.
 

-17-

--------------------------------------------------------------------------------



“Notice of Borrowing” means a notice in the form of Exhibit C to be delivered to
the Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Interim Loans.
 
“Notice of Continuation” means a notice in the form of Exhibit D to be delivered
to the Agent pursuant to Section 2.8. evidencing the Borrower’s request for the
Continuation of a LIBOR Loan.
 
“Notice of Conversion” means a notice in the form of Exhibit E to be delivered
to the Agent pursuant to Section 2.9. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.
 
“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Loan Parties owing to the Agent or any Lender of every kind, nature
and description, under or in respect of this Agreement or any of the other Loan
Documents, including, without limitation, the Fees and indemnification
obligations, whether direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any promissory note.
 
“OFAC” means U.S. Department of the Treasury’s Office of Foreign Assets Control
and any successor Governmental Authority.
 
“Operating Agreement Abstract” means, as to any Operating Agreement for a Hotel
Pool or individual Hotel not in a Hotel Pool, an abstract of such Operating
Agreement and any Ancillary Agreements in form and substance reasonably
acceptable to the Agent, which shall include a reasonably detailed description
of the following for such Operating Agreement and Ancillary Agreements: (a) all
rent and priority payments due to the Owner payable under such Operating
Agreement, including a description of Base Payments and other components of rent
and priority payments due to the Owner payable under such Operating Agreement,
(b) the term (including provisions for extension) of the Operating Agreement and
any related Ancillary Agreements, (c) reserves for items of the type described
in the definition of FF&E Reserve, (d) security deposits and other similar
deposits required to made by the Operator, (e) the terms of any Guaranty of such
Operating Agreement, including without limitation, the identity of the
guarantor(s), any collateral security for the obligations of such guarantor(s)
and any provisions providing for reduction or release of the obligations of such
guarantor(s) thereunder, (f) termination events, (g) the terms of any Ancillary
Agreements for the Hotel Pool or Hotel subject to such Operating Agreement, (h)
a summary of any restrictions on the Owner’s ability to sell, encumber, pledge,
mortgage or otherwise grant Liens upon the Properties subject to such Operating
Agreement, (i) restrictions, requirements or other provisions regarding the
hotel brand name, trademark or trade name under which the Operator may operate
any Hotel subject to such Operating Agreement, and (j) any materials terms that
are unusual in nature or not contained in the majority of the Operating
Agreements or Ancillary Agreement for the Unencumbered Hotels at such time.
 
“Operating Agreement” means any Lease or Management Agreement.
 

-18-

--------------------------------------------------------------------------------



“Operator” means the (sub)lessee or manager of a Property pursuant to an
Operating Agreement, provided that unless the Agent otherwise approves, any such
(sub)lessee or manager which is a TRS or other Subsidiary of the Borrower or an
Affiliate of the Borrower (including, without limitation, RMR, or any Managing
Trustee) shall be deemed not to be an “Operator” for purposes of this Agreement.
 
“Operator Deposits” means the following: (a) any cash or Cash Equivalent that
secures the payment of Base Payments, an Operator’s obligations under such
Operator’s Operating Agreement or the obligations of a manager or franchisor
under an Ancillary Agreement (including, without limitation, any cash or Cash
Equivalent deposited in connection with a Guaranty of an Operator’s obligations
under an Operating Agreement or of the payment of Base Payments); or (b) the
total amount of any deferred purchase price payable by the Borrower or any of
its Subsidiaries to an Operator or an Operator’s Affiliates, against which
purchase price the Borrower or such Subsidiary, as applicable, is entitled,
pursuant to such Operator’s Operating Agreement, to offset Base Payments,
damages resulting from such Operator’s default under its Operating Agreement or
from a default by a manager or franchisor under an Ancillary Agreement.
 
“Other Acceptable Property” means any Property not otherwise qualifying as an
Unencumbered Hotel which the Requisite Lenders have agreed in their sole
discretion and in writing is to be included as an Unencumbered Asset. A Travel
Center Property shall constitute an Other Acceptable Property so long as such
Property satisfies the following requirements:
 
(i) such Travel Center Property is owned in fee simple solely by the Borrower or
a Guarantor or leased solely by the Borrower or a Guarantor pursuant to a Ground
Lease;
 
(ii) such Travel Center Property is not an Asset Under Development and is in
service;
 
(iii) neither such Travel Center Property, nor any interest of the Borrower or
such Guarantor therein, is subject to any Lien (other than Permitted Liens of
the types described in clauses (a) through (c) or (e) through (i) of the
definition thereof or Liens in favor of the Borrower or a Guarantor) or to any
Negative Pledge;
 
(iv) if such Travel Center Property is owned or leased by a Subsidiary, (x) none
of the Borrower’s direct or indirect ownership interest in such Subsidiary is
subject to any Lien (other than Permitted Liens of the types described in
clauses (a) through (c) or (e) through (i) of the definition thereof or Liens in
favor of the Borrower or a Guarantor) or to any Negative Pledge, and (y) such
Subsidiary has not directly or indirectly guarantied or assumed liability for
any Indebtedness of any Subsidiary that is not a Guarantor;
 
(v) such Travel Center Property is free of all structural defects or major
architectural deficiencies, title defects, environmental conditions or other
adverse matters which, collectively, materially impair the value of such Travel
Center Property;
 
(vi) such Travel Center Property is leased to TCA LLC or one of its Subsidiaries
pursuant to an Operating Agreement substantially on the terms described in the
Borrower’s Current Report on Form 8-K dated December 12, 2006, filed with the
Securities and Exchange Commission, or on other terms reasonably satisfactory to
the Agent; and
 

-19-

--------------------------------------------------------------------------------



(vii) the Borrower has not removed such Travel Center Property voluntarily as an
“Other Acceptable Property” pursuant to Section 8.4(p).
 
“Owner” means the Borrower or a Subsidiary in it capacity as (sub)lessor or
owner pursuant to an Operating Agreement.
 
“Participant” has the meaning given that term in Section 12.5.(c).
 
“Payment Date” means the 46th, 91st, 136th and 181st day following the Effective
Date; provided, however, that no such date shall be a “Payment Date” if the
outstanding aggregate principal amount of, and all accrued but unpaid interest
on, the Interim Loans, together with all other amounts outstanding under this
Agreement have been repaid as of such date.
 
“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.
 
“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA) or the claims of
materialmen, mechanics, carriers, ware-housemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which (i) are not at the time required to be paid or discharged under Section
7.6., or (ii) are the responsibility of a financially responsible Operator to
discharge; (b) Liens consisting of deposits or pledges made, in the ordinary
course of business, in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance or similar Applicable Laws;
(c) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
use thereof in the business of such Person and, in the case of the Borrower or
any Subsidiary, Liens granted by any tenant on its leasehold estate in a
Property which are subordinate to the interest of the Borrower or a Subsidiary
in such Property; (d) Liens in existence as of the Agreement Date and set forth
in Part II of Schedule 6.1.(f); (e) deposits to secure trade contracts (other
than for Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business; (f) the lessor’s interest in property leased to the
Borrower or any of its Subsidiaries pursuant to a lease permitted by this
Agreement; (g) the interests of tenants, operators, franchisors, or managers of
Properties; (h) Liens in favor of the Agent for the benefit of the Lenders; and
(i) Liens which are also secured by restricted cash or Cash Equivalents of equal
or greater value.
 
“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.
 
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which
 

-20-

--------------------------------------------------------------------------------



was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.
 
“Post-Default Rate” has the meaning given such term in Section 2.4(a) hereof.
 
“Preferred Dividends” means, for any given period and without duplication, all
Restricted Payments accrued or paid (and in the case of Restricted Payments
paid, which were not accrued during a prior period) during such period on
Preferred Stock issued by the Borrower or a Subsidiary. Preferred Dividends
shall not include dividends or distributions paid or payable (a) solely in
Equity Interests (other than Mandatorily Redeemable Stock) payable to holders of
such class of Equity Interests; (b) to the Borrower or a Subsidiary; or (c)
constituting or resulting in the redemption of Preferred Stock, other than
scheduled redemptions not constituting balloon, bullet or similar redemptions in
full.
 
“Preferred Stock” means, with respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.
 
“Prime Rate” means the rate of interest per annum quoted in The Wall Street
Journal, Money Rates Section as the Prime Rate, as in effect  from time to time.
The Prime Rate is not necessarily the lowest rate of interest offered by the
Agent or any Lender.
 
“Principal Office” means the office of the Agent located at 4 World Financial
Center, 22nd floor, New York, New York 10080, or such other office of the Agent
as the Agent may designate from time to time.
 
“Property” means any parcel of real property, together with all improvements
thereon, owned or leased pursuant to a Ground Lease by the Borrower or any
Subsidiary.
 
“Rating Agencies” means S&P and Moody’s. If either such corporation ceases to
act as a securities rating agency or ceases to provide ratings with respect to
the senior long-term unsecured debt obligations of the Borrower, then the
Borrower may designate as a replacement Rating Agency Fitch or any other
nationally recognized securities rating agency acceptable to the Agent.
 
“Refinancing” has the meaning given such term in the third “WHEREAS” clause of
this Agreement.
 
“Register” has the meaning given that term in Section 12.5.(e).
 
“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged
 

-21-

--------------------------------------------------------------------------------



with the interpretation or administration thereof or compliance by any Lender
with any request or directive regarding capital adequacy.
 
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under Sections 856-859 of the Internal Revenue Code.
 
“Requisite Lenders” means, as of any date, Lenders holding at least a majority
of the aggregate amount of the Loans outstanding.
 
“Responsible Officer” means (a) with respect to the Borrower, the Borrower’s
President or Treasurer or any Managing Trustee of the Borrower and (b) with
respect to any other Loan Party, such Loan Party’s chief executive officer or
chief financial officer.
 
“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
Equity Interests of an identical class to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interest of the Borrower or any of its Subsidiaries now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity
Interests of the Borrower or any of its Subsidiaries now or hereafter
outstanding.
 
“Restructuring” has the meaning given such term in the fifth “WHEREAS” clause of
this Agreement.
 
“Revolving Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of May 23, 2005, by and among the Borrower, Wachovia Capital
Markets, LLC and RBS Securities Corporation, as joint lead arrangers, Wachovia
Capital Markets, LLC, as sole book manager, Wachovia Bank, National Association,
as administrative agent, the Royal Bank of Scotland PLC, as syndication agent,
Calyon New York Branch, Royal Bank of Canada and Sumitomo Mitsui Banking
Corporation, as documentation agents and the lenders, from time to time, party
thereto, as in effect on the Effective Date or as thereafter amended or replaced
in any manner, that, taken as a whole, is not more adverse to the interests of
the Lenders in any material respect than such agreement as it was in effect on
the Effective Date.
 
“RMR” means Reit Management & Research, LLC, together with its successors and
permitted assigns.
 
“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and its successors.
 
“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained by the OFAC and published from time to time, as such program may
be applicable to such agency, organization or Person.
 
“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by the OFAC as published from time to
time.
 

-22-

--------------------------------------------------------------------------------



“Secured Indebtedness” means, with respect to a Person as of any given date, the
aggregate principal amount of all Indebtedness of such Person outstanding at
such date and that is secured in any manner by any Lien, and in the case of the
Borrower and the Guarantors, shall include (without duplication) the Borrower’s
and such Guarantors’ pro rata share of the Secured Indebtedness of its
Unconsolidated Affiliates.
 
“Securities” has the meaning given such term in the second “WHEREAS” clause of
this Agreement.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.
 
“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.
 
“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the securities or other ownership interests
having by the terms thereof ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions of such
corporation, partnership or other entity (without regard to the occurrence of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person, and shall include all Persons the accounts
of which are consolidated with those of such Person pursuant to GAAP.
Notwithstanding the foregoing, so long as the Travel Centers Distribution occurs
not more than 5 Business Days following the effective date of the Merger, none
of TCA LLC or any of its Subsidiaries shall be considered to be a “Subsidiary”
of the Borrower for purposes of this Agreement.
 
“Syndication Agents” has the meaning given such term in the preamble to this
Agreement.
 
“Take-Out Banks” has the meaning given such term in Section 7.15.
 
“Take-Out Offering” has the meaning given such term in Section 7.15.
 
“Take-Out Offering Document” has the meaning given such term in Section 7.15.
 
“Take-Out Securities” has the meaning given such term in Section 7.15.
 
“Tangible Net Worth” means, as of any given time: (a) the unallocated gross book
value (exclusive of depreciation and amortization) of all real estate assets of
the Borrower and its Subsidiaries that constitute Properties at such time; plus
(b) the book value of other assets (excluding any real estate assets) of the
Borrower and its Subsidiaries; less (c) all amounts appearing on the
 

-23-

--------------------------------------------------------------------------------



assets side of a consolidated balance sheet of the Borrower for assets
separately classified as intangible assets under GAAP (except for allocations of
property purchase prices pursuant to Statement of Financial Accounting Standards
No. 141 and the like); less (d) all Total Indebtedness of the Borrower and its
Subsidiaries determined on a consolidated basis; less (e) all other liabilities
of the Borrower and its Subsidiaries determined on a consolidated basis (except
liabilities resulting from allocations of property purchase prices pursuant to
Statement of Financial Accounting Standards No. 141 and the like).
 
“Target” has the meaning given such term in the first “WHEREAS” clause of this
Agreement.
 
“Taxes” has the meaning given that term in Section 3.12.
 
“TCA LLC” has the meaning given to such term in the fourth “WHEREAS” clause of
this Agreement.
 
“TCA REIT” has the meaning given to such term in the fourth “WHEREAS” clause of
this Agreement.
 
“Titled Agent” means any of the Lead Arranger, Lead Bookrunner or any
Syndication Agent, and their respective successors and permitted assigns.
 
“Total Asset Value” means the sum of the following (without duplication) of the
Borrower and its Subsidiaries for the fiscal quarter most recently ended: (a)(i)
with respect to all Properties owned (or leased pursuant to a Ground Lease) by
the Borrower or any Subsidiary for the entire fiscal quarter most recently
ending, Adjusted EBITDA attributable to such Properties for such period
multiplied by (ii) 4 and divided by (iii) the Capitalization Rate; provided,
however, that the value of any Travel Center Property that the Borrower or a
Subsidiary has not owned or leased for a full fiscal quarter shall equal the
purchase price paid for such Travel Center Property (less any amounts paid as a
purchase price adjustment, held in escrow, retained as a contingency reserve, or
other similar arrangements); (b) the purchase price paid for any Property
acquired during such fiscal quarter (less any amounts paid as a purchase price
adjustment, held in escrow, retained as a contingency reserve, or other similar
arrangements but including amounts retained as Operator Deposits, and prior to
allocations of property purchase prices pursuant to Statement of Financial
Accounting Standards No. 141 and the like); (c) all cash and cash equivalents;
(d) accounts receivable that are not (i) owing in excess of 90 days as of the
end of such fiscal quarter or (ii) being contested in writing by the obligor in
respect thereof (in which case only such portion being contested shall be
excluded from Total Asset Value); (e) prepaid taxes and operating expenses as of
the end of such fiscal quarter; (f) the book value of all Developable Property
as of the end of such fiscal quarter; (g) the book value of all other tangible
assets (excluding land or other real property) as of the end of such fiscal
quarter; (h) the book value of all Unencumbered Mortgage Notes as of the end of
such fiscal quarter; and (i) the Borrower’s pro rata share of the preceding
items of any Unconsolidated Affiliate of the Borrower.
 
“Total Indebtedness” means, as of a given date, all liabilities of the Borrower
and its Subsidiaries which would, in conformity with GAAP, be properly
classified as a liability on a consolidated balance sheet of the Borrower and
its Subsidiaries as of such date (except liabilities
 

-24-

--------------------------------------------------------------------------------



resulting from allocations of property purchase prices pursuant to Statement of
Financial Accounting Standards No. 141 and the like), and in any event shall
include (without duplication): (a) all Indebtedness of the Borrower and its
Subsidiaries; (b) the Borrower’s pro rata share of Indebtedness of its
Unconsolidated Affiliates; (c) the aggregate amount of all Operator Deposits
(other than those Operator Deposits held by a Loan Party or an Unleveraged
Non-Domestic Subsidiary in connection with Operating Agreements for which a
monetary default exists and has existed for a period of 30 days or more); and
(d) net obligations of the Borrower and its Subsidiaries under any Derivatives
Contracts not entered into as a hedge against existing Indebtedness, in an
amount equal to the Derivatives Termination Value thereof.
 
“Transactions” has the meaning given such term in the eighth “WHEREAS” clause of
this Agreement.
 
“Travel Center Property” means a Property that is (a) developed as a travel
related facility and (b) leased to TCA LLC or one of its Subsidiaries. When
determining how long the Borrower or a Subsidiary has owned or leased a Travel
Center Property that was owned or leased by the Target or one of its
Subsidiaries at the time of the Merger, the Borrower or its applicable
Subsidiary shall be deemed to have owned or leased such Travel Center Property
from the date of the Merger.
 
“Travel Centers Distribution” has the meaning given to such term in the fifth
“WHEREAS” clause of this Agreement.
 
“TRS” means a Subsidiary of the Borrower that is a “taxable REIT subsidiary”
within the meaning of Section 856(l) of the Internal Revenue Code.
 
“Type” with respect to any Loan, refers to whether such Loan is a LIBOR Loan or
Base Rate Loan.
 
“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.
 
“Unencumbered Asset” means any (a) Unencumbered Hotel, (b) Unencumbered Mortgage
Note, or (c) Other Acceptable Property.
 
“Unencumbered Asset Certificate” has the meaning given that term in Section 8.3.
 
“Unencumbered Asset Value” means, as of the end of a fiscal quarter, the sum of:
(a) unrestricted cash of the Borrower and its Subsidiaries; (b)(i) Adjusted
EBITDA for the fiscal quarter most recently ended attributable to Unencumbered
Hotels or Travel Center Properties constituting Other Acceptable Properties
owned or leased by the Borrower or any Subsidiary for the entire fiscal quarter
of the Borrower most recently ended, multiplied by (ii) 4 divided by (iii) the
Capitalization Rate; provided, however, that the value of any Travel Center
Property that the Borrower or a Subsidiary has not owned or leased for a full
fiscal quarter shall equal the purchase price paid for such Travel Center
Property (less any amounts paid as a purchase price ad-
 

-25-

--------------------------------------------------------------------------------



justment, held in escrow, retained as a contingency reserve, or other similar
arrangements); (c) the purchase price paid for any Unencumbered Hotel acquired
during such fiscal quarter (less any amounts paid as a purchase price
adjustment, held in escrow, retained as a contingency reserve, or other similar
arrangements); (d) the book value of all Unencumbered Mortgage Notes of the
Borrower and its Subsidiaries (excluding any Unencumbered Mortgage Note (i)
where the obligor is more than 30 days past due with respect to any payment
obligation or (ii) secured by a Non-Domestic Property); and (e) with respect to
all Other Acceptable Properties, the value of each such Property determined in
accordance with the valuation method established by the Requisite Lenders when
the Requisite Lenders approved of such Property as an Other Acceptable Property.
To the extent that (w) the sum of the book value of Unencumbered Mortgage Notes
would, in the aggregate, account for more than 10.0% of Unencumbered Asset
Value, such excess shall be excluded; (x) Properties leased by the Borrower, a
Guarantor or an Unleveraged Non-Domestic Subsidiary pursuant to a Ground Lease
having a remaining term of less than 50 years (taking into account extensions
which may be effected by the lessee without the consent of the lessor) would, in
the aggregate, account for more than 10.0% of Unencumbered Asset Value, such
excess shall be excluded; (y) Non-Domestic Properties which are not Other
Acceptable Properties would, in the aggregate, account for more than 20% of
Unencumbered Asset Value, such excess shall be excluded; and (z) Properties
which are not hotels, inns or lodging facilities (or incidental improvements in
connection with such hotels, inns or lodging facilities) and are not Other
Acceptable Properties would, in the aggregate, account for more than 20% of
Unencumbered Asset Value, such excess shall be excluded. If an Unencumbered
Hotel or Unencumbered Mortgage Note is not owned as of the last day of a quarter
then such asset shall be excluded from the foregoing calculations.
 
“Unencumbered EBITDA” means, for a given period the aggregate Adjusted EBITDA
attributable to the Unencumbered Hotels, Unencumbered Mortgage Notes and Other
Acceptable Properties; provided that for purposes of this definition, revenues
of an applicable Person during any applicable period constituting payments or
accruals for payments of amounts more than 30 days past due and any related
reserves shall be excluded in the calculation of such Person's EBITDA for such
period.
 
“Unencumbered Hotels” means every Hotel Pool and Hotel that is not in a Hotel
Pool that satisfy all of the following requirements:
 
(a) such Hotel or each Property in such Hotel Pool is (i) owned in fee simple
solely by the Borrower, a Guarantor or an Unleveraged Non-Domestic Subsidiary or
(ii) leased solely by the Borrower, a Guarantor or an Unleveraged Non-Domestic
Subsidiary pursuant to a Ground Lease;
 
(b) such Hotel, or in the case of a Hotel Pool, each Property in such Hotel Pool
(i) is not an Asset Under Development and (ii) is in service;
 
(c) neither such Hotel (or in the case of a Hotel Pool, no Property in such
Hotel Pool), nor any interest of the Borrower, such Guarantor or such
Unleveraged Non Domestic Subsidiary therein, is subject to any Lien (other than
Permitted Liens of the types described in clauses (a) through (c) or (e) through
(i) of the definition thereof or
 

-26-

--------------------------------------------------------------------------------



Liens in favor of the Borrower, a Guarantor or such Unleveraged Non-Domestic
Subsidiary) or to any Negative Pledge;
 
(d) if such Hotel or Hotel Pool is owned or leased by a Subsidiary, (i) none of
the Borrower’s direct or indirect ownership interest in such Subsidiary is
subject to any Lien (other than Permitted Liens of the types described in
clauses (a) through (c) or (e) through (i) of the definition thereof or Liens in
favor of the Borrower, a Guarantor or an Unleveraged Non-Domestic Subsidiary) or
to any Negative Pledge, and (ii) such Subsidiary has not directly or indirectly
guarantied or assumed liability for any Indebtedness of any Subsidiary that is
not a Guarantor or an Unleveraged Non-Domestic Subsidiary;
 
(e) such Hotel, or in the case of a Hotel Pool, each Property in such Hotel
Pool, is free of all structural defects or major architectural deficiencies,
title defects, environmental conditions or other adverse matters which,
collectively, materially impair the value of such Property or Hotel Pool;
 
(f) such Hotel or Hotel Pool shall be subject to agreements containing terms and
conditions which provide the Borrower with substantially the same benefits and
risks as Operating Agreements and Ancillary Agreements of Unencumbered Hotels as
of the Agreement Date, or otherwise satisfactory to the Agent, with Persons
reasonably satisfactory to Agent; and
 
(g) such Hotel or Hotel Pool (i) has been designated by the Borrower as an
“Unencumbered Hotel” on Schedule 6.1(y) or on an Unencumbered Asset Certificate
delivered by the Borrower to the Agent pursuant to Section 8.3 or 8.4(o), and
(ii) has not been removed voluntarily by the Borrower from “Unencumbered Hotels”
pursuant to Section 8.4(p).
 
“Unencumbered Mortgage Note” means a promissory note satisfying all of the
following requirements: (a) such promissory note is owned solely by the
Borrower, a Guarantor or an Unleveraged Non-Domestic Subsidiary; (b) such
promissory note is secured by a Lien on real property and the improvements on
which, include, but are not limited to, a hotel, inn or other lodging or leisure
facility or other improvements of a type similar to improvements located on the
Properties as of the Agreement Date; (c) neither such promissory note, nor any
interest of the Borrower, such Guarantor or an Unleveraged Non-Domestic
Subsidiary therein, is subject to any Lien (other than Permitted Liens of the
types described in clauses (a) through (c) or (e) through (i) of the definition
thereof or Liens in favor of the Borrower, a Guarantor or an Unleveraged
Non-Domestic Subsidiary) or to any Negative Pledge; (d) if such promissory note
is owned by a Subsidiary, (i) none of the Borrower’s direct or indirect
ownership interest in such Subsidiary is subject to any Lien (other than
Permitted Liens of the types described in clauses (a) through (c) or (e) through
(i) of the definition thereof or Liens in favor of the Borrower, a Guarantor or
Unleveraged Non-Domestic Subsidiary) or to any Negative Pledge and (ii) the
Borrower directly, or indirectly through a Subsidiary, has the right to sell,
transfer or otherwise dispose of such promissory note without the need to obtain
the consent of any Person; (d) such real property and related improvements are
not subject to (i) any other Lien (other than Permitted Liens of the types
described in clauses (a) through (c) or (e) through (i) of the definition
thereof or Liens in favor of the Borrower, a Guarantor or an Unleveraged
Non-Domestic Subsidiary) or (ii) any en-
 

-27-

--------------------------------------------------------------------------------



vironmental conditions or other adverse matters which, individually or
collectively, materially impair the value of such real property or related
improvements; (e) the obligor in respect of such promissory note is not an
Affiliate of the Borrower or RMR; (f) if the Borrower or any Subsidiary were to
acquire such real property and related improvements, no Default or Event of
Default would result from such acquisition; and (g) such promissory note (i) has
been designated by the Borrower as an “Unencumbered Mortgage Note” on Schedule
6.1(y) or on an Unencumbered Asset Certificate delivered by the Borrower to the
Agent pursuant to Section 8.3 or 8.4(o), and (ii) has not been removed by the
Borrower from “Unencumbered Mortgage Notes” pursuant to Section 8.4(p).
 
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.
 
“Unleveraged Non-Domestic Subsidiary” means any Subsidiary (a) the principal
Properties of which are Non-Domestic Properties, and (b) which does not have
Indebtedness having an aggregate outstanding principal amount in excess of 5.0%
of the total assets of such Subsidiary (excluding Indebtedness owed to the
Borrower or one or more Guarantors).
 
“Unsecured Debt Service” means, for a given period, Debt Service for such
period, with respect to Unsecured Indebtedness of the Borrower and its
Subsidiaries.
 
“Unsecured Indebtedness” means, with respect to a Person as of any given date,
the aggregate principal amount of all Indebtedness of such Person outstanding at
such date that is not Secured Indebtedness (excluding Indebtedness associated
with Unconsolidated Affiliates that is not Guaranteed by a Loan Party) and in
the case of the Borrower shall include (without duplication) Indebtedness that
does not constitute Secured Indebtedness.
 
“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.
 
Section 1.2. General; References to Times.
 
Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP in effect as of the
Agreement Date. References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated. References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or exe-
 

-28-

--------------------------------------------------------------------------------



cuted in replacement thereof, to the extent permitted hereby and (c) shall mean
such document, instrument or agreement, or replacement or predecessor thereto,
as amended, supplemented, restated or otherwise modified as of the date of this
Agreement and from time to time thereafter to the extent not prohibited hereby
and in effect at any given time. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the feminine and the neuter. Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Borrower or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Borrower. Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
New York, New York time.
 
Article II. Interim Loans
 
Section 2.1. Interim Loans.
 
(a) Generally. Subject to the terms and conditions hereof, on the Effective
Date, each Lender severally and not jointly agrees to make Interim Loans to the
Borrower in an aggregate principal amount not to exceed the amount of such
Lender’s Commitment. Amounts paid or prepaid in respect of the Interim Loans may
not be reborrowed.
 
(b) Procedure for Interim Loan Borrowing. The Borrower shall give the Agent
notice pursuant to a Notice of Borrowing of the borrowing of Interim Loans. The
Notice of Borrowing shall be delivered to the Agent before 11:00 a.m. (i) in the
case of LIBOR Loans (to the extent the Lead Arranger, in its sole discretion,
consents to borrowings in the form of LIBOR Loans), on the date three Business
Days prior to the proposed Effective Date and (ii) in the case of Base Rate
Loans, on the date one Business Day prior to the proposed Effective Date. The
Agent will transmit by telecopy the Notice of Borrowing (or the information
contained in such Notice of Borrowing) to each Lender promptly upon receipt by
the Agent. The Notice of Borrowing shall be irrevocable once given and binding
on the Borrower.
 
(c) Disbursements of Interim Loan Proceeds. No later than 1:00 p.m. on the date
specified in the Notice of Borrowing, each Lender will make available for the
account of its applicable Lending Office to the Agent at the Principal Office,
in immediately available funds, the proceeds of the Interim Loan to be made by
such Lender.
 
Section 2.2. [Reserved].
 
Section 2.3. [Reserved].
 
Section 2.4. Rates and Payment of Interest on Loans.
 
(a) Rates. The Borrower promises to pay to the Agent for the account of each
Lender interest on the unpaid principal amount of each Loan made by such Lender
for the period from and including the Effective Date to but excluding the date
such Loan shall be paid in full, at the following per annum rates:
 

-29-

--------------------------------------------------------------------------------



(i) during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time) plus the Applicable Margin; and
 
(ii) during such periods as such Loan is a LIBOR Loan, at the Adjusted
Eurodollar Rate for such Loan for the Interest Period therefor plus the
Applicable Margin.
 
Notwithstanding the foregoing, during the continuance of an Event of Default,
all Obligations shall, to the extent permitted by Applicable Law, bear interest
payable to the Agent for the account of each Lender, after as well as before
judgment, at a per annum rate equal to (i) in the case of principal of any Loan,
2.0% plus the rate otherwise applicable to such Loan as provided in Section
2.4(a) or (ii) in the case of any other Obligation, 2.0% plus the Base Rate as
in effect from time to time (in either case, the “Post-Default Rate”).
 
(b) Payment of Interest. Accrued interest on each Loan shall be payable (i) in
the case of a Base Rate Loan, quarterly in arrears on the last day of each
March, June, September and December, (ii) in the case of a LIBOR Loan, on the
last day of each Interest Period therefor, and if such Interest Period is longer
than three months, at three month intervals following the first day of such
Interest Period, and (iii) in the case of any Loan, upon the payment, prepayment
or Continuation thereof or the Conversion of such Loan to a Loan of another Type
(but only on the principal amount so paid, prepaid, Continued or Converted).
Interest payable at the Post-Default Rate shall be payable from time to time on
demand. Promptly after the determination of any interest rate provided for
herein or any change therein, the Agent shall give notice thereof to the Lenders
to which such interest is payable and to the Borrower. All determinations by the
Agent of an interest rate hereunder shall be conclusive and binding on the
Lenders and the Borrower for all purposes, absent manifest error.
 
(c) Ratings Change. If the Applicable Margin shall change as a result of a
change in the Borrower’s Credit Rating and then within a 90 day period change
back to the Applicable Margin in effect at the beginning of such period as a
result of another change in such Credit Rating, and (i) if the initial change in
the Applicable Margin were an increase, then the Borrower will receive as a
credit against its Obligations any incremental interest expense with respect to
the Loans for the period during which the increase existed and (ii) if the
initial change in the Applicable Margin were a decrease, then the Borrower shall
promptly pay to the Agent for the benefit of the Lenders additional interest
with respect to the Loans for the period during which the decrease existed
determined as if such decrease had not occurred.
 
Section 2.5. Number of Interest Periods.
 
There may be no more than 6 different Interest Periods for LIBOR Loans
outstanding at the same time.
 
Section 2.6. Repayment of Loans.
 
The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans, together with all other amounts then
outstanding under this Agreement, on the Maturity Date (or such earlier date on
which prepayments are required pursuant to Section 2.7(b) or on which the Loans
become due and payable pursuant to Section 10).
 
 

-30-

--------------------------------------------------------------------------------



Section 2.7. Prepayments.
 
(a) Optional. Subject to Section 4.4., the Borrower may prepay any Loan at any
time without premium or penalty. The Borrower shall give the Agent at least one
Business Day’s prior written notice of the prepayment of any Interim Loan and
the Agent shall give each Lender notice of any such prepayment promptly upon
receipt of such notice from the Borrower.
 
(b) Mandatory.
 
(i) Promptly (but in any event, not to exceed ten (10) Business Days) following
the receipt of any Net Proceeds of any Asset Sale by the Borrower or any of its
Subsidiaries after the Effective Date, the Borrower shall prepay the Interim
Loans in an aggregate amount equal to 100% of such Net Proceeds;
 
(ii) promptly (but in any event, not to exceed ten (10) Business Days) following
the receipt of any Net Proceeds of any incurrence or issuance of Indebtedness by
the Borrower or any of its Subsidiaries after the Effective Date, the Borrower
shall prepay the Interim Loans in an aggregate amount equal to 100% of such Net
Proceeds; provided, that no such prepayment shall be required with respect to
the receipt of Net Proceeds of any incurrence or issuance of Indebtedness by the
Borrower or any of its Subsidiaries (A) pursuant to this Agreement, (B) pursuant
to the Revolving Credit Agreement to the extent that the aggregate amount of
Indebtedness incurred under the Revolving Credit Agreement does not, at any one
time, exceed $750.0 million or (C) owed to the Borrower or any of its
Subsidiaries;
 
(iii) promptly (but in any event, not to exceed ten (10) Business Days)
following the receipt of any Net Proceeds (from a Person other than the Borrower
or any of its Subsidiaries) of any Equity Issuance by the Borrower after the
Effective Date, the Borrower shall prepay the Interim Loans in an aggregate
amount equal to 100% of such Net Proceeds; provided, that no such prepayment
shall be required with respect to the receipt of Net Proceeds of any Equity
Issance by the Borrower of not more than an aggregate amount of $25.0 million to
directors, officers or employees of the Borrower or any of its Subsidiaries; and
 
(iv) promptly (but in any event, not to exceed ten (10) Business Days) following
the receipt of any Net Proceeds of any Casualty Event by the Borrower or any of
its Subsidiaries after the Effective Date, the Borrower shall prepay the Interim
Loans in an aggregate amount equal to 100% of such Net Proceeds; provided, that
no such prepayment shall be required unless (a) the aggregate Net Proceeds of
all such Casualty Events exceeds $10.0 million, in which case only such excess
shall be applied to prepay the Interim Loans or (b) the Net Proceeds of any
Casualty Event exceeds $10.0 million, in which case all Net Proceeds from such
Casualty Event shall be applied to prepay the Interim Loans.
 
Such payment shall be applied to pay all amounts of principal outstanding on the
Loans pro rata in accordance with Section 3.2. If any outstanding LIBOR Loans
are paid by reason of this subsection (b) prior to the end of the applicable
Interest Period therefor, the Borrower shall pay all amounts due under Section
4.4.
 
 

-31-

--------------------------------------------------------------------------------



Section 2.8. Continuation.
 
So long as no Default or Event of Default shall exist, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Agent a Notice of Continuation not later than 11:00 a.m. on the third Business
Day prior to the date of any such Continuation. Such notice by the Borrower of a
Continuation shall be in the form of a Notice of Continuation, specifying (a)
the proposed date of such Continuation, (b) the LIBOR Loans and portions thereof
subject to such Continuation and (c) the duration of the selected Interest
Period, all of which shall be specified in such manner as is necessary to comply
with all limitations on Loans outstanding hereunder. Each Notice of Continuation
shall be irrevocable by and binding on the Borrower once given. Promptly after
receipt of a Notice of Continuation, the Agent shall notify each Lender by
telecopy, or other similar form of transmission, of the proposed Continuation.
If the Borrower shall fail to select in a timely manner a new Interest Period
for any LIBOR Loan in accordance with this Section, or if a Default or Event of
Default shall exist at such time, such Loan will automatically, on the last day
of the current Interest Period therefor, Convert into a Base Rate Loan
notwithstanding the first sentence of Section 2.9. or the Borrower’s failure to
comply with any of the terms of such Section.
 
Section 2.9. Conversion.
 
(a) Subject to Section 2.9(b), so long as no Default or Event of Default shall
exist, the Borrower may on any Business Day, upon the Borrower’s giving of a
Notice of Conversion to the Agent, Convert all or a portion of an Interim Loan
of one Type into an Interim Loan of another Type. Any Conversion of a LIBOR Loan
into a Base Rate Loan shall be made on, and only on, the last day of an Interest
Period for such LIBOR Loan and, upon Conversion of a Base Rate Loan into a LIBOR
Loan, the Borrower shall pay accrued interest to the date of Conversion on the
principal amount so Converted. Each such Notice of Conversion shall be given not
later than 11:00 a.m. on the Business Day prior to the date of any proposed
Conversion into Base Rate Loans and on the third Business Day prior to the date
of any proposed Conversion into LIBOR Loans. Promptly after receipt of a Notice
of Conversion, the Agent shall notify each Lender by telecopy, or other similar
form of transmission, of the proposed Conversion. Subject to the restrictions
specified above, each Notice of Conversion shall be in the form of a Notice of
Conversion specifying (a) the requested date of such Conversion, (b) the Type of
Loan to be Converted, (c) the portion of such Type of Loan to be Converted, (d)
the Type of Loan such Loan is to be Converted into and (e) if such Conversion is
into a LIBOR Loan, the requested duration of the Interest Period of such Loan.
Each Notice of Conversion shall be irrevocable by and binding on the Borrower
once given.
 
(b) Notwithstanding Section 2.9(a), the Borrower shall not Convert all or a
portion of an Interim Loan that is a Base Rate Loan into a LIBOR Loan prior to
the date that is 30 days after the Effective Date unless no Default or Event of
Default shall exist and (i) the Lead Arranger, in its sole discretion, consents
to such Conversion, or (ii) the Lead Arranger determines that the completion of
the primary syndication of the Interim Loan shall have occurred; provided,
however, that commencing on the fifth day after the Effective Date, the Borrower
may nevertheless,
 

-32-

--------------------------------------------------------------------------------



until the date that is 30 days after the Effective Date, unless a Default or
Event of Default shall exist, Convert all or a portion of an Interim Loan that
is a Base Rate Loan into a LIBOR Loan with an interest period of 14 days.
 
Section 2.10. Notes.
 
(a) Interim Note. The Interim Loans made by each Lender shall, in addition to
this Agreement, also be evidenced by a promissory note of the Borrower
substantially in the form of Exhibit H (each an “Interim Note”), payable to the
order of such Lender in a principal amount equal to the amount of its Interim
Loan as originally in effect and otherwise duly completed.
 
(b) Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error.
 
(c) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.
 
Section 2.11. Termination of Commitments.
 
The Commitments shall automatically terminate at 5:00 p.m., New York City time,
on the Effective Date. Notwithstanding the foregoing, all the Commitments shall
automatically terminate and this Agreement shall be of no further force or
effect at 5:00 p.m., New York City time, on March 31, 2007 (or June 30, 2007, to
the extent the Borrower has exercised its right under Section 8.01(b) of the
Merger Agreement to delay the closing of the Merger past March 31, 2007), if the
Interim Loans shall not have been made by such time.
 
Article III. Payments, Fees and Other General Provisions
 
Section 3.1. Payments.
 
Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set off or counterclaim, to the Agent at its Principal
Office, not later than 2:00 p.m. on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day). Subject to Sections 3.2.
and 3.3., the Agent may (but shall not be obligated to) debit the amount of any
such payment which is not made by such time from any special or general deposit
account of the Borrower with the Agent (with notice to the Borrower). The
Borrower shall, at the time of making each payment under this Agreement or any
Note, specify to the Agent the amounts payable by the Borrower hereunder to
which such payment is to be applied. Each payment received by the Agent for the
 

-33-

--------------------------------------------------------------------------------



account of a Lender under this Agreement or any Note shall be paid to such
Lender at the applicable Lending Office of such Lender no later than 5:00 p.m.
on the date of the Agent’s receipt thereof. If the Agent fails to pay such
amount to a Lender as provided in the previous sentence, the Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect. If the due date of any payment under
this Agreement or any other Loan Document would otherwise fall on a day which is
not a Business Day such date shall be extended to the next succeeding Business
Day and interest shall be payable for the period of such extension.
 
Section 3.2. Pro Rata Treatment.
 
Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Section 2.1.(a) shall be made from the Lenders, each payment of
the Fees under Section 3.6. (other than any administrative agency fee payable to
the Agent) shall be made for the account of the Lenders, pro rata according to
the respective outstanding principal amounts of the Interim Loans then held by
the Lenders; (b) each payment or prepayment of principal of Interim Loans by the
Borrower shall be made for the account of the Lenders pro rata in accordance
with the respective outstanding principal amounts of the Interim Loans then held
by the Lenders; (c) each payment of interest on Interim Loans by the Borrower
shall be made for the account of the Lenders pro rata in accordance with the
respective outstanding principal amounts of the Interim Loans then held by the
Lenders; and (d) the making, Conversion and Continuation of Interim Loans of a
particular Type (other than Conversions provided for by Section 4.6.) shall be
made pro rata among the Lenders according to the respective outstanding
principal amounts of the Interim Loans then held by the Lenders and the then
current Interest Period for each Lender’s portion of each Loan of such Type
shall be coterminous.
 
Section 3.3. Sharing of Payments, Etc.
 
If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrower or a Loan Party through the exercise of
any right of set off, banker’s lien or counterclaim or similar right or
otherwise or through voluntary or mandatory prepayments directly to a Lender or
other payments made by the Borrower to a Lender not in accordance with the terms
of this Agreement and such payment should be distributed to the Lenders pro rata
in accordance with Section 3.2. or Section 10.4., as applicable, such Lender
shall promptly purchase from the other Lenders participations in (or, if and to
the extent specified by such Lender, direct interests in) the Loans made by the
other Lenders or other Obligations owed to such other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may be incurred by such Lender in obtaining or
preserving such benefit) pro rata in accordance with Section 3.2. or Section
10.4. To such end, all the Lenders shall make appropriate adjustments among
themselves (by the resale of participations sold or otherwise) if such payment
is rescinded or must otherwise be restored. The Borrower agrees that any Lender
so purchasing a participation (or direct interest) in the Loans or other
Obligations owed to such other Lenders may exercise all rights of set off,
banker’s lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender were a direct holder of Loans in the amount of such
participation. Nothing contained herein shall require any Lender to exercise any
such right or
 

-34-

--------------------------------------------------------------------------------



shall affect the right of any Lender to exercise, and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.
 
Section 3.4. Several Obligations.
 
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.
 
Section 3.5. Minimum Amounts.
 
(a) Borrowings and Conversions. Each borrowing of Base Rate Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess thereof. Each Conversion to LIBOR Loans shall be in the aggregate minimum
amount of $5,000,000 and integral multiples of $1,000,000 in excess of that
amount.
 
(b) Prepayments. Each voluntary prepayment of Interim Loans shall be in an
aggregate minimum amount of $5,000,000 and integral multiples of $1,000,000 in
excess thereof (or, if less, the aggregate principal amount of Interim Loans
then outstanding).
 
Section 3.6. Fees.
 
(a) Funding Fee. The Borrower Agrees to pay to the Agent for the account of each
Lender, on a pro rata basis, on each Payment Date, a funding fee equal to (i)
25.0% of the Applicable Percentage, multiplied by (ii) the aggregate principal
amount of the Interim Loans outstanding on such Payment Date.
 
(b) Administrative and Other Fees. The Borrower agrees to pay the administrative
and other fees of the Agent as may be agreed to in writing from time to time.
 
Section 3.7. Computations.
 
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed, except that any
accrued interest on any Loan that is a Base Rate Loan shall be computed on the
basis of a year of 365 days (or 366 days in a leap year) and the actual number
of days elapsed.
 
Section 3.8. Usury.
 
In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive,
 

-35-

--------------------------------------------------------------------------------



directly or indirectly, in any manner whatsoever, interest in excess of that
which may be lawfully paid by the Borrower under Applicable Law.
 
Section 3.9. Agreement Regarding Interest and Charges.
 
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.4.(a)(i) and (ii).
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, funding fees, closing fees, underwriting
fees, default charges, late charges, funding or “breakage” charges, increased
cost charges, attorneys’ fees and reimbursement for costs and expenses paid by
the Agent or any Lender to third parties or for damages incurred by the Agent or
any Lender, or any other similar amounts are charges made to compensate the
Agent or any such Lender for underwriting or administrative services and costs
or losses performed or incurred, and to be performed or incurred, by the Agent
and the Lenders in connection with this Agreement and shall under no
circumstances be deemed to be charges for the use of money. All charges other
than charges for the use of money shall be fully earned and nonrefundable when
due.
 
Section 3.10. Statements of Account.
 
The Agent will account to the Borrower monthly with a statement of Loans,
accrued interest and Fees, charges and payments made pursuant to this Agreement
and the other Loan Documents, and such account rendered by the Agent shall be
deemed conclusive upon Borrower absent manifest error. The failure of the Agent
to deliver such a statement of accounts shall not relieve or discharge the
Borrower from any of its obligations hereunder.
 
Section 3.11. Defaulting Lenders.
 
(a) Generally. If for any reason any Lender (a “Defaulting Lender”) shall fail
or refuse to make Interim Loans to the Borrower in an aggregate principal amount
equal to such Lender’s Commitment on the Effective Date, then, in addition to
the rights and remedies that may be available to the Agent or the Borrower under
this Agreement or Applicable Law, such Defaulting Lender’s right to participate
in the administration of the Loans, this Agreement and the other Loan Documents,
including without limitation, any right to vote in respect of, to consent to or
to direct any action or inaction of the Agent or to be taken into account in the
calculation of the Requisite Lenders, shall be suspended during the pendency of
such failure or refusal. If a Defaulting Lender has failed to make available to
the Agent, in immediate available funds, the full amount of the proceeds of the
Interim Loan to be made by such Lender pursuant to Section 2.1.(c) hereof, in
addition to other rights and remedies which the Agent or the Borrower may have
under the immediately preceding provisions or otherwise, the Agent shall be
entitled (i) to collect interest from such Defaulting Lender on such delinquent
payment for the period from the date on which the payment was due until the date
on which the payment is made at the Federal Funds Rate, (ii) to withhold or
setoff and to apply in satisfaction of the defaulted payment and any related
interest, any amounts otherwise payable to such Defaulting Lender under this
Agreement or any other Loan Document and (iii) to bring an action or suit
against such Defaulting Lender in a court of competent jurisdiction to recover
the defaulted amount and any related interest. Any amounts received by the Agent
in respect of a Defaulting Lender’s Loans shall not
 

-36-

--------------------------------------------------------------------------------



be paid to such Defaulting Lender and shall be held uninvested by the Agent and
either applied against the purchase price of such Loans under the following
subsection (b) or paid to such Defaulting Lender upon the Defaulting Lender’s
curing of its default.
 
(b) Purchase or Cancellation of Defaulting Lender’s Commitment and Loans. Any
Lender who is not a Defaulting Lender shall have the right, but not the
obligation, in its sole discretion, to acquire all of a Defaulting Lender’s
unfunded Commitment and Loans, if any. Any Lender desiring to exercise such
right shall give written notice thereof to the Agent and the Borrower no sooner
than 2 Business Days and not later than 5 Business Days after such Defaulting
Lender became a Defaulting Lender. If more than one Lender exercises such right,
each such Lender shall have the right to acquire an amount of such Defaulting
Lender’s unfunded Commitment and Loans, if any, in proportion to the Commitments
or Loans, as the case may be, of the other Lenders exercising such right. If
after such 5th Business Day, the Lenders have not elected to purchase all of the
unfunded Commitment and Loans, if any, of such Defaulting Lender, then the
Borrower may, by giving written notice thereof to the Agent, such Defaulting
Lender and the other Lenders, demand that such Defaulting Lender assign its
unfunded Commitment and Loans, if any, to an Eligible Assignee subject to and in
accordance with the provisions of Section 12.5.(d) for the purchase price
provided for below. No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. Upon
any such purchase or assignment, the Defaulting Lender’s interest in its
unfunded Commitment and Loans, if any, and its rights hereunder (but not its
liability in respect thereof or under the Loan Documents or this Agreement to
the extent the same relate to the period prior to the effective date of the
purchase) shall terminate on the date of purchase, and the Defaulting Lender
shall promptly execute all documents reasonably requested to surrender and
transfer such interest to the purchaser or assignee thereof, including an
appropriate Assignment and Acceptance Agreement and, notwithstanding Section
12.5.(d), shall pay to the Agent an assignment fee in the amount of $3,500. The
purchase price for the unfunded Commitment and Loans, if any, of a Defaulting
Lender shall be equal to the amount of the principal balance of the Loans, if
any, outstanding and owed by the Borrower to the Defaulting Lender. Prior to
payment of such purchase price to a Defaulting Lender, the Agent shall apply
against such purchase price any amounts retained by the Agent pursuant to the
last sentence of the immediately preceding subsection (a). There shall be no
recourse against any Lender or the Agent for the payment of such sums except to
the extent of the receipt of payments from any other party or in respect of the
Loans.
 
Section 3.12. Taxes.
 
(a) Taxes Generally. All payments by the Loan Parties of principal of, and
interest on, the Loans and all other Obligations shall be made free and clear of
and without deduction for any present or future excise, stamp or other taxes,
fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
(i) any taxes, including, but not limited to, franchise taxes and taxes imposed
on or measured by net income, assets, receipts or branch profits, that would not
be imposed but for a connection between the Agent or a Lender and the
jurisdiction imposing such taxes (other than a connection arising solely by
virtue of the Transactions or the activities of the Agent or such Lender
pursuant to or in respect of this Agreement or any other Loan Document), (ii) in
the case of a Lender organized under the laws of a jurisdiction outside of the
United States of America
 

-37-

--------------------------------------------------------------------------------



(other than an assignee pursuant to a request by the Borrower under Section
4.5), any U.S. federal withholding tax that is imposed under a law in effect at
the time such Lender becomes a party hereto (or designates a new Lending
Office), except to the extent that such Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.12, and (iii) any taxes attributable to a Lender’s
failure to comply with Section 3.12(c) (such non excluded items being
collectively called “Taxes”). If any withholding or deduction from any payment
to be made by the Loan Parties hereunder is required in respect of any Taxes
pursuant to any Applicable Law, then the Loan Parties will:
 
(i) pay directly to the relevant Governmental Authority the full amount required
to be so withheld or deducted;
 
(ii) promptly forward to the Agent an official receipt or other documentation
reasonably satisfactory to the Agent evidencing such payment to such
Governmental Authority; and
 
(iii) pay to the Agent for its account or the account of the applicable Lender,
as the case may be, such additional amount or amounts as is necessary to ensure
that the net amount actually received by the Agent or such Lender will equal the
full amount that the Agent or such Lender would have received had no such
withholding or deduction been required.
 
(b) Tax Indemnification. The Borrower shall indemnify and hold harmless the
Agent and each Lender within 15 Business Days after written demand therefor, for
the full amount of any Taxes imposed on the Agent or such Lender as the case may
be, on or with respect to any payment by or on account of any obligation of the
Borrower hereunder or under any other Loan Document (including Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.12) and any
interest, penalties or reasonable expenses arising therefrom or with respect
thereto.
 
(c) Tax Forms. Prior to the date that any Lender or participant organized under
the laws of a jurisdiction outside the United States of America becomes a party
hereto, such Person shall deliver to the Borrower and the Agent, to the extent
it is legally entitled to do so, such certificates, documents or other evidence,
as required by the Internal Revenue Code or treasury regulations issued pursuant
thereto (including Internal Revenue Service Forms W-8ECI and W-8BEN, as
applicable, or appropriate successor forms), properly completed, currently
effective and duly executed by such Lender or participant establishing that
payments to it hereunder and under the Notes are (i) not subject to United
States Federal backup withholding tax and (ii) not subject to United States
Federal withholding tax under the Internal Revenue Code because (a) such payment
is effectively connected with the conduct by such Lender or participant of a
trade or business in the United States, (b) such payment is totally exempt from
United States Federal withholding tax by reason of the application of the
provisions of a treaty to which the United States is a party or (c) such Lender
or participant, as applicable, is otherwise wholly exempt. In addition, to the
extent it is legally entitled to do so, any such Lender or participant shall
deliver to the Borrower and the Agent further copies of any such certificate,
document or other evidence on or before the date that any such certificate,
document or other evidence expires or
 

-38-

--------------------------------------------------------------------------------



becomes obsolete and after the occurrence of any event requiring a change in the
most recent form previously delivered by it, in each case establishing that
payments to it hereunder and under the Notes are (i) not subject to United
States Federal backup withholding tax and (ii) not subject to United States
Federal withholding tax under the Internal Revenue Code because (a) such payment
is effectively connected with the conduct by such Lender or participant of a
trade or business in the United States, (b) such payment is totally exempt from
United States Federal withholding tax by reason of the application of the
provisions of a treaty to which the United States is a party or (c) such Lender
or participant, as applicable, is otherwise wholly exempt. If an event
(including, without limitation, any change in Applicable Law) has occurred prior
to the date on which any such delivery would otherwise be required which would
prevent such Lender or participant, as applicable, from duly completing and
delivering any such certificates, documents or other evidence form with respect
to it, such Lender or participant, as applicable, shall advise the Borrower and
the Agent in writing that it can no longer provide such form.
 
(d) Refunds and Credits. If any Lender or Agent determines, in its sole
discretion, that it has received a refund (whether in cash or as a credit
against other taxes) in respect of any Taxes as to which indemnification or
additional amounts have been paid to it by the Loan Parties pursuant to this
Section 3.12, it shall promptly remit such refund (or the amount of such credit)
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Loan Parties under this Section 3.12 with respect to the Taxes giving
rise to such refund (or credit) plus any interest included in such refund (or
credit) by the relevant taxing authority attributable thereto) to the Loan
Parties, net of all out-of-pocket expenses of the Lender or Agent, as the case
may be and without interest (other than any interest paid by the relevant taxing
authority with respect to such refund (or credit)); provided that the Loan
Parties, upon the request of the Lender or Agent, as the case may be, agree
promptly to return such amount to such party (plus any interest imposed by the
relevant taxing authority) in the event such party is required to repay such
refund (or credit) to the relevant taxing authority. Such Lender or Agent, as
the case may be, shall, at the Borrower’s request, provide the Borrower with a
copy of any notice of assessment or other evidence of the requirement to repay
such refund (or credit) received from the relevant taxing authority (provided
that such Lender or Agent may delete any information therein that such Lender or
Agent deems confidential). Notwithstanding anything to the contrary, in no event
shall any Lender or Agent be required to pay to the Borrower any amount the
payment of which would leave such Lender or Agent in a less favorable net
after-tax position than it would have been in if the Tax giving rise to
additional amounts or indemnification payments had not been imposed in the first
instance. Nothing herein contained shall interfere with the right of a Lender or
Agent to arrange its tax affairs in whatever manner it thinks fit nor oblige any
Lender or Agent to claim any tax refund or to make available its tax returns or
disclose any information relating to its tax affairs or any computations in
respect thereof or require any Lender or Agent to do anything that would
prejudice its ability to benefit from any other refunds, credits, relief,
remissions or repayments to which it may be entitled.
 
Article IV. Yield Protection, Etc.
 
Section 4.1. Additional Costs; Capital Adequacy.
 
(a) Additional Costs. The Borrower shall promptly pay to the Agent for the
account of a Lender from time to time such amounts as such Lender may determine
to be necessary to
 

-39-

--------------------------------------------------------------------------------



compensate such Lender for any costs incurred by such Lender that it determines
are attributable to its making or maintaining of any LIBOR Loans or its
obligation to make any LIBOR Loans hereunder, any reduction in any amount
receivable by such Lender under this Agreement or any of the other Loan
Documents in respect of any of such Loans or such obligation or the maintenance
by such Lender of capital in respect of its Loans or its Commitment (such
increases in costs and reductions in amounts receivable being herein called
“Additional Costs”), resulting from any Regulatory Change that: (i) changes the
basis of taxation of any amounts payable to such Lender under this Agreement or
any of the other Loan Documents in respect of any of such Loans or its
Commitment (other than taxes, fees, duties, levies, imposts, charges,
deductions, withholdings or other charges which are excluded from the definition
of Taxes pursuant to the first sentence of Section 3.12.(a)); or (ii) imposes,
modifies or deems applicable any reserve, special deposit or similar
requirements (other than Regulation D of the Board of Governors of the Federal
Reserve System or other reserve requirement to the extent utilized in the
determination of the Adjusted Eurodollar Rate for such Loan) relating to any
extensions of credit or other assets of, or any deposits with or other
liabilities of, such Lender, or any commitment of such Lender (including,
without limitation, the Commitment of such Lender hereunder); or (iii) has or
would have the effect of reducing the rate of return on capital of such Lender
to a level below that which such Lender could have achieved but for such
Regulatory Change (taking into consideration such Lender’s policies with respect
to capital adequacy).
 
(b) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsection (a), if, by reason of any
Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Agent), the
obligation of such Lender to make or Continue, or to Convert any other Type of
Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 4.6.
shall apply).
 
(c) [Reserved].
 
(d) Notification and Determination of Additional Costs. Each of the Agent and
each Lender agrees to notify the Borrower of any event occurring after the
Agreement Date entitling the Agent or such Lender to compensation under any of
the preceding subsections of this Section as promptly as practicable; provided,
however, the failure of the Agent or any Lender to give such notice shall not
release the Borrower from any of its obligations hereunder; provided, however,
that notwithstanding the foregoing provisions of this Section, the Agent or a
Lender, as the case may be, shall not be entitled to compensation for any such
amount relating to any period ending more than six months prior to the date that
the Agent or such Lender, as applicable, first notifies the Borrower in writing
thereof (except that, if the Regulatory Change entitling the Agent or such
Lender to compensation is retroactive, then the six-month period referred to
herein shall be extended to include the period of retroactive effect thereof) or
for any amounts resulting from a change by any Lender of its Lending Office
(other than changes required by Applicable Law). Each of the Agent and each such
Lender agrees to furnish to the Borrower a certificate
 

-40-

--------------------------------------------------------------------------------



setting forth the basis and amount of each request by the Agent or such Lender
for compensation under this Section. Absent manifest error, determinations by
the Agent or any Lender of the effect of any Regulatory Change shall be
conclusive, provided that such determinations are made on a reasonable basis and
in good faith.
 
Section 4.2. Suspension of LIBOR Loans.
 
Anything herein to the contrary notwithstanding, if, on or prior to the
determination of any Adjusted Eurodollar Rate for any Interest Period:
 
(a) the Agent reasonably determines (which determination shall be conclusive)
that by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Adjusted Eurodollar Rate for
such Interest Period, or
 
(b) the Agent reasonably determines (which determination shall be conclusive)
that the Adjusted Eurodollar Rate will not adequately and fairly reflect the
cost to the Lenders of making or maintaining LIBOR Loans for such Interest
Period;
 
then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrower shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either repay such
Loan or Convert such Loan into a Base Rate Loan.
 
Section 4.3. Illegality.
 
Notwithstanding any other provision of this Agreement, if it becomes unlawful
for any Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy to the Agent) and such Lender’s obligation to make or Continue, or to
Convert Loans of any other Type into, LIBOR Loans shall be suspended until such
time as such Lender may again make and maintain LIBOR Loans (in which case the
provisions of Section 4.6. shall be applicable).
 
Section 4.4. Compensation.
 
The Borrower shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender determines is attributable to:
 
(a) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan,
or Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or
 
(b) any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in Article
V. to be sat-
 

-41-

--------------------------------------------------------------------------------



isfied) to borrow a LIBOR Loan from such Lender on the date requested for such
borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or Continue a LIBOR
Loan on the requested date of such Conversion or Continuation.
 
Upon the Borrower’s request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth the basis for
requesting such compensation and the method for determining the amount thereof.
Absent manifest error, determinations by any Lender in any such statement shall
be conclusive, provided that such determinations are made on a reasonable basis
and in good faith.
 
Section 4.5. Affected Lenders.
 
If (a) a Lender requests compensation pursuant to Section 3.12. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1.(b) or 4.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, then, so long as there does not then exist any Default or Event of
Default, the Borrower may either (i) demand that such Lender (the “Affected
Lender”), and upon such demand the Affected Lender shall promptly, assign its
Interim Loans to an Eligible Assignee subject to and in accordance with the
provisions of Section 12.5.(d) for a purchase price equal to the aggregate
principal balance of Loans then owing to the Affected Lender plus any accrued
but unpaid interest thereon and accrued but unpaid fees owing to the Affected
Lender, or (ii) pay to the Affected Lender the aggregate principal balance of
Loans then owing to the Affected Lender plus any accrued but unpaid interest
thereon and accrued but unpaid fees owing to the Affected Lender, whereupon the
Affected Lender shall no longer be a party hereto or have any rights or
obligations hereunder or under any of the other Loan Documents. Each of the
Agent and the Affected Lender shall reasonably cooperate in effectuating the
replacement of such Affected Lender under this Section, but at no time shall the
Agent, such Affected Lender nor any other Lender be obligated in any way
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee. The exercise by the Borrower of its rights under this Section shall be
at the Borrower’s sole cost and expense and at no cost or expense to the Agent,
the Affected Lender or any of the other Lenders. The terms of this Section shall
not in any way limit the Borrower’s obligation to pay to any Affected Lender
compensation owing to such Affected Lender pursuant to Section 3.12., 4.1. or
12.9.
 
Section 4.6. Treatment of Affected Loans.
 
If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to Section
4.1.(b), 4.2. or 4.3., then such Lender’s LIBOR Loans shall be automatically
Converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for LIBOR Loans (or, in the case of a Conversion required by Section
4.1.(b) or 4.3., on such earlier date as such Lender may specify to the Borrower
with a copy to the Agent) and, unless and until such Lender gives notice as
provided below that the circumstances specified in Section 4.1. or 4.3. that
gave rise to such Conversion no longer exist:
 

-42-

--------------------------------------------------------------------------------



(a) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and
 
(b) all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into LIBOR Loans shall
remain as Base Rate Loans.
 
If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 4.1. or 4.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with the respective
outstanding principal amounts of the Interim Loans then held by each Lender.
 
Section 4.7. Change of Lending Office.
 
Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.12., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.
 
Section 4.8. Assumptions Concerning Funding of LIBOR Loans.
 
Calculation of all amounts payable to a Lender under this Article IV. shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article IV.
 
Article V. Conditions Precedent
 
 Section 5.1. Conditions Precedent.
The obligation of the Lenders to make the Interim Loans on the Effective Date is
subject to the contemporaneous or prior satisfaction of the following conditions
precedent:
 
(a) The Agent shall have received each of the following, in form and substance
satisfactory to the Agent:
 

-43-

--------------------------------------------------------------------------------



(i) Counterparts of this Agreement executed by each of the parties hereto;
 
(ii) Interim Notes executed by the Borrower, payable to each Lender requesting
an Interim Note and complying with the applicable provisions of Section 2.10.;
 
(iii) The Guaranty executed by each Guarantor existing as of the Effective Date
(including TCA REIT and each other Material Subsidiary (other than an Excluded
Subsidiary) formed or acquired in connection with the Merger and that will
remain a Subsidiary after giving effect to the Travel Centers Distribution);
 
(iv) An opinion of Sullivan & Worcester LLP, counsel to the Loan Parties, and an
opinion of Venable LLP, special Maryland counsel to the Loan Parties, addressed
to the Agent and the Lenders and covering such matters as are customary for
financings of the type contemplated by the Loan Documents and such other matters
as the Agent may reasonably request (including an opinion as to the continued
REIT status of the Borrower after giving effect to the Transactions);
 
(v) The declaration of trust of the Borrower certified as of a recent date by
the Department of Assessments and Taxation of the State of Maryland;
 
(vi) A good standing certificate with respect to the Borrower issued as of a
recent date by the Department of Assessments and Taxation of the State of
Maryland and certificates of qualification to transact business or other
comparable certificates issued by the Secretary of State (and any state
department of taxation, as applicable) of each state in which the Borrower is
required to be so qualified and where the failure to be so qualified could
reasonably be expected to have a Material Adverse Effect;
 
(vii) A certificate of incumbency signed by the Secretary or Assistant Secretary
of the Borrower with respect to each of the officers of the Borrower authorized
to execute and deliver the Loan Documents to which the Borrower is a party and
the officers of the Borrower then authorized to deliver the Notices of
Borrowing, Notices of Continuation and Notices of Conversion;
 
(viii) Copies, certified by the Secretary or Assistant Secretary of the
Borrower, of all corporate (or comparable) action taken by the Borrower to
authorize the execution, delivery and performance of the Loan Documents to which
the Borrower is a party;
 
(ix) The Governing Documents of each Guarantor certified as of a recent date by
the Secretary of State of the State of formation of such Guarantor;
 
(x) A certificate of good standing or certificate of similar meaning with
respect to each Guarantor issued as of a recent date by the Secretary of State
of the State of formation of each such Guarantor and certificates of
qualification to transact business or other comparable certificates issued by
each Secretary of
 

-44-

--------------------------------------------------------------------------------



State (and any state department of taxation, as applicable) of each state in
which such Guarantor is required to be so qualified and where the failure to be
so qualified could reasonably be expected to have a Material Adverse Effect;
 
(xi) A certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Guarantor with
respect to each of the officers of such Guarantor authorized to execute and
deliver the Loan Documents to which such Guarantor is a party;
 
(xii) Copies certified by the Secretary or Assistant Secretary of each Guarantor
(or other individual performing similar functions) of (i) the by-laws of such
Guarantor, if a corporation, the operating agreement, if a limited liability
company, the partnership agreement, if a limited or general partnership, or
other comparable document in the case of any other form of legal entity and (ii)
all corporate, partnership, member or other necessary action taken by such
Guarantor to authorize the execution, delivery and performance of the Loan
Documents to which it is a party;
 
(xiii) The Fees then due and payable under Section 3.6., and any other Fees
(including the reasonable fees and expenses of Cahill Gordon & Reindel llp)
payable to the Agent and the Lenders on or prior to the Effective Date;
 
(xiv) A Compliance Certificate calculated as of December 31, 2006 on a pro forma
basis after giving effect to the Transactions;
 
(xv) A timely Notice of Borrowing;
 
(xvi) A pro forma consolidated balance sheet of the Borrower as of the Effective
Date, after giving effect to the Transactions, which balance sheet shall not be
materially inconsistent with the forecasts previously provided to the Lenders,
except for changes occurring in the ordinary course of business. The Lead
Arranger shall have received reasonably detailed pro forma consolidated
financial projections prepared by or on behalf of the Borrower for the Borrower
and its consolidated entities through the 2011 fiscal year, prepared on a
quarterly basis through the end of 2007, that are not different in a materially
adverse manner as compared with those made available to the Lead Arranger prior
to September 15, 2006;
 
(xvii) A Solvency Certificate in the form of Exhibit F hereto, dated the
Effective Date, and signed by the chief financial officer of the Borrower;
 
(xviii) An Officer’s Certificate in the form of Exhibit G hereto, dated the
Effective Date, and signed by the chief executive officer or chief financial
officer of the Borrower; and
 
(xix) Such other documents, agreements and instruments as the Agent on behalf of
the Lenders may reasonably request;
 

-45-

--------------------------------------------------------------------------------



(b) In the good faith judgment of the Agent and the Lenders:
 
(i) Since December 31, 2005, there shall not have been any change, event,
circumstance or effect that has had or would reasonably be expected to have,
individually or in the aggregate, a Target Material Adverse Effect (for purposes
hereof, “Target Material Adverse Effect” shall mean “Company Material Adverse
Effect” (as defined in the Merger Agreement)); provided, however, that after
January 31, 2007, this Section 5.1(b)(i) shall not be a condition to making the
Interim Loans on the Effective Date;
 
(ii) No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect or (2)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party; and
 
(iii) The Borrower and its Subsidiaries shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of (1)
any Applicable Law or (2) any agreement, document or instrument to which the
Borrower or any other Loan Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which would not reasonably
be likely to (A) have a Material Adverse Effect, or (B) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Borrower or any other Loan Party to fulfill
its obligations under the Loan Documents to which it is a party;
 
(c) The Merger shall have been consummated in all material respects in
accordance with the terms of the Merger Agreement and all related agreements
(without the waiver or amendment of any material term or condition that would be
materially adverse to the Lenders unless consented to by the Lead Arranger). The
Lead Arranger shall be reasonably satisfied with the structure and terms of the
Restructuring (including the tax implications thereof) and all related
documentation (it being understood that insofar as such structure and terms are
described in the registration statement filed by TravelCenters of America LLC on
Form S-1 (No. 333-139272), as amended as of the date hereof, such structure and
terms shall be deemed reasonably satisfactory);
 
(d) Simultaneously with the making of the Interim Loan, the Borrower shall have
effected the Refinancing on terms and conditions and pursuant to documentation
reasonably satisfactory to the Lead Arranger. All liens in respect of the
Existing Indebtedness (other than those liens in favor of People’s Bank and ARCO
Products Company set forth in Schedule 4.12 of the disclosure schedules to the
Merger Agreement) shall have been released (or provision satisfactory to the
Lead Arranger shall have been made for their release), and the Lead Arranger
shall have received evidence thereof satisfactory
 

-46-

--------------------------------------------------------------------------------



to the Lead Arranger and a “pay-off” letter or letters reasonably satisfactory
to the Lead Arranger with respect to such Existing Indebtedness;
 
(e) All of the other Transactions shall have been consummated (or shall be
consummated immediately following the making of the Interim Loans) in accordance
with the terms described in this Agreement;
 
(f) No Default or Event of Default shall exist as of the Effective Date or would
exist immediately after giving effect to the Interim Loans requested to be made;
and
 
(g) The representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct on and as of the Effective Date.
 
Section 5.2. Conditions as Covenants.
 
If the Lenders make any Interim Loans prior to the satisfaction of all
conditions precedent set forth in Sections 5.1., the Borrower shall nevertheless
cause such condition or conditions to be satisfied within 5 Business Days after
the date of the making of such Interim Loans.
 
Article VI. Representations and Warranties
 
Section 6.1. Representations and Warranties.
 
In order to induce the Agent and each Lender to enter into this Agreement and to
make Interim Loans, the Borrower represents and warrants (after giving effect to
the Transactions) to the Agent and each Lender as follows:
 
(a) Organization; Power; Qualification. As of the Effective Date, each of the
Loan Parties is a corporation, partnership or other legal entity, duly organized
or formed, validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business as now being and
hereafter proposed to be conducted and is duly qualified and is in good standing
as a foreign corporation, partnership or other legal entity, and authorized to
do business, in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification or authorization and
where the failure to be so qualified or authorized would have, in each instance,
a Material Adverse Effect.
 
(b) Ownership Structure. As of the Effective Date, Part I of Schedule 6.1.(b) is
a complete and correct list of all Subsidiaries of the Borrower setting forth
for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding any Equity Interests in such Subsidiary,
(iii) the nature of the Equity Interests held by each such Person, (iv) the
percentage of ownership of such Subsidiary represented by such Equity Interests
and (v) whether such Subsidiary is a Material Subsidiary, an Excluded Subsidiary
and/or an Unleveraged Non-Domestic Subsidiary. Except as disclosed in such
Schedule, as of the Effective Date (i) each of the Borrower and its Sub-
 

-47-

--------------------------------------------------------------------------------


sidiaries owns, free and clear of all Liens, and has the unencumbered right to
vote, all outstanding Equity Interests in each Person shown to be held by it on
such Schedule, (ii) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (iii) there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional shares of capital stock of any class, or partnership or
other ownership interests of any type in, any such Person. As of the Effective
Date, Part II of Schedule 6.1.(b) correctly sets forth all Unconsolidated
Affiliates of the Borrower, including the correct legal name of such Person, the
type of legal entity which each such Person is, and all Equity Interests in such
Person held directly or indirectly by the Borrower.
 
(c) Authorization of Agreement, Etc. The Borrower has the right and power, and
has taken all necessary action to authorize it, to borrow the Interim Loans
hereunder. The Borrower and each other Loan Party has the right and power, and
has taken all necessary action to authorize it, to execute, deliver and perform
each of the Loan Documents to which it is a party in accordance with their
respective terms and to consummate the transactions contemplated hereby and
thereby. The Loan Documents to which the Borrower or any other Loan Party is a
party have been duly executed and delivered by the duly authorized officers of
such Person and each is a legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its respective terms except
as the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
principal) contained herein or therein may be limited by equitable principles
generally.
 
(d) Compliance of Loan Documents with Laws, Etc. The execution, delivery and
performance of this Agreement, the Notes and the other Loan Documents to which
the Borrower or any other Loan Party is a party in accordance with their
respective terms and the borrowings hereunder do not and will not, by the
passage of time, the giving of notice, or both: (i) require any Governmental
Approval or violate any Applicable Law (including all Environmental Laws)
relating to the Borrower or any other Loan Party; (ii) conflict with, result in
a breach of or constitute a default under the organizational documents of the
Borrower or any other Loan Party, or any indenture, agreement or other
instrument to which the Borrower or any other Loan Party is a party or by which
it or any of its respective properties may be bound; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by the Borrower or any other Loan
Party.
 
(e) Compliance with Law; Governmental Approvals. The Borrower, each Subsidiary
and each other Loan Party is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Law (including
without limitation, Environmental Laws) relating to the Borrower, a Subsidiary
or such other Loan Party except for noncompliance which, and Governmental
Approvals the failure to possess which, would not, individually or in the
aggregate, cause a Default or Event of Default or have a Material Adverse
Effect.
 

-48-

--------------------------------------------------------------------------------



(f) Title to Properties; Liens; Title Insurance. As of the Effective Date, Part
I of Schedule 6.1.(f) sets forth all of the real property owned or leased by the
Borrower, each other Loan Party and each other Subsidiary. Each such Person has
good, marketable and legal title to, or a valid leasehold interest in, its
respective assets. As of the Effective Date, there are no Liens against any
assets of the Borrower, any Subsidiary or any other Loan Party except for
Permitted Liens. As to all or substantially all of the Hotels, the Borrower or a
Subsidiary is the named insured under a policy of title insurance issued by a
title insurer licensed to do business in the jurisdiction where such Hotel is
located. As to each such policy of title insurance (i) the coverage amount
equals or exceeds the acquisition cost of the related Hotel; (ii) exceptions to
title do not include any Liens, except for Permitted Liens and Liens that have
been released prior to the Effective Date; (iii) no claims are pending that, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect; and (iv) no title insurer has given notice to the insured Person that
such policy of title insurance is no longer in effect. Except for Permitted
Liens, neither Borrower nor any Subsidiary has knowledge of any defect in title
that could, individually or in the aggregate, have a Material Adverse Effect.
 
(g) Existing Indebtedness. Schedule 6.1.(g) is, as of the Effective Date, a
complete and correct listing of all Indebtedness of the Borrower and its
Subsidiaries, including without limitation, Guarantees of the Borrower and its
Subsidiaries, and indicating whether such Indebtedness is Secured Indebtedness
or Unsecured Indebtedness. During the period from such date to the Effective
Date, neither the Borrower nor any Subsidiary incurred any material Indebtedness
except as set forth on such Schedule. The Borrower and its Subsidiaries have
performed and are in compliance with all of the terms of such Indebtedness and
all instruments and agreements relating thereto, and no default or event of
default, or event or condition which with the giving of notice, the lapse of
time, or both, would constitute such a default or event of default, exists with
respect to any such Indebtedness.
 
(h) Material Contracts and Operating Agreements and Ancillary Agreements.
Schedule 6.1.(h) is, as of the Effective Date, a true, correct and complete
listing of all Material Contracts, Operating Agreements and Ancillary
Agreements. Each of the Borrower, its Subsidiaries and the other Loan Parties
that is a party to any Material Contract has performed and is in compliance with
all of the terms of such Material Contract, and no default or event of default,
or event or condition which with the giving of notice, the lapse of time, or
both, would constitute such a default or event of default, exists with respect
to any such Material Contract. All Operating Agreement Abstracts provided by the
Borrower to the Agent accurately summarize the relevant provisions of the
Operating Agreements required to be described therein, and such Operating
Agreement Abstracts are correct in all material respects.
 
(i) Litigation. Except as set forth on Schedule 6.1.(i), there are no actions,
suits or proceedings pending (nor, to the knowledge of the Borrower, are there
any actions, suits or proceedings threatened, nor is there any basis therefor)
against or in any other way relating adversely to or affecting the Borrower, any
Subsidiary or any other Loan Party or any of its respective property in any
court or before any arbitrator of any kind or before or by any other
Governmental Authority which could reasonably be ex-
 

-49-

--------------------------------------------------------------------------------



pected to have a Material Adverse Effect. There are no strikes, slow downs, work
stoppages or walkouts or other labor disputes in progress or threatened relating
to the Borrower, any Subsidiary or any other Loan Party which could reasonably
be expected to have a Material Adverse Effect.
 
(j) Taxes. All federal and all material state and other tax returns of the
Borrower, any Subsidiary or any other Loan Party required by Applicable Law to
be filed have been duly filed, and all federal and all material state and other
taxes, assessments and other governmental charges or levies upon the Borrower,
any Subsidiary and each other Loan Party and its respective properties, income,
profits and assets which are due and payable have been paid, except any such
nonpayment which is at the time permitted under the proviso set forth in Section
7.6. As of the Effective Date, none of the United States income tax returns of
the Borrower, its Subsidiaries or any other Loan Party is under audit. All
charges, accruals and reserves on the books of the Borrower and each of its
Subsidiaries in respect of any taxes or other governmental charges are in
accordance with GAAP.
 
(k) Financial Statements. The Borrower has furnished to each Lender (i) copies
of the audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries for the fiscal year ending December 31, 2005, and the related
audited consolidated statements of income, shareholders’ equity and cash flow
for the fiscal year ending on such date, with the opinion thereon of Ernst &
Young LLP, (ii) copies of the unaudited consolidated balance sheets of the
Borrower and its consolidated Subsidiaries for each fiscal quarter ending after
December 31, 2005 and 45 days before the Effective Date, and the related
unaudited consolidated statements of income, shareholders’ equity and cash flow
for each such quarter and (iii) copies of the unaudited consolidated balance
sheets of the Target and its consolidated Subsidiaries for each fiscal quarter
ending after December 31, 2005 and 45 days before the Effective Date, and the
related unaudited consolidated statements of income, shareholders’ equity and
cash flow for each such quarter. Such financial statements of the Borrower and
its consolidated subsidiaries (including in each case related schedules and
notes) are complete and correct and present fairly, in accordance with GAAP
consistently applied throughout the periods involved, the consolidated financial
position of the Borrower and its consolidated Subsidiaries as at their
respective dates and the results of operations and the cash flow for such
periods (subject, in the case of unaudited financial statements, to normal
year-end audit adjustments). Neither the Borrower nor any of its Subsidiaries
has on the Agreement Date any material contingent liabilities, liabilities,
liabilities for taxes, unusual or long-term commitments or unrealized or forward
anticipated losses from any unfavorable commitments, except as referred to or
reflected or provided for in said financial statements or except as set forth on
Schedule 6.1.(k).
 
(l) No Material Adverse Change. Since December 31, 2005, there has been no
material adverse change in the consolidated financial condition, results of
operations, business or prospects of the Borrower and its consolidated
Subsidiaries taken as a whole. Each of the Borrower, its Subsidiaries and the
other Loan Parties is Solvent.
 

-50-

--------------------------------------------------------------------------------



(m) ERISA. Each member of the ERISA Group is in compliance with its obligations
under the minimum funding standards of ERISA and the Internal Revenue Code with
respect to each Plan and is in compliance with the presently applicable
provisions of ERISA and the Internal Revenue Code with respect to each Plan,
except in each case for noncompliances which could not reasonably be expected to
have a Material Adverse Effect. As of the Effective Date, no member of the ERISA
Group has (i) sought a waiver of the minimum funding standard under Section 412
of the Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Internal Revenue Code or (iii)
incurred any liability under Title IV of ERISA other than a liability to the
PBGC for premiums under Section 4007 of ERISA.
 
(n) Not Plan Assets; No Prohibited Transaction. None of the assets of the
Borrower, any Subsidiary or any other Loan Party constitute “plan assets” within
the meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder. The execution, delivery and performance of this
Agreement and the other Loan Documents, and the borrowing and repayment of
amounts hereunder, do not and will not constitute “prohibited transactions”
under ERISA or the Internal Revenue Code.
 
(o) Absence of Defaults. Neither the Borrower, any Subsidiary nor any other Loan
Party is in default under its Governing Documents, and no event has occurred,
which has not been remedied, cured or waived: (i) which constitutes a Default or
an Event of Default; or (ii) which constitutes, or which with the passage of
time, the giving of notice, a determination of materiality, the satisfaction of
any condition, or any combination of the foregoing, would constitute, a default
or event of default by the Borrower, any Subsidiary or any other Loan Party
under any agreement (other than this Agreement) or judgment, decree or order to
which the Borrower or any Subsidiary or other Loan Party is a party or by which
the Borrower or any Subsidiary or other Loan Party or any of their respective
properties may be bound where such default or event of default could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(p) Environmental Laws. Each of the Borrower, its Subsidiaries and the other
Loan Parties has obtained all Governmental Approvals which are required under
Environmental Laws and is in compliance with all terms and conditions of such
Governmental Approvals which the failure to obtain or to comply with could
reasonably be expected to have a Material Adverse Effect. Except for any of the
following matters that could not be reasonably expected to have a Material
Adverse Effect, (i) the Borrower is not aware of, and has not received notice
of, any past, present, or future events, conditions, circumstances, activities,
practices, incidents, actions, or plans which, with respect to the Borrower, its
Subsidiaries and each other Loan Party, may interfere with or prevent compliance
or continued compliance with Environmental Laws, or may give rise to any common
law or legal liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study, or investigation, based on or related
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling or the emis-
 

-51-

--------------------------------------------------------------------------------



sion, discharge, release or threatened release into the environment, of any
pollutant, contaminant, chemical, or industrial, toxic, or other Hazardous
Material; and (ii) there is no civil, criminal, or administrative action, suit,
demand, claim, hearing, notice, or demand letter, notice of violation,
investigation, or proceeding pending or, to the Borrower’s knowledge after due
inquiry, threatened, against the Borrower, its Subsidiaries and each other Loan
Party relating in any way to Environmental Laws.
 
(q) Investment Company. Neither the Borrower nor any Subsidiary nor any other
Loan Party is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or to consummate the
transactions contemplated by this Agreement or to perform its obligations under
any Loan Document to which it is a party.
 
(r) Margin Stock. Neither the Borrower, any Subsidiary nor any other Loan Party
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose, whether immediate, incidental or ultimate,
of buying or carrying “margin stock” within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System.
 
(s) Affiliate Transactions. Except as permitted by Section 9.10., neither the
Borrower, any Subsidiary nor any other Loan Party is a party to or bound by any
agreement or arrangement (whether oral or written) to which any Affiliate of the
Borrower, any Subsidiary or any other Loan Party is a party.
 
(t) Intellectual Property. Each of the Borrower and each Subsidiary owns or has
the right to use, under valid license agreements or otherwise, all material
patents, licenses, franchises, trademarks, trademark rights, trade names, trade
name rights, trade secrets and copyrights (collectively, “Intellectual
Property”) used in the conduct of its businesses as now conducted and as
contemplated by the Loan Documents, without known conflict with any patent,
license, franchise, trademark, trade secret, trade name, copyright, or other
proprietary right of any other Person, except for such Intellectual Property,
the absence of which, and for conflicts which, could not reasonably be expected
to have a Material Adverse Effect. The Borrower and each such Subsidiary have
taken all such steps as they deem reasonably necessary to protect their
respective rights under and with respect to such Intellectual Property. No
material claim has been asserted by any Person with respect to the use of any
Intellectual Property by the Borrower or any Subsidiary, or challenging or
questioning the validity or effectiveness of any Intellectual Property. The use
of such Intellectual Property by the Borrower, its Subsidiaries and the other
Loan Parties, does not infringe on the rights of any Person, subject to such
claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Borrower and its Subsidiaries that could
reasonably be expected to have a Material Adverse Effect.
 
(u) Business. As of the Effective Date, the Borrower and its Subsidiaries are
engaged substantially in the business of the acquisition, financing, ownership,
develop-
 

-52-

--------------------------------------------------------------------------------



ment and tenancy (through TRSs) of lodging and travel related properties and
other businesses activities incidental thereto.
 
(v) Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Borrower or any of its Subsidiaries
ancillary to the transactions contemplated hereby.
 
(w) Accuracy and Completeness of Information. No written information, report or
other papers or data (excluding financial projections and other forward looking
statements) furnished to the Agent or any Lender by, on behalf of, or at the
direction of, the Borrower, any Subsidiary or any other Loan Party in connection
with or relating in any way to this Agreement, contained any untrue statement of
a fact material to the creditworthiness of the Borrower, any Subsidiary or any
other Loan Party or omitted to state a material fact necessary in order to make
such statements contained therein, in light of the circumstances under which
they were made, not misleading. All financial statements furnished to the Agent
or any Lender by, on behalf of, or at the direction of, the Borrower, any
Subsidiary or any other Loan Party in connection with or relating in any way to
this Agreement, present fairly, in accordance with GAAP consistently applied
throughout the periods involved, the financial position of the Persons involved
as at the date thereof and the results of operations for such periods. All
financial projections and other forward looking statements prepared by or on
behalf of the Borrower, any Subsidiary or any other Loan Party that have been or
may hereafter be made available to the Agent or any Lender were or will be
prepared in good faith based on reasonable assumptions. No fact is known to the
Borrower which has had, or may in the future have (so far as the Borrower can
reasonably foresee), a Material Adverse Effect which has not been set forth in
the financial statements referred to in Section 6.1.(k) or in such information,
reports or other papers or data or otherwise disclosed in writing to the Agent
and the Lenders prior to the Effective Date.
 
(x) REIT Status. The Borrower qualifies as and is properly taxed as, and has
since 1995 qualified as and has been properly taxed as, a REIT and is in
compliance with all requirements and conditions imposed under the Internal
Revenue Code to allow the Borrower to maintain its status as a REIT.
 
(y) Unencumbered Assets. As of the Agreement Date, Schedule 6.1.(y) is a correct
and complete list of all Unencumbered Hotels and Unencumbered Mortgage Notes.
Each of the Properties and promissory notes included by the Borrower in
calculations of Unencumbered Asset Value satisfies all of the requirements
contained in the definition of an Unencumbered Hotel, Unencumbered Mortgage
Note, or Other Acceptable Property, as applicable.
 
(z) Insurance. The Borrower or a Subsidiary maintains, or the related Operating
Agreement requires the Operator thereunder to maintain, with respect to the
Hotels commercially reasonable insurance with financially sound and reputable
insurance com-
 

-53-

--------------------------------------------------------------------------------



panies. As of the Effective Date, neither the Borrower nor any Subsidiary has
received notice that any such insurance has been cancelled, nonrenewed, or
impaired in any way.
 
(aa) Foreign Assets Control. None of the Borrower, any Subsidiary or any
Affiliate of the Borrower: (i) is a Sanctioned Person, (ii) has any of its
assets in Sanctioned Entities, or (iii) derives any of its operating income from
investments in, or transactions with, Sanctioned Persons or Sanctioned Entities.
 
Section 6.2. Survival of Representations and Warranties, Etc.
 
All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Borrower, any Subsidiary or any
other Loan Party to the Agent or any Lender pursuant to or in connection with
this Agreement or any of the other Loan Documents (including, but not limited
to, any such statement made in or in connection with any amendment thereto or
any statement contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Borrower prior to the Agreement Date
and delivered to the Agent or any Lender in connection with closing the
transactions contemplated hereby) shall constitute representations and
warranties made by the Borrower under this Agreement. All representations and
warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the Agreement Date, the Effective Date and the
date of the occurrence of any Credit Event, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date) and except for changes in factual circumstances
specifically permitted hereunder. All such representations and warranties shall
survive the effectiveness of this Agreement, the execution and delivery of the
Loan Documents and the making of the Loans and the issuance of the Letters of
Credit.
 
Article VII. Affirmative Covenants
 
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.6., the Borrower shall comply with the
following covenants:
 
Section 7.1. Preservation of Existence and Similar Matters.
 
Except as otherwise permitted under Section 9.7., the Borrower shall preserve
and maintain, and cause each Subsidiary and each other Loan Party to preserve
and maintain, its respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.
 
Section 7.2. Compliance with Applicable Law and Material Contracts.
 
The Borrower shall comply, and cause each Subsidiary and each other Loan Party
to comply, with (a) all Applicable Law, including the obtaining of all
Governmental Approvals, the
 

-54-

--------------------------------------------------------------------------------



failure with which to comply could reasonably be expected to have a Material
Adverse Effect, and (b) all material terms and conditions of all Material
Contracts to which it is a party.
 
Section 7.3. Maintenance of Property.
 
In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each Subsidiary and other Loan Party to, (a) protect and
preserve all of its material properties or cause to be protected and preserved,
and maintain or cause to be maintained in good repair, working order and
condition all tangible properties, ordinary wear and tear excepted, and (b) make
or cause to be made all needed and appropriate repairs, renewals, replacements
and additions to such properties, so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.
 
Section 7.4. Conduct of Business.
 
The Borrower shall at all times carry on, and cause its Subsidiaries and the
other Loan Parties to carry on, its respective businesses as described in
Section 6.1.(u).
 
Section 7.5. Insurance.
 
In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each Subsidiary and other Loan Party to, maintain or
cause to be maintained commercially reasonable insurance with financially sound
and reputable insurance companies, and from time to time deliver to the Agent or
any Lender upon its request a detailed list, together with copies of all
policies of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.
 
Section 7.6. Payment of Taxes and Claims.
 
The Borrower shall, and shall cause each Subsidiary and other Loan Party to, pay
and discharge or cause to be paid and discharged when due (a) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or upon any properties belonging to it, and (b) all lawful
claims of materialmen, mechanics, carriers, warehousemen and landlords for
labor, materials, supplies and rentals which, if unpaid, might become a Lien on
any properties of such Person; provided, however, that this Section shall not
require the payment or discharge of any such tax, assessment, charge, levy or
claim which is being contested in good faith by appropriate proceedings which
operate to suspend the collection thereof and for which adequate reserves have
been established on the books of the Borrower, such Subsidiary or such other
Loan Party, as applicable, in accordance with GAAP.
 
Section 7.7. Visits and Inspections.
 
The Borrower shall, and shall cause each Subsidiary and other Loan Party to,
permit representatives or agents of any Lender or the Agent, from time to time
after reasonable prior notice if no Event of Default shall be in existence, as
often as may be reasonably requested, but only during normal business hours and
at the expense of such Lender or the Agent (unless a Default or Event of Default
shall exist, in which case the exercise by the Agent or such Lender of its
 

-55-

--------------------------------------------------------------------------------



rights under this Section shall be at the expense of the Borrower), as the case
may be, to: (a) visit and inspect all properties of the Borrower or such
Subsidiary or other Loan Party to the extent any such right to visit or inspect
is within the control of such Person; (b) inspect and make extracts from their
respective books and records, including but not limited to management letters
prepared by independent accountants; and (c) discuss with its principal
officers, and its independent accountants, its business, properties, condition
(financial or otherwise), results of operations and performance. If requested by
the Agent, the Borrower shall execute an authorization letter addressed to its
accountants authorizing the Agent or any Lender to discuss the financial affairs
of the Borrower and any Subsidiary or any other Loan Party with its accountants.
 
Section 7.8. Use of Proceeds.
 
The Borrower shall use the proceeds of all Interim Loans to finance the Merger
and the Refinancing and to pay related fees and expenses on the date of the
consummation of the Merger.
 
Section 7.9. Environmental Matters.
 
The Borrower shall, and shall cause all of its Subsidiaries and the other Loan
Parties to, comply with all Environmental Laws the failure with which to comply
could reasonably be expected to have a Material Adverse Effect. If the Borrower,
any Subsidiary or any other Loan Party shall (a) receive notice that any
violation of any Environmental Law may have been committed or is about to be
committed by such Person, (b) receive notice that any administrative or judicial
complaint or order has been filed or is about to be filed against the Borrower,
any Subsidiary or any other Loan Party alleging violations of any Environmental
Law or requiring the Borrower, any Subsidiary or any other Loan Party to take
any action in connection with the release of Hazardous Materials or (c) receive
any notice from a Governmental Authority or private party alleging that the
Borrower, any Subsidiary or any other Loan Party may be liable or responsible
for costs associated with a response to or cleanup of a release of Hazardous
Materials or any damages caused thereby, and such notices, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
the Borrower shall provide the Agent and each Lender with a copy of such notice
within 30 days after the receipt thereof by the Borrower, any Subsidiary or any
other Loan Party. The Borrower shall, and shall cause its Subsidiaries and the
other Loan Parties to, take or cause to be taken promptly all actions necessary
to prevent the imposition of any Liens on any of their respective properties
arising out of or related to any Environmental Laws.
 
Section 7.10. Books and Records.
 
The Borrower shall, and shall cause each of its Subsidiaries and the other Loan
Parties to, maintain books and records pertaining to its respective business
operations in such detail, form and scope as is consistent with good business
practice and in accordance with GAAP.
 
Section 7.11. Further Assurances.
 
The Borrower shall, at the Borrower’s cost and expense and upon request of the
Agent, execute and deliver or cause to be executed and delivered, to the Agent
such further instruments, documents and certificates, and do and cause to be
done such further acts that may be reasonably
 

-56-

--------------------------------------------------------------------------------



necessary or advisable in the reasonable opinion of the Agent to carry out more
effectively the provisions and purposes of this Agreement and the other Loan
Documents.
 
Section 7.12. New Subsidiaries/Guarantors.
 
(a) Requirement to Become Guarantor. Within 30 days of any Person (other than an
Excluded Subsidiary or an Unleveraged Non-Domestic Subsidiary) becoming a
Material Subsidiary after the Effective Date, the Borrower shall deliver to the
Agent each of the following items, each in form and substance satisfactory to
the Agent: (i) an Accession Agreement executed by such Material Subsidiary and
(ii) the items with respect to such Material Subsidiaries that would have been
delivered under Sections 5.1.(a)(iv), (ix) through (xii) and (xix) if such
Material Subsidiary had been one on the Effective Date; provided, however,
promptly (and in any event within 5 Business Days) upon any Excluded Subsidiary
ceasing to be subject to the restriction which prevented it from delivering an
Accession Agreement pursuant to this Section or such Unleveraged Non-Domestic
Subsidiary ceasing to qualify as such, such Subsidiary shall comply with the
provisions of this Section.
 
(b) Other Guarantors. The Borrower may, at its option, cause any Subsidiary that
is not otherwise required to be a Guarantor hereunder to become a Guarantor by
executing and delivering to the Agent the items required to be delivered under
the immediately preceding subsection (a); provided, however, the Borrower need
not provide a legal opinion with respect to any such Guarantor.
 
(c) Release of a Guarantor. The Borrower may request in writing that the Agent
release, and upon receipt of such request the Agent shall release (subject to
the terms of the Guaranty), a Guarantor from the Guaranty so long as: (i) such
Guarantor meets, or will meet simultaneously with its release from the Guaranty,
all of the provisions of the definition of the term “Excluded Subsidiary” or
“Unleveraged Non-Domestic Subsidiary” or has ceased to be, or simultaneously
with its release from the Guaranty will cease to be, a Material Subsidiary; (ii)
such Guarantor is not otherwise required to be a party to the Guaranty under the
immediately preceding subsection (a); (iii) no Default or Event of Default shall
then be in existence or would occur as a result of such release, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 9.1.; and (iv) the Agent shall have
received such written request at least 10 Business Days prior to the requested
date of release. Delivery by the Borrower to the Agent of any such request shall
constitute a representation by the Borrower that the matters set forth in the
preceding sentence (both as of the date of the giving of such request and as of
the date of the effectiveness of such request) are true and correct with respect
to such request.
 
Section 7.13. REIT Status.
 
The Borrower shall at all times maintain its status as a REIT.
 
Section 7.14. Exchange Listing.
 
The Borrower shall maintain at least one class of common shares of the Borrower
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which
 

-57-

--------------------------------------------------------------------------------



is the subject of price quotations in the over the counter market as reported by
the National Association of Securities Dealers Automated Quotation System.
 
Section 7.15. Refinancing of Interim Loans.
 
The Borrower shall (i) cooperate with one or more investment banks reasonably
satisfactory to the Lead Arranger (the “Take-Out Banks”) and provide the
Take-Out Banks with information required by the Take-Out Banks in connection
with an offering (the “Take-Out Offering”) of debt securities, equity securities
or equity-linked securities (collectively, the “Take-Out Securities”) or other
means of refinancing the Interim Loans, (ii) assist the Take-Out Banks in
connection with the marketing of the Take-Out Securities (including promptly
providing to the Take-Out Banks any information reasonably requested to effect
the consummation of the Take-Out Offering of the Take-Out Securities and making
available senior management of the Borrower for investor meetings), (iii)
cooperate with the Take-Out Banks in the timely preparation of any registration
statement or private placement memorandum relating to the Take-Out Offering
(collectively, a “Take-Out Offering Document”) and other marketing materials to
be used in connection with the syndication of the Interim Loans and (iv) prepare
and keep updated for use at any time a Take-Out Offering Document.
 
Article VIII. Information
 
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., the Borrower shall furnish to each
Lender (or to the Agent if so provided below) at its Lending Office:
 
Section 8.1. Quarterly Financial Statements.
 
As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 45 days after the end of each of the first, second and third fiscal
quarters of the Borrower), the unaudited consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such period and the related
unaudited consolidated statements of income, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries for such period, setting forth in each case
in comparative form the figures as of the end of and for the corresponding
periods of the previous fiscal year, all of which shall be certified by the
chief financial officer or chief accounting officer of the Borrower, in his or
her opinion, to present fairly, in accordance with GAAP as then in effect, the
consolidated financial position of the Borrower and its Subsidiaries as at the
date thereof and the results of operations for such period (subject to normal
year end audit adjustments). Together with such financial statements, the
Borrower shall deliver reports, in form and detail satisfactory to the Agent,
setting forth (a) a statement of Funds From Operations for the fiscal quarter
then ending; (b) to the extent such information is obtained from Operators, all
capital expenditures made during the fiscal quarter then ended; (c) a listing of
all Properties acquired during such fiscal quarter, including the minimum rent
or expected minimum return of each such Property, acquisition costs and related
mortgage debt, (d) to the extent such information is obtained from Operators,
the underlying occupancy, average daily revenues, revenues per available room,
and Hotel Net Cash
 

-58-

--------------------------------------------------------------------------------



Flow for each Hotel Pool and each Hotel that is not in a Hotel Pool, and (e)
such other information as the Agent may request.
 
Section 8.2. Year End Statements.
 
As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 90 days after the end of each fiscal year of the Borrower), the audited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of income,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries for
such fiscal year, setting forth in comparative form the figures as at the end of
and for the previous fiscal year, all of which shall be certified by (a) the
chief financial officer or chief accounting officer of the Borrower, in his or
her opinion, to present fairly, in accordance with GAAP as then in effect, the
consolidated financial position of the Borrower and its Subsidiaries as at the
date thereof and the results of operations for such period and (b) independent
certified public accountants of recognized national standing, whose certificate
shall be unqualified and who shall have authorized the Borrower to deliver such
financial statements and certification thereof to the Agent and the Lenders
pursuant to this Agreement. Together with such financial statements, the
Borrower shall deliver a report, in form and detail reasonably satisfactory to
the Agent, setting forth the underlying occupancy, average daily revenues,
revenues per available room, and Hotel Net Cash Flow for each Hotel Pool and
each Hotel that is not in a Hotel Pool for such fiscal year to the extent such
information is obtained from Operators.
 
Section 8.3. Compliance Certificate.
 
At the time financial statements are furnished pursuant to Sections 8.1. and
8.2., and within 10 Business Days of the Agent’s request with respect to any
other fiscal period, a certificate substantially in the form of Exhibit J (a
“Compliance Certificate”) executed by the chief financial officer or chief
accounting officer of the Borrower: (a) setting forth in reasonable detail as at
the end of such quarterly accounting period, fiscal year, or other fiscal
period, as the case may be, the calculations required to establish whether or
not the Borrower was in compliance with the covenants contained in Sections 9.1.
through 9.3. and 9.6., and (b) stating that, to the best of his or her
knowledge, information and belief after due inquiry, no Default or Event of
Default exists, or, if such is not the case, specifying such Default or Event of
Default and its nature, when it occurred, whether it is continuing and the steps
being taken by the Borrower with respect to such event, condition or failure.
With each Compliance Certificate, Borrower shall also deliver a certificate (an
“Unencumbered Asset Certificate”) executed by the chief financial officer or
chief accounting officer of the Borrower that: (i) sets forth a list of all
Unencumbered Hotels (with a listing of all Non-Domestic Properties which are not
Other Acceptable Properties, in any Hotel Pool included in Unencumbered Hotels,
together with a certification of the EBITDA attributable thereto), Unencumbered
Mortgage Notes (including a listing of all Unencumbered Mortgage Notes that are
secured by Non-Domestic Properties, together with a certification of the book
value of such Unencumbered Mortgage Notes), and Other Acceptable Property; and
(ii) certifies that all Unencumbered Hotels, Unencumbered Mortgage Notes, and
Other Acceptable Property so listed fully qualify as such under the applicable
criteria for inclusion as an Unencumbered Hotel, Unencumbered Mortgage Note, or
Other Acceptable Property.
 
 

-59-

--------------------------------------------------------------------------------



Section 8.4. Other Information.
 
(a) Management Reports. Promptly upon receipt thereof, copies of all management
reports, if any, submitted to the Borrower or its Board of Trustees by its
independent public accountants;
 
(b) Securities Filings. Within 5 Business Days of the filing thereof, copies of
all registration statements (excluding the exhibits thereto (unless requested by
the Agent) and any registration statements on Form S-8 or its equivalent),
reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all other
periodic reports which the Borrower, any Subsidiary or any other Loan Party
shall file with the Securities and Exchange Commission (or any Governmental
Authority substituted therefor) or any national securities exchange;
 
(c) Shareholder Information. Promptly upon the mailing thereof to the
shareholders of the Borrower generally, copies of all financial statements,
reports and proxy statements so mailed and promptly upon the issuance thereof
copies of all press releases issued by the Borrower, any Subsidiary or any other
Loan Party;
 
(d) ERISA. If and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of the chief financial
officer of the Borrower setting forth details as to such occurrence and the
action, if any, which the Borrower or applicable member of the ERISA Group is
required or proposes to take;
 
(e) Litigation. To the extent the Borrower or any Subsidiary is aware of the
same, prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating
adversely to, or adversely affecting, the Borrower or any Subsidiary or any of
their respective properties, assets or businesses which could reasonably be
expected to have a Material Adverse Effect, and prompt notice of the receipt of
notice that any United States income tax returns of the Borrower or any of its
Subsidiaries are being audited;
 

-60-

--------------------------------------------------------------------------------



(f) Modification of Governing Documents. A copy of any amendment to a Governing
Document of the Borrower or any other Loan Party promptly upon the Agent’s
request;
 
(g) Change of Management or Financial Condition. Prompt notice of any change in
the senior management of the Borrower, any Subsidiary or any other Loan Party
and any change in the business, assets, liabilities, financial condition,
results of operations or business prospects of the Borrower, any Subsidiary or
any other Loan Party which has had or could reasonably be expected to have
Material Adverse Effect;
 
(h) Default. Notice of the occurrence of any of the following promptly upon a
Responsible Officer obtaining knowledge thereof: (i) any Default or Event of
Default or (ii) any event which constitutes or which with the passage of time,
the giving of notice, or otherwise, would constitute a default or event of
default by the Borrower, any Subsidiary or any other Loan Party under any
Material Contract, or any Operating Agreement or Ancillary Agreement relating to
any Unencumbered Hotel or Other Acceptable Property, to which any such Person is
a party or by which any such Person or any of its respective properties may be
bound;
 
(i) Judgments. Prompt notice of any order, judgment or decree in excess of
$5,000,000 having been entered against the Borrower, any Subsidiary or any other
Loan Party or any of their respective properties or assets;
 
(j) Notice of Violations of Law. Prompt notice if the Borrower, any Subsidiary
or any other Loan Party shall receive any notification from any Governmental
Authority alleging a violation of any Applicable Law or any inquiry which could
reasonably be expected to have a Material Adverse Effect;
 
(k) Material Subsidiary. Prompt notice of any Person becoming a Material
Subsidiary;
 
(l) Material Asset Sales. Prompt notice of the sale, transfer or other
disposition of any material assets of the Borrower, any Subsidiary or any other
Loan Party to any Person other than the Borrower, any Subsidiary or any other
Loan Party;
 
(m) Material Contracts. Promptly upon the giving or receipt thereof by the
Borrower or any Subsidiary, notice alleging that any party to any Material
Contract, Unencumbered Mortgage Note, or any Operating Agreement or Ancillary
Agreement relating to an Unencumbered Hotel or Other Acceptable Property, is in
default of its obligations thereunder;
 
(n) Financial Information Regarding Operators and Mortgagors. If requested by
the Agent and available to the Borrower or any Subsidiary on a nonconfidential
basis, the Borrower shall deliver to the Agent the same reports and information
with respect to each mortgagor under any Unencumbered Mortgage Note and with
respect to each Operator as is required by Sections 8.1. and 8.2. with respect
to the Borrower, except that: (i) every reference to the Borrower and its
Subsidiaries shall be deemed to refer to such material mortgagor or Operator;
and (ii) the time periods within which the Borrower shall deliver such reports
as to material mortgagors and Operators shall each be 30 days longer than the
time periods set forth in Sections 8.1. and 8.2.;
 

-61-

--------------------------------------------------------------------------------



(o) Additions to Unencumbered Assets. In order to add any Hotel or Hotel Pool to
Unencumbered Hotels or add any promissory note to Unencumbered Mortgage Notes,
the Borrower must deliver to the Agent an Unencumbered Asset Certificate
reflecting such addition, together with a statement of: (i) the acquisition cost
of such Hotel, Hotel Pool, or promissory note; and (ii) the same information
that the Borrower would be required to include in a Compliance Certificate. The
Borrower shall provide the Agent with Due Diligence Reports for any Hotel or
Hotel Pool added to Unencumbered Hotels within 20 days of its delivery to the
Agent of the Unencumbered Asset Certificate that added such Hotel or Hotel Pool
to Unencumbered Hotels;
 
(p) Removals from Unencumbered Assets. Within 10 Business Days after any
disposition by the Borrower, any Subsidiary or any other Loan Party of any
Unencumbered Asset or after any Unencumbered Asset ceases to qualify as an
Unencumbered Hotel, Unencumbered Mortgage Note or Other Acceptable Property, the
Borrower shall deliver to the Agent an Unencumbered Asset Certificate reflecting
such removal or disqualification, together with a statement of: (i) the identity
of the Unencumbered Asset being disposed of or disqualified, and (ii) the
Unencumbered Asset Value attributable to such Unencumbered Asset. The Borrower
also may voluntarily remove (i) any Hotel or Hotel Pool from Unencumbered
Hotels, (ii) any promissory note from Unencumbered Mortgage Notes, and (iii) any
Property from Other Acceptable Properties by delivering to the Agent an
Unencumbered Asset Certificate reflecting such removal, together with a
statement (a) that no Default or Event of Default then exists or would, upon the
occurrence of such event or with the passage of time, result from such removal,
and (b) of (i) the identity of the Unencumbered Asset being removed, and (ii)
the Unencumbered Asset Value attributable to such Unencumbered Asset; and
 
(q) Other Information. From time to time and promptly upon each request, such
data, certificates, reports, statements, opinions of counsel, documents or
further information regarding the business, assets, liabilities, financial
condition, results of operations or business prospects of the Borrower or any of
its Subsidiaries as the Agent or any Lender may reasonably request.
 
Article IX. Negative Covenants
 
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., the Borrower shall comply with the
following covenants:
 
Section 9.1. Financial Covenants.
 
The Borrower shall not permit:
 
(a) Leverage Ratio. The ratio of (i) Total Indebtedness to (ii) Total Asset
Value, to exceed 0.60 to 1.00 at any time.
 
(b) Minimum Fixed Charge Coverage Ratio. The ratio of (i) Adjusted EBITDA of the
Borrower and its Subsidiaries determined on a consolidated basis for the fiscal
quarter most recently ending to (ii) Fixed Charges for such period, to be less
than 1.75 to 1.0 at any time.
 

-62-

--------------------------------------------------------------------------------



(c) Secured Indebtedness. The ratio of (i) Secured Indebtedness of the Borrower
and its Subsidiaries to (ii) Total Asset Value, to be greater than 0.25 to 1.00
at any time.
 
(d) Unencumbered Leverage Ratio. The ratio of (i) Unencumbered Asset Value to
(ii) Unsecured Indebtedness, to be less than 1.67 to 1.00 at any time.
 
(e) Unencumbered Interest Coverage Ratio. The ratio of (i) Unencumbered EBITDA
to (ii) Unsecured Debt Service for the Borrower’s fiscal quarter most recently
ending, to be less than 2.00 to 1.00 at any time.
 
(f) Minimum Tangible Net Worth. Tangible Net Worth at any time to be less than
(i) $1,500,000,000 plus (ii) 75% of the Net Proceeds of all Equity Issuances
effected by the Borrower or any Subsidiary (other than Equity Issuances to the
Borrower or any Subsidiary) after the Agreement Date.
 
(g) Floating Rate Debt. The aggregate principal amount of all outstanding
Floating Rate Debt to exceed, at any time, the greater of (i) 25% of Total Asset
Value and (ii) the aggregate amount of the Commitments (as such term is defined
in the Revolving Credit Agreement).
 
(h) Total Assets Owned by Borrower and Guarantors. The amount of Total Asset
Value directly owned by the Borrower and the Guarantors to be less than 95.0% of
Total Asset Value (excluding the amount of Total Asset Value, if any, then
attributable to Excluded Subsidiaries and Unleveraged Non-Domestic
Subsidiaries).
 
Section 9.2. Indebtedness.
 
The Borrower shall not, and shall not permit any Subsidiary or any other Loan
Party to, create, incur, assume, or permit or suffer to exist, any Indebtedness
other than the following:
 
(a) the Obligations;
 
(b) Indebtedness set forth on Schedule 6.1.(g);
 
(c) intercompany Indebtedness among the Borrower and its Wholly Owned
Subsidiaries; provided, however, that the obligations of the Borrower, each
Guarantor and each Unleveraged Non-Domestic Subsidiary in respect of such
intercompany Indebtedness shall be subordinate to the Obligations; and
 
(d) any other Indebtedness of a type not described above in this Section and
created, incurred or assumed after the Agreement Date so long as immediately
prior to the creation, incurring or assumption thereof, and immediately
thereafter and after giving effect thereto, no Default or Event of Default is or
would be in existence, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in Section
9.1.
 
 

-63-

--------------------------------------------------------------------------------



Section 9.3. Certain Permitted Investments.
 
The Borrower shall not, and shall not permit any Subsidiary or any other Loan
Party to, make any Investment in or otherwise own or hold the following items
which would cause the aggregate value of all such holdings of the Borrower, such
other Subsidiaries and other Loan Parties (without duplication) to exceed 25.0%
of Total Asset Value at any time:
 
(a) Investments in Persons which are not Subsidiaries, including without
limitation Unencumbered Mortgage Notes and other Indebtedness owed to the
Borrower or any Subsidiary and secured by real property;
 
(b) Assets Under Development measured by the aggregate Construction Budget for
all such Assets Under Development. For purposes of this subsection, (i)
“Construction Budget” means the fully budgeted costs for the acquisition and
construction of a given piece of real property (including without limitation,
the cost of acquiring such piece of real property, reserves for construction
interest and operating deficits, tenant improvements, leasing commissions, and
infrastructure costs) as reasonably determined by the Borrower in good faith and
(ii) real property under construction to be (but not yet) acquired by the
Borrower or a Subsidiary upon completion of construction pursuant to a contract
in which the seller of such real property is required to complete construction
prior to, and as a condition precedent to, such acquisition, shall be subject to
this subsection; and
 
(c) Real property leased by the Borrower or any Subsidiary as lessee pursuant to
a ground lease, including any Ground Lease (other than any Ground Lease having a
remaining term of at least 50 years (taking into account extensions which may be
effected by the lessee without the consent of the lessor)).
 
Section 9.4. Investments Generally.
 
The Borrower shall not, and shall not permit any Subsidiary or other Loan Party
to, directly or indirectly, acquire, make or purchase any Investment, or permit
any Investment of such Person to be outstanding on and after the Agreement Date,
other than the following:
 
(a) Investments in Subsidiaries in existence on the Agreement Date and disclosed
on Part I of Schedule 6.1.(b);
 
(b) Investments in Equity Interests of a Subsidiary or any other Person who
after giving effect to such acquisition would be a Subsidiary, so long as in
each case (i) immediately prior to such Investment, and after giving effect
thereto, no Default or Event of Default is or would be in existence and (ii) if
such Subsidiary is (or after giving effect to such Investment would become) a
Material Subsidiary and is not an Excluded Subsidiary and not an Unleveraged
Non-Domestic Subsidiary, the terms and conditions set forth in Section 7.12. are
satisfied;
 
(c) Investments permitted under Section 9.3.;
 
(d) Investments in Cash Equivalents;
 

-64-

--------------------------------------------------------------------------------



(e) intercompany Indebtedness among the Borrower and its Wholly Owned
Subsidiaries provided that such Indebtedness is permitted by the terms of
Section 9.2.;
 
(f) loans and advances to officers and employees for moving, entertainment,
travel and other similar expenses in the ordinary course of business consistent
with past practices; and
 
(g) any other Investment so long as immediately prior to making such Investment,
and immediately thereafter and after giving effect thereto, no Default or Event
of Default is or would be in existence, including without limitation, a Default
or Event of Default resulting from a violation of Section 7.4.
 
Section 9.5. Liens; Negative Pledges; Other Matters.
 
(a) The Borrower shall not, and shall not permit any Subsidiary or other Loan
Party to, create, assume, or incur any Lien (other than Permitted Liens) upon
any of its properties, assets, income or profits of any character whether now
owned or hereafter acquired if immediately prior to the creation, assumption or
incurring of such Lien, or immediately thereafter, a Default or Event of Default
is or would be in existence, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in Section
9.1.;
 
(b) The Borrower shall not, and shall not permit any Subsidiary or other Loan
Party to, enter into, assume or otherwise be bound by any Negative Pledge except
for a Negative Pledge contained in any agreement (i) evidencing Indebtedness
which the Borrower or such Subsidiary may create, incur, assume, or permit or
suffer to exist under Section 9.2.; (ii) which Indebtedness is secured by a Lien
permitted to exist and (iii) which prohibits the creation of any other Lien on
only the property securing such Indebtedness as of the date such agreement was
entered into;
 
(c) The Borrower shall not, and shall not permit any Subsidiary or other Loan
Party to, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind on the ability of any
Subsidiary (other than an Excluded Subsidiary) to: (i) pay dividends or make any
other distribution on any of such Subsidiary’s capital stock or other equity
interests owned by the Borrower or any Subsidiary; (ii) pay any Indebtedness
owed to the Borrower or any Subsidiary; (iii) make loans or advances to the
Borrower or any Subsidiary; or (iv) transfer any of its property or assets to
the Borrower or any Subsidiary.
 
Section 9.6. Restricted Payments.
 
The Borrower shall not, and shall not permit any Subsidiary or other Loan Party
to, declare or make any Restricted Payment; provided, however, that:
 
(a) the Borrower may (i) declare and make cash distributions to its common
shareholders during any fiscal year in an aggregate amount not to exceed the
greater of (x) 90.0% of Funds From Operations of the Borrower for such period,
or (y) the minimum amount necessary for the Borrower to remain in compliance
with Section 7.13. and (ii) declare and make Preferred Dividends;
 

-65-

--------------------------------------------------------------------------------



(b) to the extent such proceeds are not required to be applied to prepay Interim
Loans pursuant to Section 2.7(b)(i), the Borrower may declare and make cash
distributions to its shareholders of capital gains resulting from gains from
certain asset sales to the extent necessary to avoid payment of taxes on such
asset sales imposed under Sections 857(b)(3) and 4981 of the Internal Revenue
Code;
 
(c) the Borrower may make cash payments to repurchase outstanding shares of (i)
any of its Preferred Stock, and (ii) up to $200,000,000 of common stock or other
similar common Equity Interests;
 
(d) Subsidiaries may declare and pay Restricted Payments to the Borrower or any
other Subsidiary; and
 
(e) TCA REIT and the Borrower may effect the Travel Centers Distribution so long
as no Default or Event of Default exists immediately thereafter or would result
therefrom.
 
Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default shall exist, the Borrower may only declare or make
cash distributions to its shareholders during any fiscal year in an aggregate
amount not to exceed the minimum amount necessary for the Borrower to remain in
compliance with Section 7.13. If a Default or Event of Default specified in
Section 10.1.(a), Section 10.1.(f) or Section 10.1.(g) shall exist, or if as a
result of the occurrence of any other Event of Default the Obligations have been
accelerated pursuant to Section 10.2.(a), the Borrower shall not, and shall not
permit any Subsidiary or other Loan Party to, make any Restricted Payments to
any Person whatsoever other than to the Borrower or any Subsidiary.
 
Section 9.7. Merger, Consolidation, Sales of Assets and Other Arrangements.
 
The Borrower shall not, and shall not permit any Subsidiary or other Loan Party
to: (i) enter into any transaction of merger or consolidation; (ii) liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution); or (iii)
convey, sell, lease, sublease, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any substantial part of its
business or assets, whether now owned or hereafter acquired; provided, however,
that:
 
(a) any of the actions described in the immediately preceding clauses (i)
through (iii) may be taken with respect to any Subsidiary or any other Loan
Party (other than the Borrower) so long as immediately prior to the taking of
such action, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence;
 
(b) the Borrower, its Subsidiaries and the other Loan Parties may lease and
sublease their respective assets, as lessor or sublessor (as the case may be),
in the ordinary course of their business;
 
(c) a Person may merge with and into the Borrower so long as (i) the Borrower is
the survivor of such merger, (ii) immediately prior to such merger, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would
 

-66-

--------------------------------------------------------------------------------



be in existence; and (iii) the Borrower shall have given the Agent and the
Lenders at least 10 Business Days’ prior written notice of such merger (except
that such prior notice shall not be required in the case of the merger of a
Subsidiary with and into the Borrower); and
 
(d) the Borrower and each Subsidiary may sell, transfer or dispose of assets
among themselves.
 
Section 9.8. Fiscal Year.
 
The Borrower shall not change its fiscal year from that in effect as of the
Agreement Date.
 
Section 9.9. Modifications to Advisory Agreement and Other Material Contracts.
 
The Borrower shall not default in any material respect in the performance of any
of its obligations under the Advisory Agreement or permit the Advisory Agreement
to be canceled or terminated prior to its stated maturity. The Borrower shall
not enter into any material amendment, modification or waiver of or with respect
to any of the terms of the Advisory Agreement, except for extensions thereof.
With respect to Material Contracts other than the Advisory Agreement, the
Borrower shall not, and shall not permit any Subsidiary or other Loan Party to,
enter into any amendment or modification to any such Material Contract which
could reasonably be expected to have a Material Adverse Effect. With respect to
any Operating Agreement or Ancillary Agreement relating to any Unencumbered
Hotel or Other Acceptable Property, the Borrower shall not, and shall not permit
any Subsidiary or other Loan Party to, enter into any amendment or modification
to any such agreement if (a) such amendment or modification could reasonably be
expected to have a Material Adverse Effect or (b) after giving pro forma effect
to such amendment or modification, a Default or Event of Default could
reasonably be expected to occur, including without limitation, a Default or
Event of Default resulting from a violation of any of the covenants contained in
Section 9.1. In connection with any amendment or modification to any Operating
Agreement or Ancillary Agreement relating to any Unencumbered Hotel or Other
Acceptable Property, the Borrower shall deliver to the Agent, within 10 Business
Days’ of the Agent’s request, a Compliance Certificate calculated on a pro forma
basis giving effect to such amendment or modification.
 
Section 9.10. Transactions with Affiliates.
 
The Borrower shall not, and shall not permit any of its Subsidiaries or any
other Loan Party to, permit to exist or enter into, any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate, except transactions in the ordinary course of and
pursuant to the reasonable requirements of the business of the Borrower or any
of its Subsidiaries and upon fair and reasonable terms which are no less
favorable to the Borrower or such Subsidiary than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate.
 
 

-67-

--------------------------------------------------------------------------------


 
Section 9.11. ERISA Exemptions.
 
The Borrower shall not, and shall not permit any Subsidiary to, permit any of
its respective assets to become or be deemed to be “plan assets” within the
meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder.
 
Article X. Default
 
Section 10.1. Events of Default.
 
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:
 
(a) Default in Payment of Principal. The Borrower shall fail to pay when due
(whether upon demand, at maturity, by reason of acceleration or otherwise) the
principal of any of the Loans.
 
(b) Default in Payment of Interest and Other Obligations. The Borrower shall
fail to pay when due any interest on any of the Loans or any of the other
payment Obligations owing by the Borrower under this Agreement or any other Loan
Document, or any other Loan Party shall fail to pay when due any payment
Obligation owing by such other Loan Party under any Loan Document to which it is
a party, and such failure shall continue for a period of 5 Business Days.
 
(c) Default in Performance. (i) The Borrower shall fail to perform or observe
any term, covenant, condition or agreement contained in Section 8.4.(h) or in
Article IX. or (ii) the Borrower or any other Loan Party shall fail to perform
or observe any term, covenant, condition or agreement contained in this
Agreement or any other Loan Document to which it is a party and not otherwise
mentioned in this Section and such failure shall continue for a period of 30
days after the earlier of (x) the date upon which a Responsible Officer of the
Borrower or such Loan Party obtains knowledge of such failure or (y) the date
upon which the Borrower has received written notice of such failure from the
Agent.
 
(d) Misrepresentations. Any written statement, representation or warranty made
or deemed made by or on behalf of the Borrower or any other Loan Party under
this Agreement or under any other Loan Document, or any amendment hereto or
thereto, or in any other writing or statement at any time furnished or made or
deemed made by or on behalf of the Borrower or any other Loan Party to the Agent
or any Lender, shall at any time prove to have been incorrect or misleading, in
light of the circumstances in which made or deemed made, in any material respect
when furnished or made or deemed made.
 
(e) Indebtedness Cross Default.
 
(i) The Borrower, any Subsidiary or any other Loan Party shall fail to pay when
due and payable the principal of, or interest on, any Indebtedness (other than
the Obligations) having an aggregate outstanding principal amount greater than
or equal to
 

-68-

--------------------------------------------------------------------------------



(A) $25,000,000 in the case of Indebtedness that is not Nonrecourse Indebtedness
or (B) $75,000,000 in the case of Indebtedness that is Nonrecourse Indebtedness
(all such Indebtedness being “Material Indebtedness”); or
 
(ii) (x) the maturity of any Material Indebtedness shall have been accelerated
in accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness or (y) any Material Indebtedness shall have been required to be
prepaid or repurchased prior to the stated maturity thereof; or
 
(iii) any other event shall have occurred and be continuing which, with or
without the passage of time, the giving of notice, or both, would permit any
holder or holders of Material Indebtedness, any trustee or agent acting on
behalf of such holder or holders or any other Person, to accelerate the maturity
of any such Material Indebtedness or require any such Material Indebtedness to
be prepaid or repurchased prior to its stated maturity.
 
(f) Voluntary Bankruptcy Proceeding. The Borrower, any other Loan Party or any
Subsidiary (other than (x) a Guarantor or Unleveraged Non-Domestic Subsidiary
that, together with all other Guarantors and Unleveraged Non-Domestic
Subsidiaries then subject to a bankruptcy proceeding or other proceeding or
condition described in this subsection or the immediately following subsection,
does not account for more than $25,000,000 of Total Asset Value, (y) a
Subsidiary that, together with all other Subsidiaries (other than Excluded
Subsidiaries, all Indebtedness of which is Nonrecourse Indebtedness) then
subject to a bankruptcy proceeding or other proceeding or condition described in
this subsection or the immediately following subsection, does not account for
more than $50,000,000 of Total Asset Value, or (z) an Excluded Subsidiary, all
Indebtedness of which is Nonrecourse Indebtedness) shall: (i) commence a
voluntary case under the Bankruptcy Code of 1978, as amended, or other federal
bankruptcy laws (as now or hereafter in effect); (ii) file a petition seeking to
take advantage of any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding up, or composition or adjustment
of debts; (iii) consent to, or fail to contest in a timely and appropriate
manner, any petition filed against it in an involuntary case under such
bankruptcy laws or other Applicable Laws or consent to any proceeding or action
described in the immediately following subsection; (iv) apply for or consent to,
or fail to contest in a timely and appropriate manner, the appointment of, or
the taking of possession by, a receiver, custodian, trustee, or liquidator of
itself or of a substantial part of its property, domestic or foreign; (v) admit
in writing its inability to pay its debts as they become due; (vi) make a
general assignment for the benefit of creditors; (vii) make a conveyance
fraudulent as to creditors under any Applicable Law; or (viii) take any
corporate or partnership action for the purpose of effecting any of the
foregoing.
 
(g) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower, any other Loan Party or any Subsidiary (other
than (x) a Guarantor or Unleveraged Non-Domestic Subsidiary that, together with
all other Guarantors and Unleveraged Non-Domestic Subsidiaries then subject to a
bankruptcy proceeding or other proceeding or condition described in this
subsection or the immediately
 

-69-

--------------------------------------------------------------------------------



preceding subsection, does not account for more than $25,000,000 of Total Asset
Value, (y) a Subsidiary that, together with all other Subsidiaries (other than
Excluded Subsidiaries, all Indebtedness of which is Nonrecourse Indebtedness)
then subject to a bankruptcy proceeding or other proceeding or condition
described in this subsection or the immediately preceding subsection, does not
account for more than $50,000,000 of Total Asset Value, or (z) an Excluded
Subsidiary, all Indebtedness of which is Nonrecourse Indebtedness) in any court
of competent jurisdiction seeking: (i) relief under the Bankruptcy Code of 1978,
as amended, or other federal bankruptcy laws (as now or hereafter in effect) or
under any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up, or composition or adjustment of debts;
or (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like of such Person, or of all or any substantial part of the assets, domestic
or foreign, of such Person, and such case or proceeding shall continue
undismissed or unstayed for a period of 60 consecutive calendar days, or an
order granting the remedy or other relief requested in such case or proceeding
against the Borrower, such Subsidiary or such other Loan Party (including, but
not limited to, an order for relief under such Bankruptcy Code or such other
federal bankruptcy laws) shall be entered.
 
(h) Litigation; Enforceability. (i) The Borrower or any other Loan Party shall
disavow, revoke or terminate (or attempt to terminate) any Loan Document to
which it is a party or shall otherwise challenge or contest in any action, suit
or proceeding in any court or before any Governmental Authority the validity or
enforceability of this Agreement, any Note or any other Loan Document or
(ii) this Agreement, any Note, the Guaranty or any other Loan Document shall
cease to be in full force and effect (except as a result of the express terms
thereof).
 
(i) Judgment. A judgment or order for the payment of money or for an injunction
shall be entered against the Borrower, any Subsidiary or any other Loan Party,
by any court or other tribunal and (i) such judgment or order shall continue for
a period of 30 days without being paid, stayed or dismissed through appropriate
appellate proceedings and (ii) either (A) the amount of such judgment or order
(x) for which insurance has not been acknowledged in writing by the applicable
insurance carrier (or the amount as to which the insurer has denied liability)
or (y) is not otherwise subject to indemnification or reimbursement on
reasonable terms and conditions by Persons reasonably likely to honor such
indemnification or reimbursement obligations exceeds, individually or together
with all other such outstanding judgments or orders entered against (1) the
Borrower, any Guarantor or any Unleveraged Non-Domestic Subsidiary, $25,000,000,
or (2) any other Subsidiaries, $50,000,000, or (B) in the case of an injunction
or other non-monetary judgment, such judgment could reasonably be expected to
have a Material Adverse Effect.
 
(j) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any Subsidiary or any
other Loan Party which exceeds, individually or together with all other such
warrants, writs, executions and processes, (1) for the Borrower, any Guarantor
or any Unleveraged Non-Domestic Subsidiary, $25,000,000, or (2) for any other
Subsidiaries, $50,000,000, and such warrant, writ, execution or process shall
not be discharged, vacated, stayed or
 

-70-

--------------------------------------------------------------------------------



bonded for a period of 30 days; provided, however, that if a bond has been
issued in favor of the claimant or other Person obtaining such warrant, writ,
execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Agent pursuant
to which the issuer of such bond subordinates its right of reimbursement,
contribution or subrogation to the Obligations and waives or subordinates any
Lien it may have on the assets of any Loan Party.
 
(k) ERISA. Any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $10,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer, any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of Section
4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans which
could cause one or more members of the ERISA Group to incur a current payment
obligation in excess of $10,000,000.
 
(l) Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents.
 
(m) Change of Control.
 
(i) Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 15% of the total voting power of the then outstanding
voting stock of the Borrower; or
 
(ii) during any period of 12 consecutive months ending after the Agreement Date,
individuals who at the beginning of any such 12 month period constituted the
Board of Trustees of the Borrower (together with any new trustees whose election
by such Board or whose nomination for election by the shareholders of the
Borrower was approved by a vote of a majority of the trustees then still in
office who were either trustees at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Trustees of the Borrower then in
office; or
 
(iii) RMR shall cease for any reason to act as the sole investment advisor to
the Borrower.
 

-71-

--------------------------------------------------------------------------------



Section 10.2. Remedies Upon Event of Default.
 
Upon the occurrence of an Event of Default the following provisions shall apply:
 
(a) Acceleration; Termination of Facilities.
 
(i) Automatic. Upon the occurrence of an Event of Default specified in Sections
10.1.(f) or 10.1.(g), (A) (i) the principal of, and all accrued interest on, the
Loans and the Notes at the time outstanding and (ii) all of the other
Obligations of the Borrower, including, but not limited to, the other amounts
owed to the Lenders and the Agent under this Agreement, the Notes or any of the
other Loan Documents shall become immediately and automatically due and payable
by the Borrower without presentment, demand, protest, or other notice of any
kind, all of which are expressly waived by the Borrower and (B) all of the
Commitments shall all immediately and automatically terminate.
 
(ii) Optional. If any other Event of Default shall exist, the Agent shall, at
the direction of the Requisite Lenders: (A) declare (1) the principal of, and
accrued interest on, the Loans and the Notes at the time outstanding and (2) all
of the other Obligations, including, but not limited to, the other amounts owed
to the Lenders and the Agent under this Agreement, the Notes or any of the other
Loan Documents to be forthwith due and payable, whereupon the same shall
immediately become due and payable without presentment, demand, protest or other
notice of any kind, all of which are expressly waived by the Borrower and (B)
terminate the Commitments.
 
(b) Loan Documents. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise any and all of its rights under any and all of
the other Loan Documents.
 
(c) Applicable Law. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise all other rights and remedies it may have under
any Applicable Law.
 
(d) Appointment of Receiver. To the extent permitted by Applicable Law, the
Agent and the Lenders shall be entitled to the appointment of a receiver for the
assets and properties of the Borrower and its Subsidiaries, without notice of
any kind whatsoever and without regard to the adequacy of any security for the
Obligations or the solvency of any party bound for its payment, to take
possession of all or any portion of the business operations of the Borrower and
its Subsidiaries and to exercise such power as the court shall confer upon such
receiver.
 
Section 10.3. Remedies Upon Default.
 
Upon the occurrence of a Default specified in Sections 10.1.(f) or 10.1.(g), the
Commitments shall immediately and automatically terminate.
 
 

-72-

--------------------------------------------------------------------------------



Section 10.4. Allocation of Proceeds.
 
If an Event of Default shall have occurred and the maturity of any of the
Obligations has been accelerated, all payments received by the Agent under any
of the Loan Documents, in respect of any principal of or interest on the
Obligations or any other amounts payable by the Borrower hereunder or
thereunder, shall be applied in the following order and priority:
 
(a) amounts due to the Agent and the Lenders in respect of fees and expenses due
under Section 12.2.;
 
(b) payments of interest on all Loans, to be applied for the ratable benefit of
the Lenders;
 
(c) payments of principal of all Loans, to be applied for the ratable benefit of
the Lenders;
 
(d) amounts due the Agent and the Lenders pursuant to Sections 11.7. and 12.9.;
 
(e) payments of all other amounts due and owing by the Borrower under any of the
Loan Documents, if any, to be applied for the ratable benefit of the Lenders;
and
 
(f) any amount remaining after application as provided above, shall be paid to
the Borrower or whomever else may be legally entitled thereto.
 
Section 10.5. [Reserved].
 
Section 10.6. Performance by Agent.
 
If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may perform or attempt to perform such
covenant, duty or agreement on behalf of the Borrower after the expiration of
any cure or grace periods set forth herein. In such event, the Borrower shall,
at the request of the Agent, promptly pay any amount reasonably expended by the
Agent in such performance or attempted performance to the Agent, together with
interest thereon at the applicable Post-Default Rate from the date of such
expenditure until paid. Notwithstanding the foregoing, neither the Agent nor any
Lender shall have any liability or responsibility whatsoever for the performance
of any obligation of the Borrower under this Agreement or any other Loan
Document.
 
Section 10.7. Rights Cumulative.
 
The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Agent and the Lenders may be
selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.
 
 

-73-

--------------------------------------------------------------------------------



Article XI. The Agent
 
Section 11.1. Authorization and Action.
 
Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders. Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. Nothing herein shall be construed to deem the
Agent a trustee or fiduciary for any Lender nor to impose on the Agent duties or
obligations other than those expressly provided for herein. At the request of a
Lender, the Agent will forward to such Lender copies or, where appropriate,
originals of the documents delivered to the Agent pursuant to this Agreement or
the other Loan Documents. The Agent will also furnish to any Lender, upon the
request of such Lender, a copy of any certificate or notice furnished to the
Agent by the Borrower, any Loan Party or any other Affiliate of the Borrower,
pursuant to this Agreement or any other Loan Document not already delivered to
such Lender pursuant to the terms of this Agreement or any such other Loan
Document. As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of the
Obligations), the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Agent shall not
be required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or Applicable
Law. Not in limitation of the foregoing, the Agent shall not exercise any right
or remedy it or the Lenders may have under any Loan Document upon the occurrence
of a Default or an Event of Default, unless the Requisite Lenders have so
directed the Agent to exercise such right or remedy.
 
Section 11.2. Agent’s Reliance, Etc.
 
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any other Loan
Document, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment. Without limiting the generality of the foregoing, the Agent: (a) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (b) may consult with legal counsel (including
its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or
 

-74-

--------------------------------------------------------------------------------



omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (c) makes no warranty or representation to any
Lender or any other Person and shall not be responsible to any Lender or any
other Person for any statements, warranties or representations made by any
Person in or in connection with this Agreement or any other Loan Document; (d)
shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of any of this Agreement
or any other Loan Document or the satisfaction of any conditions precedent under
this Agreement or any Loan Document on the part of the Borrower or other Persons
(except for the delivery to it of any certificate or document specifically
required to be delivered to it pursuant to Section 5.1.) or inspect the
property, books or records of the Borrower or any other Person; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document, any other instrument or document furnished pursuant thereto or
any collateral covered thereby or the perfection or priority of any Lien in
favor of the Agent on behalf of the Lenders in any such collateral; and (f)
shall incur no liability under or in respect of this Agreement or any other Loan
Document by acting upon any notice, consent, certificate or other instrument or
writing (which may be by telephone or telecopy) believed by it to be genuine and
signed, sent or given by the proper party or parties.
 
Section 11.3. Notice of Defaults.
 
The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.” If any Lender (excluding the Lender which is also serving
as the Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Agent such a “notice of default.” Further, if the Agent
receives such a “notice of default”, the Agent shall give prompt notice thereof
to the Lenders.
 
Section 11.4. Agent as Lender.
 
To the extent the Agent is also a Lender, the Agent, in its capacity as a
Lender, shall have the same rights and powers under this Agreement and any other
Loan Document as any other Lender and may exercise the same as though it were
not the Agent; and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include the Agent in each case in its individual capacity.
The Agent and its affiliates may each accept deposits from, maintain deposits or
credit balances for, invest in, lend money to, act as trustee under indentures
of, serve as financial advisor to, and generally engage in any kind of business
with, the Borrower, any other Loan Party or any other affiliate thereof as if it
were any other bank and without any duty to account therefor to the other
Lenders. Further, the Agent and any affiliate may accept fees and other
consideration from the Borrower for services in connection with this Agreement
and otherwise without having to account for the same to the other Lenders. The
Lenders acknowledge that, pursuant to such activities, the Agent or its
affiliates may receive information regarding the Borrower, other Loan Parties,
other Subsidiaries and other Affiliates (including information that may be
subject to confidentiality obligations in favor of such Person) and acknowledge
that the Agent shall be under no obligation to provide such information to them.
 
 

-75-

--------------------------------------------------------------------------------



Section 11.5. Approvals of Lenders.
 
All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Agent by the
Borrower in respect of the matter or issue to be resolved, and (d) shall include
the Agent’s recommended course of action or determination in respect thereof.
Each Lender shall reply promptly, but in any event within 10 Business Days (or
such lesser or greater period as may be specifically required under the Loan
Documents) of receipt of such communication. Except as otherwise provided in
this Agreement and except with respect to items requiring the unanimous consent
or approval of the Lenders under Section 12.6., unless a Lender shall give
written notice to the Agent that it specifically objects to the recommendation
or determination of the Agent (together with a written explanation of the
reasons behind such objection) within the applicable time period for reply, such
Lender shall be deemed to have conclusively approved of or consented to such
recommendation or determination.
 
Section 11.6. Lender Credit Decision, Etc.
 
Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys in fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Borrower, any other Loan Party, any
Subsidiary or any other Person to such Lender and that no act by the Agent
hereafter taken, including any review of the affairs of the Borrower, any other
Loan Party or any other Subsidiary, shall be deemed to constitute any such
representation or warranty by the Agent to any Lender. Each Lender acknowledges
that it has made its own credit and legal analysis and decision to enter into
this Agreement and the transaction contemplated hereby, independently and
without reliance upon the Agent, any other Lender or counsel to the Agent, or
any of their respective officers, directors, employees and agents, and based on
the financial statements of the Borrower, the Subsidiaries or any other
Affiliate thereof, and inquiries of such Persons, its independent due diligence
of the business and affairs of the Borrower, the Loan Parties, the Subsidiaries
and other Persons, its review of the Loan Documents, the legal opinions required
to be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent,
any other Lender or counsel to the Agent or any of their respective officers,
directors, employees and agents, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents. Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Agent under this Agreement or any of the other
Loan Documents, the Agent shall have no duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of the Borrower, any
other Loan Party or any other Affiliate thereof which may come into possession
of the Agent or any of its officers,
 

-76-

--------------------------------------------------------------------------------



directors, employees, agents, attorneys in fact or other affiliates. Each Lender
acknowledges that the Agent’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Agent and is not
acting as counsel to such Lender.
 
Section 11.7. Indemnification of Agent.
 
Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with the respective outstanding principal amounts of the Interim
Loans then held by each Lender, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, reasonable
out-of-pocket costs, expenses or disbursements of any kind or nature whatsoever
which may at any time be imposed on, incurred by, or asserted against the Agent
(in its capacity as Agent but not as a Lender) in any way relating to or arising
out of the Loan Documents, any transaction contemplated hereby or thereby or any
action taken or omitted by the Agent under the Loan Documents (collectively,
“Indemnifiable Amounts”); provided, however, that no Lender shall be liable for
any portion of such Indemnifiable Amounts to the extent resulting from the
Agent’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment or if the Agent fails
to follow the written direction of the Requisite Lenders (or all of the Lenders
if expressly required hereunder) unless such failure results from the Agent
reasonably following the advice of counsel to the Agent of which advice the
Lenders have received notice. Without limiting the generality of the foregoing
but subject to the preceding proviso, each Lender agrees to reimburse the Agent
(to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) promptly upon demand for its ratable share
of any out of pocket expenses (including reasonable counsel fees of the
counsel(s) of the Agent’s own choosing) incurred by the Agent in connection with
the preparation, negotiation, execution, or enforcement of, or legal advice with
respect to the rights or responsibilities of the parties under, the Loan
Documents, any suit or action brought by the Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Agent and/or the Lenders, and any claim or suit
brought against the Agent and/or the Lenders arising under any Environmental
Laws. Such out of pocket expenses (including counsel fees) shall be advanced by
the Lenders on the request of the Agent notwithstanding any claim or assertion
that the Agent is not entitled to indemnification hereunder upon receipt of an
undertaking by the Agent that the Agent will reimburse the Lenders if it is
actually and finally determined by a court of competent jurisdiction that the
Agent is not so entitled to indemnification. The agreements in this Section
shall survive the payment of the Loans and all other amounts payable hereunder
or under the other Loan Documents and the termination of this Agreement. If the
Borrower shall reimburse the Agent for any Indemnifiable Amount following
payment by any Lender to the Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Agent shall share such reimbursement on a ratable
basis with each Lender making any such payment.
 
Section 11.8. Successor Agent.
 
The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower. The Agent may be removed
as Agent under the Loan Documents for good cause by all of the Lenders (other
than any Lender then acting as Agent) upon 30 days’ prior written notice to the
Agent. Upon any such resignation or removal,
 

-77-

--------------------------------------------------------------------------------



the Requisite Lenders (other than any Lender then acting as Agent, in the case
of the removal of the Agent under the immediately preceding sentence) shall have
the right to appoint a successor Agent which appointment shall, provided no
Default or Event of Default shall exist, be subject to the Borrower’s approval,
which approval shall not be unreasonably withheld or delayed (except that the
Borrower shall, in all events, be deemed to have approved each Lender and its
affiliates as a successor Agent). If no successor Agent shall have been so
appointed in accordance with the immediately preceding sentence, and shall have
accepted such appointment, within 30 days after the resigning Agent’s giving of
notice of resignation or the Lenders’ removal of the resigning Agent, then the
resigning or removed Agent may, on behalf of the Lenders, appoint a successor
Agent, which shall be a Lender, if any Lender shall be willing to serve, and
otherwise shall be a commercial bank having total combined assets of at least
$50,000,000,000. Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring or
removed Agent, and the retiring or removed Agent shall be discharged from its
duties and obligations under the Loan Documents. After any Agent’s resignation
or removal hereunder as Agent, the provisions of this Article XI. shall continue
to inure to its benefit as to any actions taken or omitted to be taken by it
while it was Agent under the Loan Documents.
 
Section 11.9. Titled Agents.
 
Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders. The titles of “Lead Arranger”, “Lead
Bookrunner” and “Syndication Agent” are solely honorific and imply no fiduciary
responsibility on the part of the Titled Agents to the Agent, the Borrower or
any Lender and the use of such titles does not impose on the Titled Agents any
duties or obligations greater than those of any other Lender or entitle the
Titled Agents to any rights other than those to which any other Lender is
entitled.
 
Article XII. Miscellaneous
 
Section 12.1. Notices.
 
(a) Unless otherwise provided herein, communications provided for hereunder
shall be in writing and shall be mailed, telecopied or delivered as follows:
 
If to the Borrower:
 
Hospitality Properties Trust
400 Centre Street
Newton, Massachusetts 02458
Attention: Mark Kleifges
Telecopy Number: (617) 969-5730
Telephone Number: (617) 796-8327
 
If to the Agent:
 
Merrill Lynch Capital Corporation

-78-

--------------------------------------------------------------------------------



4 World Financial Center, 22nd Floor
New York, New York 10080
Attention: John Rowland
Telecopy Number: (212) 738-1186
Telephone Number: (212) 449-1351
 
If to a Lender:
 
To such Lender’s address or telecopy number,
as applicable, set forth in its Administrative
Questionnaire or in the applicable Assignment
and Acceptance Agreement.
 
or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered.
 
(b) The Lenders, the Agent, the Borrower and the other parties hereto may, in
their discretion, agree to accept notices and other communications hereunder by
electronic communications pursuant to procedures approved by such parties and
communicated in writing to the other parties hereto; provided that approval of
such procedures may be limited to particular notices or communications. Unless
otherwise prescribed by the Agent, (i) any notices or other electronic
communications sent to an e-mail address in accordance with this Section
12.1.(b) shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) any notices or other
electronic communications posted to an Internet or intranet website in
accordance with this Section 12.1.(b) shall be deemed received upon the deemed
receipt by the intended recipient at its e-mail address as described in the
foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c) Notwithstanding Sections 12.1 (a) and (b) above, all notices or
communications to the Agent or any Lender under Article II. shall be effective
only when actually received. Neither the Agent nor any Lender shall incur any
liability to the Borrower (nor shall the Agent incur any liability to the
Lenders) for acting upon any telephonic or electronic notice permitted under
this Agreement which the Agent or such Lender, as the case may be, believes in
good faith to have been given by a Person authorized to deliver such notice or
for otherwise acting in good faith hereunder.
 


 

-79-

--------------------------------------------------------------------------------



Section 12.2. Expenses.
 
The Borrower agrees (a) to pay or reimburse each of the Lead Arranger and the
Agent for all of its reasonable out-of-pocket costs and expenses incurred in
connection with (i) the preparation, negotiation and execution of (including due
diligence expenses and travel expenses relating to closing), (ii) any amendment,
supplement or modification to, and (iii) any waiver of, any of the Loan
Documents, and the consummation of the transactions contemplated thereby,
including the reasonable fees and disbursements of counsel to the Agent and the
Lead Arranger and costs and expenses in connection with the use of IntraLinks,
Inc. or other similar information transmission systems in connection with the
Loan Documents, (b) to pay or reimburse each of the Lead Arranger and the Agent
and the Lenders for all their reasonable costs and expenses incurred in
connection with the enforcement or preservation of any rights under the Loan
Documents, including the reasonable fees, disbursements and other charges of
their respective counsel (including the allocated fees and expenses of in-house
counsel) and any payments in indemnification or otherwise payable by the Lenders
to the Agent or the Lead Arranger pursuant to the Loan Documents, (c) to pay,
and indemnify and hold harmless each of the Lead Arranger, the Agent and the
Lenders from, any and all recording and filing fees and any documentary, stamp,
registration, property, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution, delivery,
registration, enforcement or consummation of any of the Loan Documents or
arising from any payments thereunder, or consummation of any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Loan Document, and all liabilities with respect to, or resulting from any
failure to pay or delay in paying the foregoing, (d) to the extent not already
covered by any of the preceding subsections, to pay or reimburse the Agent, each
of the Lead Arranger and the Lenders for all their costs and expenses incurred
in connection with any bankruptcy or other proceeding of the type described in
Sections 10.1.(f) or 10.1.(g), including the reasonable fees, disbursements and
other charges of counsel to the Agent and the Lead Arranger and any Lender,
whether such fees and expenses are incurred prior to, during or after the
commencement of such proceeding or the confirmation or conclusion of any such
proceeding, and (e) to pay or reimburse each of the Lead Arranger and Agent and
the Lenders for any civil penalty or fine assessed by the OFAC against, and all
reasonable costs and expenses (including counsel fees and disbursements)
incurred in connection with defense thereof by, the Agent, the Lead Arranger or
any Lender as a result conduct of the Borrower or any other Loan Party that
violates a sanction enforced by the OFAC. If the Borrower shall fail to pay any
amounts required to be paid by it pursuant to this Section, the Agent, the Lead
Arranger and/or the Lenders may pay such amounts on behalf of the Borrower and
either deem the same to be Loans outstanding hereunder or otherwise Obligations
owing hereunder.
 
Section 12.3. Setoff.
 
Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent,
each Lender and each Participant is hereby authorized by the Borrower, at any
time or from time to time during the continuance of an Event of Default, without
prior notice to the Borrower or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender or Participant subject to
receipt of the prior written consent of the Agent exercised in its sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to,
 

-80-

--------------------------------------------------------------------------------



indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Agent, such Lender
or any affiliate of the Agent or such Lender, to or for the credit or the
account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 10.2., and although such obligations shall be contingent or
unmatured. Promptly following any such set-off the Agent shall notify the
Borrower thereof and of the application of such set-off, provided that the
failure to give such notice shall not invalidate such set-off.
 
Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers.
 
(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT
AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE AGENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN
WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF
THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER
SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE
AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN
DOCUMENTS.
 
(b) THE BORROWER, THE AGENT AND EACH LENDER HEREBY AGREES THAT THE FEDERAL
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND ANY STATE COURT LOCATED
IN NEW YORK, NEW YORK SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS
OR DISPUTES BETWEEN OR AMONG THE BORROWER, THE AGENT OR ANY OF THE LENDERS,
PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE LOANS, THE NOTES OR ANY
OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. THE BORROWER
AND EACH OF THE LENDERS EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT
TO SUCH CLAIMS OR DISPUTES. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND
EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN
THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY
JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.
 
(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL
 

-81-

--------------------------------------------------------------------------------



UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS AND THE TERMINATION OF THIS AGREEMENT.
 
Section 12.5. Successors and Assigns.
 
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, except that the Borrower may not assign or otherwise transfer any of
its rights or obligations under this Agreement without the prior written consent
of all Lenders and any such assignment or other transfer to which all of the
Lenders have not so consented shall be null and void.
 
(b) Any Lender may make, carry or transfer Loans at, to or for the account of
any of its branch offices or the office of an affiliate of such Lender except to
the extent such transfer would result in increased costs to the Borrower.
 
(c) Any Lender may at any time grant to one or more banks or other financial
institutions (each a “Participant”) participating interests in its Commitment or
the Obligations owing to such Lender. Except as otherwise provided in Section
12.3., no Participant shall have any rights or benefits under this Agreement or
any other Loan Document. A Participant shall have the rights and benefits under
Section 3.12 but (i) shall not be entitled to receive any greater payment under
Section 3.12. than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrower’s prior written
consent. and (ii) a Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.12. unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower and the Agent, to comply
with Section 3.12.(c) as though it were a Lender. In the event of any such grant
by a Lender of a participating interest to a Participant, such Lender shall
remain responsible for the performance of its obligations hereunder, and the
Borrower and the Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which any Lender may grant such a
participating interest shall provide that such Lender shall retain the sole
right and responsibility to enforce the obligations of the Borrower hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided, however, such Lender may
agree with the Participant that it will not, without the consent of the
Participant, agree to (i) increase, or extend the term or extend the time or
waive any requirement for the reduction or termination of, such Lender’s
Commitment, (ii) extend the date fixed for the payment of principal of or
interest on the Loans or portions thereof owing to such Lender, (iii) reduce the
amount of any such payment of principal, (iv) reduce the rate at which interest
is payable thereon or (v) release any Guarantor (except as otherwise permitted
under Section 7.12.(c)) or modify the definition of the term “Unleveraged
Non-Domestic Subsidiary”. An assignment or other transfer which is not permitted
by subsection (d) below shall be given effect for purposes of this Agreement
only to the extent of a participating interest granted in accordance with this
subsection (c). Upon request from the Agent, the selling Lender shall notify the
Agent and the Borrower of the sale of any participation hereunder and, if
requested by the Agent, certify to the Agent that such participation is
permitted hereunder.
 

-82-

--------------------------------------------------------------------------------



     (d) Any Lender may assign to one or more Eligible Assignees (each an
“Assignee”) all or a portion of its Commitment and Interim Loans and its other
rights and obligations under this Agreement and the Notes; provided, however (i)
any partial assignment shall be in an amount at least equal to $5,000,000 and
integral multiples of $1,000,000 in excess thereof and after giving effect to
such assignment the assigning Lender retains a Commitment, or if the Commitments
have been terminated, holds Interim Loans having an aggregate outstanding
principal balance of at least $5,000,000 and integral multiples of $1,000,000 in
excess thereof (unless the Borrower and the Agent otherwise consent) and (ii)
each such assignment shall be effected by means of an Assignment and Acceptance
Agreement. Upon execution and delivery of such instrument and payment by such
Assignee to such transferor Lender of an amount equal to the purchase price
agreed between such transferor Lender and such Assignee, such Assignee shall be
deemed to be a Lender party to this Agreement as of the effective date of the
Assignment and Acceptance Agreement and shall have all the rights and
obligations of a Lender with respect to the aggregate outstanding amount of
Interim Loans (or, if prior to the Effective Date, a Commitment) as set forth in
such Assignment and Acceptance Agreement (in addition to any Interim Loans or
Commitment previously held by it as a Lender), and the transferor Lender shall
be released from its obligations hereunder to a corresponding extent, and no
further consent or action by any party shall be required. Upon the consummation
of any assignment pursuant to this subsection (d), the transferor Lender, the
Agent and the Borrower shall make appropriate arrangements so that new Notes are
issued to the Assignee and such transferor Lender, as appropriate. In connection
with any such assignment, the transferor Lender shall pay to the Agent an
administrative fee for processing such assignment in the amount of $3,500.
 
(e) The Agent shall maintain at the Principal Office a copy of each Assignment
and Acceptance Agreement delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the aggregate
outstanding amount of Interim Loans (or, if prior to the Effective Date, the
Commitment) of each Lender from time to time (the “Register”). The Agent shall
give each Lender and the Borrower notice of the assignment by any Lender of its
rights as contemplated by this Section. The Borrower, the Agent and the Lenders
shall treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register and copies of each
Assignment and Acceptance Agreement shall be available for inspection by the
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice to the Agent. Upon its receipt of an Assignment and
Acceptance Agreement executed by an assigning Lender, together with each Note
subject to such assignment, the Agent shall, if such Assignment and Acceptance
Agreement has been completed and if the Agent receives the processing and
recording fee described in subsection (d) above, (i) accept such Assignment and
Acceptance Agreement, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower.
 
(f) In addition to the assignments and participations permitted under the
foregoing provisions of this Section, any Lender may assign and pledge all or
any portion of its Loans and its Notes to any Federal Reserve Bank as collateral
security pursuant to Regulation A and any Operating Circular issued by such
Federal Reserve Bank, and such Loans and Notes shall be fully transferable as
provided therein. No such assignment shall release the assigning Lender from its
obligations hereunder.
 

-83-

--------------------------------------------------------------------------------



(g) A Lender may furnish any information concerning the Borrower, any other Loan
Party or any of their respective Subsidiaries or Affiliates in the possession of
such Lender from time to time to Assignees and Participants (including
prospective Assignees and Participants) subject to compliance with Section 12.8.
 
(h) Anything in this Section to the contrary notwithstanding, no Lender may
assign or participate any interest in any Loan held by it hereunder to the
Borrower, any other Loan Party or any of their respective Affiliates or
Subsidiaries.
 
(i) Each Lender agrees that, without the prior written consent of the Borrower
and the Lead Arranger, it will not make any assignment hereunder in any manner
or under any circumstances that would require registration or qualification of,
or filings in respect of, any Loan or Note under the Securities Act or any other
securities laws of the United States of America or of any other jurisdiction.
 
Section 12.6. Amendments.
 
Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement or any other Loan Document to
be given by the Lenders may be given, and any term of this Agreement or of any
other Loan Document may be amended, and the performance or observance by the
Borrower or any other Loan Party or any Subsidiary of any terms of this
Agreement or such other Loan Document or the continuance of any Default or Event
of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Requisite Lenders (and, in the case of an amendment to any Loan Document,
(i) the written consent of each Loan Party a party thereto and (ii) if prior to
the completion of the primary syndication of the Interim Loans, the Lead
Arranger). Notwithstanding the foregoing, without the prior written consent of
each Lender adversely affected thereby, no amendment, waiver or consent shall do
any of the following: (i) increase the Commitments of the Lenders or subject the
Lenders to any additional obligations; (ii) reduce the principal of, or interest
rates that have accrued or that will be charged on the outstanding principal
amount of, any Loans or Fees or other Obligations; (iii) reduce the amount of
any Fees payable hereunder; (iv) postpone any date fixed for any payment of any
principal of, or interest on, any Loans or any other Obligations; (v) change the
Commitment Percentages (except as a result of any increase in the aggregate
amount of the Commitments contemplated by Section 3.11.(b)) or amend or
otherwise modify the provisions of Section 3.2.; (vi) modify the definition of
the term “Requisite Lenders” or modify in any other manner the number or
percentage of the Lenders required to make any determinations or waive any
rights hereunder or to modify any provision hereof, including without
limitation, any modification of this Section if such modification would have
such effect; (vii) release any Guarantor from its obligations under the Guaranty
(except as otherwise permitted under Section 7.12.(c)) or amend the definition
of the term “Unleveraged Non-Domestic Subsidiary”; or (viii) amend the
definition of the term “Unencumbered Asset Value” (or any of the definitions
used in such definition for purposes of the use thereof in such definition, or
the percentages or rates used in the calculation thereof);. Further, no
amendment, waiver or consent unless in writing and signed by the Agent, in
addition to the Lenders required hereinabove to take such action, shall affect
the rights or duties of the Agent under this Agreement or any of the other Loan
Documents. No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon and any amendment,
 

-84-

--------------------------------------------------------------------------------



waiver or consent shall be effective only in the specific instance and for the
specific purpose set forth therein. Except as otherwise provided in Section
11.5., no course of dealing or delay or omission on the part of the Agent or any
Lender in exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Except as otherwise explicitly provided for herein or in
any other Loan Document, no notice to or demand upon the Borrower shall entitle
the Borrower to any other or further notice or demand in similar or other
circumstances.
 
Section 12.7. Nonliability of Agent and Lenders.
 
The relationship between the Borrower and the Lenders and the Agent shall be
solely that of borrower and lender. Neither the Agent nor any Lender shall have
any fiduciary responsibilities to the Borrower and no provision in this
Agreement or in any of the other Loan Documents, and no course of dealing
between or among any of the parties hereto, shall be deemed to create any
fiduciary duty owing by the Agent or any Lender to any Lender, the Borrower, any
Subsidiary or any other Loan Party. Neither the Agent nor any Lender undertakes
any responsibility to the Borrower to review or inform the Borrower of any
matter in connection with any phase of the Borrower’s business or operations.
 
Section 12.8. Confidentiality.
 
Except as otherwise provided by Applicable Law, the Agent and each Lender shall
utilize all non public information obtained pursuant to the requirements of this
Agreement which has been identified as confidential or proprietary by the
Borrower in accordance with its customary procedure for handling confidential
information of this nature and in accordance with safe and sound banking
practices but in any event may make disclosure: (a) to any of their respective
affiliates (provided they shall agree to keep such information confidential in
accordance with the terms of this Section); (b) as reasonably requested by any
potential or actual Assignee, Participant or other transferee in connection with
the contemplated transfer of any Interim Loans (or, if prior to the Effective
Date, Commitment) or participations therein as permitted hereunder (provided
they shall agree to keep such information confidential in accordance with the
terms of this Section); (c) as required or requested by any Governmental
Authority or representative thereof or pursuant to legal process or in
connection with any legal proceedings or as otherwise required by Applicable
Law; (d) to the Agent’s or such Lender’s independent auditors and other
professional advisors (provided they shall be notified of the confidential
nature of the information); (e) after the happening and during the continuance
of an Event of Default, to any other Person, in connection with the exercise by
the Agent or the Lenders of rights hereunder or under any of the other Loan
Documents; and (f) to the extent such information (x) becomes publicly available
other than as a result of a breach of this Section actually known to such Lender
to be such a breach or (y) becomes available to the Agent or any Lender on a
nonconfidential basis from a source other than the Borrower or any Affiliate.
Notwithstanding the foregoing, the Agent and each Lender may disclose any such
confidential information, without notice to the Borrower or any other Loan
Party, to Governmental Authorities in connection with any regulatory examination
of the Agent or such Lender or in accordance with the regulatory compliance
policy of the Agent or such Lender.
 
 

-85-

--------------------------------------------------------------------------------



Section 12.9. Indemnification.
 
(a) The Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Agent, any affiliate of the Agent, the Lead Arranger and each of the Lenders
and their respective directors, officers, shareholders, agents, employees and
counsel (each referred to herein as an “Indemnified Party”) from and against any
and all losses, costs, claims, damages, liabilities, deficiencies, judgments or
expenses of every kind and nature (including, without limitation, amounts paid
in settlement, court costs and the fees, disbursements and other charges of
counsel incurred in connection with any litigation, investigation, claim or
proceeding or any advice rendered in connection therewith, but excluding losses,
costs, claims, damages, liabilities, deficiencies, judgments or expenses
indemnification in respect of which is specifically covered by Section 3.12. or
4.1. or expressly excluded from the coverage of such Sections) incurred by an
Indemnified Party in connection with, arising out of, or by reason of, any suit,
cause of action, claim, arbitration, investigation or settlement, consent decree
or other proceeding (the foregoing referred to herein as an “Indemnity
Proceeding”) which is in any way related directly or indirectly to: (i) the
Transactions, this Agreement or any other Loan Document or the transactions
contemplated thereby or related thereto; (ii) the making of any Loans hereunder;
(iii) any actual or proposed use by the Borrower of the proceeds of the Loans;
(iv) the Agent’s, the Lead Arranger’s or such Lender’s entering into this
Agreement; (v) the fact that the Agent, the Lead Arranger and the Lenders have
established the credit facility evidenced hereby in favor of the Borrower; (vi)
the fact that the Agent, the Lead Arranger and the Lenders are creditors of the
Borrower and have or are alleged to have information regarding the financial
condition, strategic plans or business operations of the Borrower and the
Subsidiaries; (vii) the fact that the Agent and the Lenders are material
creditors of the Borrower and are alleged to influence directly or indirectly
the business decisions or affairs of the Borrower and the Subsidiaries or their
financial condition; (viii) the exercise of any right or remedy the Agent, the
Lead Arranger or the Lenders may have under this Agreement or the other Loan
Documents; or (ix) any violation or non compliance by the Borrower or any
Subsidiary of any Applicable Law (including any Environmental Law) including,
but not limited to, any Indemnity Proceeding commenced by (A) the Internal
Revenue Service or state taxing authority or (B) any Governmental Authority or
other Person under any Environmental Law, including any Indemnity Proceeding
commenced by a Governmental Authority or other Person seeking remedial or other
action to cause the Borrower or its Subsidiaries (or its respective properties)
(or the Agent and/or the Lenders as successors to the Borrower) to be in
compliance with such Environmental Laws; provided, however, that the Borrower
shall not be obligated to indemnify any Indemnified Party for any acts or
omissions of such Indemnified Party in connection with the matters described in
clauses (i) through (ix) above to the extent it is determined by a final and
nonappealable judgment of a court of competent jurisdiction that such losses,
costs, claims, damages, liabilities, deficiencies, judgments, expenses or
disbursements of counsel arose solely from the bad faith, gross negligence or
willful misconduct of such Indemnified Party.
 
(b) The Borrower’s indemnification obligations under this Section shall apply to
all Indemnity Proceedings arising out of, or related to, the foregoing whether
or not an Indemnified Party is a named party in such Indemnity Proceeding. In
this connection, this indemnification shall cover all costs and expenses of any
Indemnified Party in connection with any deposition of any Indemnified Party or
compliance with any subpoena (including any subpoena requesting the production
of documents). This indemnification shall, among other things, apply to any
Indem-
 

-86-

--------------------------------------------------------------------------------



nity Proceeding commenced by other creditors of the Borrower or any Subsidiary,
any shareholder of the Borrower or any Subsidiary (whether such shareholder(s)
are prosecuting such Indemnity Proceeding in their individual capacity or
derivatively on behalf of the Borrower), any account debtor of the Borrower or
any Subsidiary or by any Governmental Authority.
 
(c) This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against the Borrower
and/or any Subsidiary.
 
(d) All out of pocket fees and expenses of, and all amounts paid to third
persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.
 
(e) An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all costs and expenses incurred by such
Indemnified Party shall be reimbursed by the Borrower. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrower hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that (i) if the Borrower is required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrower has
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed).
 
(f) If and to the extent that the obligations of the Borrower under this Section
are unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.
 
(g) The Borrower’s obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any
other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.
 
Section 12.10. Termination; Survival.
 
At such time as (a) all of the Commitments have been terminated, (b) none of the
Lenders is obligated any longer under this Agreement to make any Loans and (c)
all Obligations (other than obligations which survive as provided in the
following sentence) have been paid and satisfied in full, this Agreement shall
terminate. The indemnities to which the Agent, the Lead Arranger and the Lenders
are entitled under the provisions of Sections 3.12., 4.1., 4.4., 11.7., 12.2.
and 12.9. and any other provision of this Agreement and the other Loan
Documents, and the pro-
 

-87-

--------------------------------------------------------------------------------



visions of Section 12.4., shall continue in full force and effect and shall
protect the Agent, the Lead Arranger and the Lenders (i) notwithstanding any
termination of this Agreement, or of the other Loan Documents, against events
arising after such termination as well as before and (ii) at all times after any
such party ceases to be a party to this Agreement with respect to all matters
and events existing on or prior to the date such party ceased to be a party to
this Agreement.
 
Section 12.11. Severability of Provisions.
 
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.
 
Section 12.12. GOVERNING LAW.
 
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
 
Section 12.13. Counterparts.
 
This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.
 
Section 12.14. Obligations with Respect to Loan Parties.
 
The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.
 
Section 12.15. Limitation of Liability.
 
Neither the Agent, the Lead Arranger nor any Lender, nor any affiliate, officer,
director, employee, attorney, or agent of the Agent or any Lender shall have any
liability with respect to, and the Borrower hereby waives, releases, and agrees
not to sue any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents. The Borrower hereby waives, releases, and agrees
not to sue the Agent, the Lead Arranger or any Lender or any of the Agent’s, the
Lead Arranger’s or any Lender’s affiliates, officers, directors, employees,
attorneys, or agents for punitive damages in respect of any claim in connection
with, arising out of, or in any way related to, this Agreement or any of the
other Loan Documents, or any of the transactions contemplated by this Agreement
or financed hereby.
 
 

-88-

--------------------------------------------------------------------------------



Section 12.16. Entire Agreement.
 
This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto. There are no
oral agreements among the parties hereto.
 
Section 12.17. Construction.
 
The Agent, the Borrower and each Lender acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Agent, the Borrower and each Lender.
 
Section 12.18. Liability of Trustees, Etc.
 
THE PARTIES HERETO ACKNOWLEDGE AND AGREE AS FOLLOWS:
 
THE AMENDED AND RESTATED DECLARATION OF TRUST ESTABLISHING THE BORROWER, DATED
AUGUST 21, 1995, A COPY OF WHICH, TOGETHER WITH ALL AMENDMENTS THERETO (THE
“DECLARATION”), IS DULY FILED IN THE OFFICE OF THE STATE DEPARTMENT OF
ASSESSMENTS AND TAXATION OF MARYLAND, PROVIDES THAT THE NAME “HOSPITALITY
PROPERTIES TRUST” REFERS TO THE TRUSTEES UNDER THE DECLARATION COLLECTIVELY AS
TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY, AND THAT NO TRUSTEE, OFFICER,
SHAREHOLDER, EMPLOYEE OR AGENT OF THE BORROWER SHALL BE HELD TO ANY PERSONAL
LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, THE
BORROWER. ALL PERSONS DEALING WITH THE BORROWER, IN ANY WAY, SHALL LOOK ONLY TO
THE ASSETS OF THE BORROWER FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY
OBLIGATION. THE PROVISIONS OF THIS SECTION SHALL NOT LIMIT ANY OBLIGATIONS OF
ANY LOAN PARTY OTHER THAN THE BORROWER.
 
Section 12.19. Patriot Act.
 
The Lenders and the Agent each hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower in accordance with such Act.
 

-89-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their authorized officers all as of the day and year first above written.
 

 
BORROWER:
     
HOSPITALITY PROPERTIES TRUST
     
By: /s/ Mark L. Kliefges
 
Name: Mark L. Kliefges
 
Title: Tresurer and Chief Financial Officer
   

 
 
 
 
[Signatures Continued on Next Page]
S-1

--------------------------------------------------------------------------------



 



 
MERRILL LYNCH CAPITAL CORPORATION, as Agent
     
By:  /s/ John C. Rowland
 
Name: John C. Rowland
 
Title: Vice President
   


S-2

--------------------------------------------------------------------------------



 



 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Lead Arranger and Lead
Bookrunner
     
By: /s/ John C. Rowland
 
Name: John C. Rowland
 
Title: Vice President
   

 




 

S-3

--------------------------------------------------------------------------------



 



 
 
WACHOVIA BANK, NATIONAL ASSOCIATION, as Syndication Agent
     
By:  /s/ Dean R. Whitehill
 
Name: Dean R. Whitehill
 
Title: Vice President
   


S-4

--------------------------------------------------------------------------------





 

 
RBC CAPITAL MARKETS,
as Syndication Agent
     
By: /s/ Kristin Condon
 
Name: Kristin Condon
 
Title: Director
   



 
 
 

S-5

--------------------------------------------------------------------------------





 

 
UBS SECURITIES LLC,
as Syndication Agent
     
By:  /s/ Richard L. Tavrow
 
Name: Richard L. Tavrow
 
Title: Director
     
By:  /s/ Irja R. Otsa
 
Name: Irja R. Otsa
 
Title: Associate Director



 

S-6

--------------------------------------------------------------------------------





 

 
MORGAN STANLEY SENIOR FUNDING INC.,
as Syndication Agent
     
By:  /s/ Daniel Twenge
 
Name: Daniel Twenge
 
Title: Vice President



 

S-7

--------------------------------------------------------------------------------



 



 
MERRILL LYNCH BANK USA,
as Lender
     
By:  /s/ Preston Jackson
 
Name: Preston Jackson
 
Title: President
     
Commitment Amount:
     
$400,000,000

 



S-8

--------------------------------------------------------------------------------



 



 
WACHOVIA BANK, NATIONAL ASSOCIATION, as Lender
     
By:  /s/ Dean R. Whitehill
 
Name: Dean R. Whitehill
 
Title: Vice President
     
Commitment Amount:
     
$400,000,000

 



S-9

--------------------------------------------------------------------------------



 



 
ROYAL BANK OF CANADA, NEW YORK BRANCH, as Lender
     
By: /s/ Dan LePage
 
Name: Dan LePage
 
Title: Authorized Signatory
     
Commitment Amount:
     
$400,000,000

 


 



S-10

--------------------------------------------------------------------------------



 



 
UBS LOAN FINANCE LLC,
as Lender
     
By: /s/ Richard L. Tavrow
 
Name: Richard L. Tavrow
 
Title: Director
       By: /s/ Irja R. Otsa           Name: Irja R. Otsa           Title: 
Associate Director      
Commitment Amount:
     
$400,000,000

 


 



S-11

--------------------------------------------------------------------------------



 



 
MORGAN STANLEY SENIOR FUNDING INC.,
as Lender
     
By:  /s/ Daniel Twenge
 
Name: Daniel Twenge
 
Title: Vice President
     
Commitment Amount:
     
$400,000,000

 


S-12

--------------------------------------------------------------------------------







SCHEDULE 1.1(a)


Applicable Margin






Level
Borrower’s Credit Rating (S&P/Moody’s (other))
Applicable Margin
for LIBOR Loans
Applicable Margin
for Base Rate Loans
1
>BBB+/Baa1 (or equivalent)
0.500%
0.125%
2
BBB+/Baa1 (or equivalent)
0.575%
0.150%
3
BBB/Baa2 (or equivalent)
0.700%
0.150%
4
BBB-/Baa3 (or equivalent)
0.950%
0.200%
5
BB+/Ba1 (or equivalent)
1.250%
0.250%
6
<BB+/Ba1 (or equivalent)
1.500%
0.500%





--------------------------------------------------------------------------------









SCHEDULE 1.1(c)


List of Loan Parties


Borrower
Hospitality Properties Trust (Maryland)




Guarantors  
HH HPT Suite Properties LLC (Delaware)
 
HH HPTCW II Properties LLC (Delaware)
 
HH HPTCY Properties LLC (Delaware)
 
HH HPTMI III Properties LLC (Delaware)
 
HH HPTRI Properties LLC (Delaware)
 
HH HPTWN Properties LLC (Delaware)
 
HPT CW Properties Trust (Maryland)
 
HPT HSD Properties Trust (Maryland)
 
HPT IHG Canada Properties Trust (Delaware)
 
HPT IHG GA Properties LLC (Maryland)
 
HPT IHG PR, Inc. (Puerto Rico)
 
HPT IHG Properties Trust (Maryland)
 
HPT IHG-2 Properties Trust (Maryland)
 
HPTLA Properties Trust (Maryland)
 
HPT Smokey Mountain LLC (Delaware)
 
HPT Suite Properties Trust (Maryland)
 
HPTCY Properties Trust (Maryland)
 
HPTMI Hawaii, Inc. (Delaware)
 
HPTMI II Properties Trust (Maryland)
 
HPTMI Properties Trust (Maryland)
 
HPTRI Properties Trust (Maryland)
 
HPTSHC Properties Trust (Maryland)
 
HPTSY Properties Trust (Maryland)
 
HPTWN Properties Trust (Maryland)
 
HPT IHG-3 Properties LLC (Maryland)
 
HPT IHG-3 Properties Trust (Maryland)
 
HPT TA Properties Trust (Maryland)
 
HPT TA Properties LLC (Maryland)
 





--------------------------------------------------------------------------------









SCHEDULE 6.1(b)


Ownership Structure


--------------------------------------------------------------------------------







SCHEDULE 6.1(f)


Title to Properties; Liens


--------------------------------------------------------------------------------







SCHEDULE 6.1(g)


Indebtedness and Guaranties


--------------------------------------------------------------------------------







SCHEDULE 6.1(h)


Material Contracts


--------------------------------------------------------------------------------







SCHEDULE 6.1(i)


Litigation




--------------------------------------------------------------------------------









SCHEDULE 6.1(k)


Certain Liabilities Not Disclosed on Financial Statements




--------------------------------------------------------------------------------









SCHEDULE 6.1(y)


List of Unencumbered Assets
 
 
 
 

--------------------------------------------------------------------------------



EXHIBIT A
 


 
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
 
 
 
 
 
A-1

--------------------------------------------------------------------------------





 
EXHIBIT B
 


 
FORM OF GUARANTY
 
THIS GUARANTY dated as of January [ ], 2007, executed and delivered by each of
the undersigned and the other Persons from time to time party hereto pursuant to
the execution and delivery of an Accession Agreement in the form of Annex I
hereto (each of the undersigned, a “Guarantor,” and together the “Guarantors”)
in favor of (a) MERRILL LYNCH CAPITAL CORPORATION, in its capacity as Agent (the
“Agent”) for the Lenders under that certain Interim Loan Agreement dated as of
January 22, 2007 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Hospitality Properties Trust
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.5. thereof (the “Lenders”), the Agent, and the other parties
thereto, and (b) the Lenders.
 
WHEREAS, pursuant to the Credit Agreement, the Agent and the Lenders have agreed
to make available to the Borrower certain financial accommodations on the terms
and conditions set forth in the Credit Agreement;
 
WHEREAS, the Borrower owns, directly or indirectly, at least a majority of the
issued and outstanding Equity Interests in each Guarantor;
 
WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Agent and the Lenders
through their collective efforts;
 
WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, each
Guarantor is willing to guarantee the Borrower’s obligations to the Agent and
the Lenders on the terms and conditions contained herein; and
 
WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Agent and the Lenders making such financial accommodations to the
Borrower.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:
 
Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guaranteed Obligations”): (a) all
indebtedness and obligations owing by the Borrower to any Lender or the Agent
under or in connection with the Credit Agreement and any other Loan Document,
including without limitation, the repayment of all principal of the Interim
Loans, and the payment of all interest, Fees, charges, attorneys’ fees and other
amounts payable to any Lender or the Agent
 

B-1

--------------------------------------------------------------------------------



thereunder or in connection therewith; (b) any and all extensions, renewals,
modifications, amendments or substitutions of the foregoing; (c) all expenses,
including, without limitation, reasonable attorneys’ fees and disbursements,
that are incurred by the Lenders and the Agent in the enforcement of any of the
foregoing or any obligation of such Guarantor hereunder; and (d) all other
Obligations.
 
Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, none of the Lenders or the Agent shall be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy any of them may have against the Borrower, any other Guarantor
or any other Person or commence any suit or other proceeding against the
Borrower, any other Guarantor or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Guarantor or any other Person; or (c) to make demand of the Borrower,
any other Guarantor or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Lenders or the Agent which may
secure any of the Guaranteed Obligations.
 
Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Agent or
the Lenders with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):
 
(a) (i) any change in the amount, interest rate or due date or other term of any
of the Guaranteed Obligations, (ii) any change in the time, place or manner of
payment of all or any portion of the Guaranteed Obligations, (iii) any amendment
or waiver of, or consent to the departure from or other indulgence with respect
to, the Credit Agreement, any other Loan Document, or any other document or
instrument evidencing or relating to any Guaranteed Obligations, or (iv) any
waiver, renewal, extension, addition, or supplement to, or deletion from, or any
other action or inaction under or in respect of, the Credit Agreement, any of
the other Loan Documents, or any other documents, instruments or agreements
relating to the Guaranteed Obligations or any other instrument or agreement
referred to therein or evidencing any Guaranteed Obligations or any assignment
or transfer of any of the foregoing;
 
(b) any lack of validity or enforceability of the Credit Agreement, any of the
other Loan Documents, or any other document, instrument or agreement referred to
therein or evidencing any Guaranteed Obligations or any assignment or transfer
of any of the foregoing;
 
(c) any furnishing to the Agent or the Lenders of any security for the
Guaranteed Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral securing any of the Obligations;
 

B-2

--------------------------------------------------------------------------------



(d) any settlement or compromise of any of the Guaranteed Obligations, any
security therefor, or any liability of any other party with respect to the
Guaranteed Obligations, or any subordination of the payment of the Guaranteed
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;
 
(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;
 
(f) any act or failure to act by the Borrower, any other Loan Party or any other
Person which may adversely affect such Guarantor’s subrogation rights, if any,
against the Borrower to recover payments made under this Guaranty;
 
(g) any nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the Obligations;
 
(h) any application of sums paid by the Borrower, any other Guarantor or any
other Person with respect to the liabilities of the Borrower to the Agent or the
Lenders, regardless of what liabilities of the Borrower remain unpaid;
 
(i) any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof; or
 
(j) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a Guarantor hereunder (other than indefeasible payment in
full).
 
Section 4. Action with Respect to Guaranteed Obligations. The Lenders and the
Agent may, at any time and from time to time, without the consent of, or notice
to, any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3 and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guaranteed
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guaranteed Obligations or changing the interest rate that
may accrue on any of the Guaranteed Obligations; (b) amend, modify, alter or
supplement the Credit Agreement or any other Loan Document; (c) sell, exchange,
release or otherwise deal with all, or any part, of any collateral securing any
of the Obligations; (d) release any other Loan Party or other Person liable in
any manner for the payment or collection of the Guaranteed Obligations;
(e) exercise, or refrain from exercising, any rights against the Borrower, any
other Guarantor or any other Person; and (f) apply any sum, by whomsoever paid
or however realized, to the Guaranteed Obligations in such order as the Lenders
shall elect.
 
Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Agent and the Lenders all of the representations and warranties made by the
Borrower with respect to or in any way relating to such Guarantor in the Credit
Agreement and the other Loan Documents, as if the same were set forth herein in
full.
 

B-3

--------------------------------------------------------------------------------



Section 6. Covenants. Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.
 
Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.
 
Section 8. Inability to Accelerate Loan. If the Agent and/or the Lenders are
prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Guaranteed Obligations by reason of any automatic stay or
otherwise, the Agent and/or the Lenders shall be entitled to receive from each
Guarantor, upon demand therefor, the sums which otherwise would have been due
had such demand or acceleration occurred.
 
Section 9. Reinstatement of Guaranteed Obligations. If claim is ever made on the
Agent or any Lender for repayment or recovery of any amount or amounts received
in payment or on account of any of the Guaranteed Obligations, and the Agent or
such Lender repays all or part of said amount by reason of (a) any judgment,
decree or order of any court or administrative body of competent jurisdiction,
or (b) any settlement or compromise of any such claim effected by the Agent or
such Lender with any such claimant (including the Borrower or a trustee in
bankruptcy for the Borrower), then and in such event each Guarantor agrees that
any such judgment, decree, order, settlement or compromise shall be binding on
it, notwithstanding any revocation hereof, any release herefrom, or the
cancellation of the Credit Agreement, any of the other Loan Documents, or any
other instrument evidencing any liability of the Borrower, and such Guarantor
shall be and remain liable to the Agent or such Lender for the amounts so repaid
or recovered to the same extent as if such amount had never originally been paid
to the Agent or such Lender.
 
Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guaranteed Obligations have been indefeasibly paid and
performed in full. If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Agent and
the Lenders and shall forthwith pay such amount to the Agent to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Agreement or to be held by the Agent as
collateral security for any Guaranteed Obligations existing.
 
Section 11. Payments Free and Clear. Except to the extent permitted under the
first sentence of Section 3.12.(a) of the Credit Agreement, all sums payable by
each Guarantor here-
 

B-4

--------------------------------------------------------------------------------



under, whether of principal, interest, Fees, expenses, premiums or otherwise,
shall be paid in full, without set-off or counterclaim or any deduction or
withholding whatsoever. If any Guarantor is required by Applicable Law or by a
Governmental Authority to make any such deduction or withholding in respect of
any Taxes, such Guarantor shall pay to the Agent and the Lenders such additional
amount or amounts as is necessary to ensure that the net amount actually
received by the Agent or such Lender will equal the full amount that the Agent
or such Lender would have received had no such withholding or deduction been
required.
 
Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Agent and each Lender,
at any time during the continuance of an Event of Default, without any prior
notice to such Guarantor or to any other Person, any such notice being hereby
expressly waived, but in the case of a Lender subject to receipt of the prior
written consent of the Agent exercised in its sole discretion, to set off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
the Agent, such Lender, or any affiliate of the Agent or such Lender, to or for
the credit or the account of such Guarantor against and on account of any of the
Guaranteed Obligations, although such obligations shall be contingent or
unmatured. Each Guarantor agrees, to the fullest extent permitted by Applicable
Law, that any Participant may exercise rights of setoff or counterclaim and
other rights with respect to its participation as fully as if such Participant
were a direct creditor of such Guarantor in the amount of such participation.
 
Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Agent and the Lenders that all obligations and
liabilities of the Borrower and each other Guarantor to such Guarantor of
whatever description, including without limitation, all intercompany receivables
of such Guarantor from the Borrower and each other Guarantor (collectively, the
“Junior Claims”) shall be subordinate and junior in right of payment to all
Guaranteed Obligations. If an Event of Default shall have occurred and be
continuing, then no Guarantor shall accept any direct or indirect payment (in
cash, property or securities, by setoff or otherwise) from the Borrower or any
other Guarantor on account of or in any manner in respect of any Junior Claim
until all of the Guaranteed Obligations have been indefeasibly paid in full.
 
Section 14. Avoidance Provisions. It is the intent of each Guarantor, the Agent
and the Lenders that in any Proceeding, such Guarantor’s maximum obligation
hereunder shall equal, but not exceed, the maximum amount which would not
otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Agent and the Lenders) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise. The
Applicable Laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Agent and the Lenders) shall be determined in any such
Proceeding are referred to as the “Avoidance Provisions”. Accordingly, to the
extent that the obligations of any Guarantor here-
 

B-5

--------------------------------------------------------------------------------



under would otherwise be subject to avoidance under the Avoidance Provisions,
the maximum Guaranteed Obligations for which such Guarantor shall be liable
hereunder shall be reduced to that amount which, as of the time any of the
Guaranteed Obligations are deemed to have been incurred under the Avoidance
Provisions, would not cause the obligations of such Guarantor hereunder (or any
other obligations of such Guarantor to the Agent and the Lenders), to be subject
to avoidance under the Avoidance Provisions. This Section is intended solely to
preserve the rights of the Agent and the Lenders hereunder to the maximum extent
that would not cause the obligations of any Guarantor hereunder to be subject to
avoidance under the Avoidance Provisions, and no Guarantor or any other Person
shall have any right or claim under this Section as against the Agent and the
Lenders that would not otherwise be available to such Person under the Avoidance
Provisions.
 
Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Guarantors, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guaranteed Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Agent or the Lenders shall have any duty whatsoever to advise any Guarantor
of information regarding such circumstances or risks.
 
Section 16. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
 
Section 17. WAIVER OF JURY TRIAL.
 
(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT
AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE AGENT AND EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN
WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE
OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY
OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.
 
(b) EACH OF THE GUARANTORS, THE AGENT AND EACH LENDER HEREBY AGREES THAT THE
FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK OR ANY STATE COURT
LOCATED IN NEW YORK, NEW YORK, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE
 

B-6

--------------------------------------------------------------------------------



LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. EACH GUARANTOR AND EACH
OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR
DISPUTES. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES
NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION
SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY
LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.
 
(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
GUARANTY.
 
Section 18. Loan Accounts. The Agent and each Lender may maintain books and
accounts setting forth the amounts of principal, interest and other sums paid
and payable with respect to the Guaranteed Obligations, and in the case of any
dispute relating to any of the outstanding amount, payment or receipt of any of
the Guaranteed Obligations or otherwise, the entries in such books and accounts
shall be deemed prima facie evidence of the amounts and other matters set forth
herein. The failure of the Agent or any Lender to maintain such books and
accounts shall not in any way relieve or discharge any Guarantor of any of its
obligations hereunder.
 
Section 19. Waiver of Remedies. No delay or failure on the part of the Agent or
any Lender in the exercise of any right or remedy it may have against any
Guarantor hereunder or otherwise shall operate as a waiver thereof, and no
single or partial exercise by the Agent or any Lender of any such right or
remedy shall preclude any other or further exercise thereof or the exercise of
any other such right or remedy.
 
Section 20. Termination. This Guaranty shall remain in full force and effect
until indefeasible payment in full of the Guaranteed Obligations and the other
Obligations and the termination or cancellation of the Credit Agreement in
accordance with its terms.
 
Section 21. Successors and Assigns. Each reference herein to the Agent or the
Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Guaranteed
Obligations) in whose favor the provisions of this Guaranty also shall inure,
and each reference herein to each Guarantor shall be deemed to include
 

B-7

--------------------------------------------------------------------------------



such Guarantor’s successors and assigns, upon whom this Guaranty also shall be
binding. The Lenders may, in accordance with the applicable provisions of the
Credit Agreement, assign, transfer or sell any Guaranteed Obligation, or grant
or sell participations in any Guaranteed Obligations, to any Person without the
consent of, or notice to, any Guarantor and without releasing, discharging or
modifying any Guarantor’s obligations hereunder. Each Guarantor hereby consents
to the delivery by the Agent or any Lender to any Assignee or Participant (or
any prospective Assignee or Participant) of any financial or other information
regarding the Borrower or any Guarantor. No Guarantor may assign or transfer its
rights or obligations hereunder to any Person without the prior written consent
of all Lenders and any such assignment or other transfer to which all of the
Lenders have not so consented shall be null and void.
 
Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTEED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.
 
Section 23. Amendments. This Guaranty may not be amended except in writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Agent and each Guarantor.
 
Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the Agent
at the Principal Office, not later than 2:00 p.m. on the date of demand
therefor.
 
Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor c/o the Borrower at the address provided
for the Borrower in the Credit Agreement, (b) to the Agent or any Lender at its
respective address for notices provided for in the Credit Agreement. Each such
notice, request or other communication shall be effective (i) if mailed, when
received; (ii) if telecopied, when transmitted; or (iii) if hand delivered, when
delivered.
 
Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.
 
Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.
 
Section 28. Trustees, Etc. Not Liable. IN THE CASE OF ANY GUARANTOR THAT IS A
TRUST, NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF SUCH GUARANTOR
SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY
OBLIGATION OF, OR CLAIM AGAINST, SUCH GUARANTOR. ALL PERSONS DEALING WITH SUCH
GUARANTOR, IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF SUCH GUARANTOR FOR THE
PAYMENT OF ANY SUM OR
 

B-8

--------------------------------------------------------------------------------



THE PERFORMANCE OF ANY OBLIGATION OWING BY SUCH GUARANTOR HEREUNDER. THE
PROVISIONS OF THIS SECTION SHALL NOT LIMIT ANY OBLIGATIONS OF ANY LOAN PARTY.
 
Section 29. Limitation of Liability. Neither the Agent nor any Lender, nor any
affiliate, officer, director, employee, attorney, or agent of the Agent or any
Lender, shall have any liability with respect to, and each Guarantor hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, or consequential damages suffered or incurred by
a Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents. Each Guarantor hereby waives, releases, and agrees not to sue the
Agent or any Lender or any of the Agent’s or any Lender’s affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Guaranty, the Credit Agreement or any of the other Loan Documents, or any of the
transactions contemplated by Credit Agreement or financed thereby.
 
Section 30. Definitions. (a)  For the purposes of this Guaranty:
 
“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code of 1978,
as amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of any Guarantor; (iii) any other proceeding
under any Applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up or composition for adjustment of debts,
whether now or hereafter in effect, is commenced relating to any Guarantor;
(iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any order of relief
or other order approving any such case or proceeding is entered by a court of
competent jurisdiction; (vi) any Guarantor makes a general assignment for the
benefit of creditors; (vii) any Guarantor shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (viii) any Guarantor shall call a meeting of its creditors with a
view to arranging a composition or adjustment of its debts; (ix) any Guarantor
shall by any act or failure to act indicate its consent to, approval of or
acquiescence in any of the foregoing; or (x) any corporate action shall be taken
by any Guarantor for the purpose of effecting any of the foregoing.
 
(b) Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.
 
[Signature on Next Page]

B-9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.
 
[signed by Guarantors]

B-10

--------------------------------------------------------------------------------



ANNEX I
 


 
FORM OF ACCESSION AGREEMENT
 
THIS ACCESSION AGREEMENT dated as of ____________, ____, executed and delivered
by ______________________, a _____________ (the “New Subsidiary”), in favor of
(a) MERRILL LYNCH CAPITAL CORPORATION, in its capacity as Agent (the “Agent”)
for the Lenders under that certain Interim Loan Agreement dated as of January
22, 2007 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Hospitality Properties Trust (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), the Agent, and the other parties thereto,
and (b) the Lenders.
 
WHEREAS, pursuant to the Credit Agreement, the Agent and the Lenders have agreed
to make available to the Borrower certain financial accommodations on the terms
and conditions set forth in the Credit Agreement;
 
WHEREAS, the Borrower owns, directly or indirectly, at least a majority of the
issued and outstanding Equity Interests in the New Subsidiary;
 
WHEREAS, the Borrower, the New Subsidiary, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Agent and the
Lenders through their collective efforts;
 
WHEREAS, the New Subsidiary acknowledges that it will receive direct and
indirect benefits from the Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, the New Subsidiary is willing to guarantee the Borrower’s
obligations to the Agent and the Lenders on the terms and conditions contained
herein; and
 
WHEREAS, the New Subsidiary is executing and delivering this Agreement pursuant
to Section 7.12 of the Credit Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Subsidiary, the New Subsidiary
agrees as follows:
 
Section 1. Accession to Guaranty. The New Subsidiary hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of January [ ], 2007 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Guaranty”), made by each Subsidiary of the Borrower a party thereto in favor of
the Agent and the Lenders and assumes all obligations of a “Guarantor”
thereunder, all as if the New Subsidiary had been an original signatory to the
Guaranty. Without limiting the generality of the foregoing, the New Subsidiary
hereby:
 

B-11

--------------------------------------------------------------------------------



(a) irrevocably and unconditionally guarantees the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all Guaranteed Obligations (as defined in the Guaranty);
 
(b) makes to the Agent and the Lenders as of the date hereof each of the
representations and warranties contained in Section 5 of the Guaranty and agrees
to be bound by each of the covenants contained in Section 6 of the Guaranty; and
 
(c) consents and agrees to each provision set forth in the Guaranty.
 
Section 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
 
Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings given them in the Credit Agreement.
 
[Signatures on Next Page]

B-12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the New Subsidiary has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.
 

 
[NEW SUBSIDIARY]
     
By: _______________________________
 
Name:
 
Title:
   



 
Accepted:
 
MERRILL LYNCH CAPITAL
 
By: _______________________________
Name:
Title:
 



 

B-13

--------------------------------------------------------------------------------





EXHIBIT C


FORM OF NOTICE OF BORROWING


 
 
 
 
 
 
C-1

--------------------------------------------------------------------------------





EXHIBIT D


FORM OF NOTICE OF CONTINUATION


 
 
 
 
D-1


--------------------------------------------------------------------------------





EXHIBIT E


FORM OF NOTICE OF CONVERSION


 
 
 
 
E-1


--------------------------------------------------------------------------------





 
EXHIBIT F
 
FORM OF SOLVENCY CERTIFICATE
 
 


 
 


F-1


--------------------------------------------------------------------------------



 


 
EXHIBIT G

 
FORM OF OFFICER’S CERTIFICATE
 
 
 
G-1


--------------------------------------------------------------------------------





EXHIBIT H
 


 
FORM OF INTERIM NOTE
 

$____________________ 
January [  ], 2007

 
FOR VALUE RECEIVED, the undersigned, HOSPITALITY PROPERTIES TRUST, a Maryland
real estate investment trust (the “Borrower”), hereby promises to pay to the
order of ____________________ (the “Lender”), in care of MERRILL LYNCH CAPITAL
CORPORATION, as Agent (the “Agent”) to MERRILL LYNCH CAPITAL CORPORATION, 4
World Financial Center, 22nd Floor, 250 Vesey Street, NY 10080, or at such other
address as may be specified in writing by the Agent to the Borrower, the
principal sum of ________________ AND ____/100 DOLLARS ($____________) (or such
lesser amount as shall equal the aggregate unpaid principal amount of Interim
Loans made by the Lender to the Borrower under the Credit Agreement (as herein
defined)), on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount owing hereunder,
at the rates and on the dates provided in the Credit Agreement.
 
The date and the amount of the Interim Loan made by the Lender to the Borrower
and each payment made on account of the principal thereof shall be recorded by
the Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the Interim
Loan made by the Lender.
 
This Note is one of the Interim Notes referred to in the Interim Loan Agreement
dated as of January 22, 2007 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
the financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), the Agent, and the other parties thereto. Capitalized
terms used herein, and not otherwise defined herein, have the respective
meanings given them in the Credit Agreement.
 
The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.
 
Except as permitted by Section 12.5.(d) of the Credit Agreement, this Note may
not be assigned by the Lender to any other Person.
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
 

H-1

--------------------------------------------------------------------------------



The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.
 
Time is of the essence for this Note.
 
IN WITNESS WHEREOF, the undersigned has executed and delivered this Interim Note
as of the date first written above.
 

 
HOSPITALITY PROPERTIES TRUST
     
By: _______________________________
 
Name:
 
Title:
     
Attest: _______________________________
 
Name:
 
Title:



 


 

H-2

--------------------------------------------------------------------------------



SCHEDULE OF THE INTERIM LOAN
 
This Note evidences the Interim Loan made under the within-described Credit
Agreement to the Borrower, on the Effective Date, in the principal amount,
bearing interest at the rates and maturing on the date set forth below, subject
to the payments and prepayments of principal set forth below:
 
 
Date of
Loan
Principal
Amount of
Loan
 
Interest Rate
 
Maturity Date
Amount
Paid or
Prepaid
Unpaid Principal Amount
 
Notation
Made By




H-3

--------------------------------------------------------------------------------





EXHIBIT I




[Reserved]
 
 
 
 
I-1


--------------------------------------------------------------------------------





EXHIBIT J


FORM OF COMPLIANCE CERTIFICATE




 
 
 
 
J-1

--------------------------------------------------------------------------------





EXHIBIT K


FORM OF ADMINISTRATIVE DETAILS FORM
 
 
 
 
 
K-1
 

--------------------------------------------------------------------------------
